Exhibit 10.35

Execution Version

AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT

among

MEDICAL PROPERTIES TRUST, INC.

MPT OPERATING PARTNERSHIP, L.P.,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

BANK OF AMERICA, N.A.,

as Syndication Agent

BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA,

KEYBANK NATIONAL ASSOCIATION, CITIZENS BANK, N.A., COMPASS BANK,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, CREDIT SUISSE AG,

CAYMAN ISLANDS BRANCH, ROYAL BANK OF CANADA, SUNTRUST BANK,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agents

Dated as of February 1, 2017

JPMORGAN CHASE BANK, N.A., and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners

BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA, and

KEYBANC CAPITAL MARKETS, INC.,

as Joint Lead Arrangers



--------------------------------------------------------------------------------

SECTION 1.  

DEFINITIONS

     1  

1.1

 

Defined Terms

     1  

1.2

 

Other Definitional Provisions

     39  

1.3

 

Exchange Rates; Currency Equivalents

     40  

1.4

 

Additional Alternative Currencies

     41  

1.5

 

Change of Currency

     41  

1.6

 

Times of Day

     42  

1.7

 

Letter of Credit Amounts

     42   SECTION 2.  

AMOUNT AND TERMS OF COMMITMENTS

     42  

2.1

 

Term Commitments

     42  

2.2

 

Procedure for Dollar Term Loan Borrowing

     43  

2.3

 

Procedure for Euro Term Loan Borrowing

     44  

2.4

 

Revolving Commitments

     45  

2.5

 

Procedure for Revolving Loan Borrowing

     45  

2.6

 

Swingline Commitment

     46  

2.7

 

Procedure for Swingline Borrowing; Refunding of Swingline Loans

     47  

2.8

 

Commitment Fees, Facility Fees, etc.

     49  

2.9

 

Termination or Reduction of Revolving Commitments

     49  

2.10

 

Prepayments

     50  

2.11

 

Repayment of Loans

     50  

2.12

 

Conversion and Continuation Options

     51  

2.13

 

Limitations on Eurodollar Tranches

     52  

2.14

 

Interest Rates and Payment Dates

     52  

2.15

 

Computation of Interest and Fees

     52  

2.16

 

Inability to Determine Interest Rate

     53  

2.17

 

Pro Rata Treatment and Payments

     54  

2.18

 

Requirements of Law

     56  

2.19

 

Taxes

     57  

2.20

 

Indemnity

     60  

2.21

 

Change of Lending Office

     61  

2.22

 

Replacement of Lenders

     61  

2.23

 

Incremental Commitments

     62  

 

-i-



--------------------------------------------------------------------------------

2.24

 

Defaulting Lenders

     64  

2.25

 

Extension of Revolving Termination Date

     66  

2.26

 

Extension of Euro Term Loan Maturity Date

     66   SECTION 3.  

LETTERS OF CREDIT

     66  

3.1

 

L/C Commitment

     66  

3.2

 

Procedure for Issuance of Letter of Credit

     67  

3.3

 

Fees and Other Charges

     68  

3.4

 

L/C Participations

     68  

3.5

 

Reimbursement Obligation of the Borrower

     69  

3.6

 

Obligations Absolute

     70  

3.7

 

Letter of Credit Payments

     71  

3.8

 

Applications

     71  

3.9

 

Replacement of the Issuing Lender

     71   SECTION 4.  

REPRESENTATIONS AND WARRANTIES

     72  

4.1

 

Financial Condition

     72  

4.2

 

No Change

     72  

4.3

 

Existence; Compliance with Law

     72  

4.4

 

Power; Authorization; Enforceable Obligations

     73  

4.5

 

No Legal Bar

     73  

4.6

 

Litigation

     73  

4.7

 

No Default

     74  

4.8

 

Ownership of Property; Liens

     74  

4.9

 

Intellectual Property

     74  

4.10

 

Taxes

     74  

4.11

 

Federal Regulations

     74  

4.12

 

Labor Matters

     74  

4.13

 

ERISA

     75  

4.14

 

Investment Company Act; Other Regulations

     75  

4.15

 

Subsidiaries

     75  

4.16

 

Use of Proceeds

     75  

4.17

 

Environmental Matters

     76  

4.18

 

Accuracy of Information, etc.

     77  

 

-ii-



--------------------------------------------------------------------------------

4.19

 

Anti-Corruption Laws and Sanctions

     77  

4.20

 

Solvency

     77  

4.21

 

Reserved

     77  

4.22

 

Status of Holdings

     77  

4.23

 

Properties

     77  

4.24

 

EEA Financial Institutions

     78   SECTION 5.  

CONDITIONS PRECEDENT

     78  

5.1

 

Conditions to Initial Extension of Credit

     78  

5.2

 

Conditions to Each Extension of Credit

     79   SECTION 6.  

AFFIRMATIVE COVENANTS

     80  

6.1

 

Financial Statements

     80  

6.2

 

Certificates; Other Information

     81  

6.3

 

Payment of Obligations

     82  

6.4

 

Maintenance of Existence; Compliance

     82  

6.5

 

Maintenance of Property; Insurance

     82  

6.6

 

Inspection of Property; Books and Records; Discussions

     83  

6.7

 

Notices

     83  

6.8

 

Environmental Laws

     84  

6.9

 

Distributions in the Ordinary Course

     84  

6.10

 

Additional Guarantors; Additional Unencumbered Properties

     84  

6.11

 

Notices of Asset Sales, Encumbrances or Dispositions

     85  

6.12

 

Maintenance of Ratings

     86  

6.13

 

Use of Proceeds

     86   SECTION 7.  

NEGATIVE COVENANTS

     86  

7.1

 

Financial Condition Covenants

     86  

7.2

 

Indebtedness

     88  

7.3

 

Liens

     89  

7.4

 

Fundamental Changes

     91  

7.5

 

Disposition of Property

     91  

7.6

 

Restricted Payments

     92  

7.7

 

[Reserved]

     93  

7.8

 

Investments

     93  

 

-iii-



--------------------------------------------------------------------------------

7.9

 

[Reserved]

     94  

7.10

 

Transactions with Affiliates

     94  

7.11

 

Sales and Leasebacks

     94  

7.12

 

Swap Agreements

     94  

7.13

 

Changes in Fiscal Periods

     94  

7.14

 

Negative Pledge Clauses

     94  

7.15

 

Clauses Restricting Subsidiary Distributions

     95  

7.16

 

Lines of Business

     95   SECTION 8.  

EVENTS OF DEFAULT

     96   SECTION 9.  

THE AGENTS

     100  

9.1

 

Appointment

     100  

9.2

 

Delegation of Duties

     101  

9.3

 

Exculpatory Provisions

     101  

9.4

 

Reliance by Administrative Agent

     101  

9.5

 

Notice of Default

     102  

9.6

 

Non-Reliance on Agents and Other Lenders

     102  

9.7

 

Indemnification

     103  

9.8

 

Agent in Its Individual Capacity

     103  

9.9

 

Successor Administrative Agent

     103  

9.10

 

Other Agents

     103   SECTION 10.  

MISCELLANEOUS

     104  

10.1

 

Amendments and Waivers

     104  

10.2

 

Notices

     105  

10.3

 

No Waiver; Cumulative Remedies

     107  

10.4

 

Survival

     107  

10.5

 

Payment of Expenses and Taxes

     108  

10.6

 

Successors and Assigns; Participations and Assignments

     109  

10.7

 

Adjustments; Set-off

     114  

10.8

 

Counterparts; Integration; Effectiveness; Electronic Execution

     115  

10.9

 

Severability

     115  

10.10

 

Integration

     115  

10.11

 

Governing Law

     116  

 

-iv-



--------------------------------------------------------------------------------

10.12

 

Submission To Jurisdiction; Waivers

     116  

10.13

 

Acknowledgements

     116  

10.14

 

Releases of Guarantees

     117  

10.15

 

Confidentiality

     117  

10.16

 

WAIVERS OF JURY TRIAL

     118  

10.17

 

USA PATRIOT Act

     118  

10.18

 

Transitional Arrangements

     118  

10.19

 

Headings

     119  

10.20

 

Interest Rate Limitation

     119  

10.21

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     120  

10.22

 

Subsidiary Borrowers

     120  

 

-v-



--------------------------------------------------------------------------------

SCHEDULES:

 

EGL    Eligible Ground Leased Property PUP    Pooled Unencumbered Properties SG
   Subsidiary Guarantors 1.1A    Loan Commitments 1.1C    Issuing Lender
Commitments 3.1(a)    Existing Letters of Credit 4.4    Consents,
Authorizations, Filings and Notices 4.15    Subsidiaries 4.23(a)    Properties
4.23(b)    Unencumbered Properties 7.2(d)    Existing Indebtedness 7.3(f)   
Existing Liens

EXHIBITS:

 

A   Form of Guarantee Agreement B   Form of Compliance Certificate C   Form of
Closing Certificate D   Form of Assignment and Assumption E   Form of Borrowing
Request F   Form of U.S. Tax Compliance Certificates G   Form of Adherence
Agreement H   Form of Qualified Borrower Guarantee

 

-vi-



--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
“Agreement”), dated as of February 1, 2017, among MEDICAL PROPERTIES TRUST,
INC., a Maryland corporation (“Holdings”), MPT OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership (the “Borrower”), any Subsidiary Borrower that
becomes a party hereto pursuant to Section 10.22, the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”), BANK OF AMERICA, N.A., as syndication agent (in such capacity,
the “Syndication Agent”), the Documentation Agents listed on the cover to this
Agreement, and JPMORGAN CHASE BANK, N.A., as administrative agent.

WHEREAS, Holdings, the Borrower, JPMorgan Chase Bank, N.A., as administrative
agent, and the lenders party thereto are parties to an Amended and Restated
Revolving Credit Agreement dated as of June 19, 2014, as amended to date (the
“Existing Credit Agreement”); and

WHEREAS, the parties wish to amend and restate the Existing Credit Agreement in
their entirety.

The parties hereto hereby agree to amend and restate the Existing Credit
Agreement in their entirety as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“2012 Senior Unsecured Note Indenture”: the Indenture dated as of February 17,
2012 entered into by the Borrower and MPT Finance Corp. in connection with the
issuance of the 2012 Senior Unsecured Notes in the principal amount of
$350,000,000, together with all instruments, supplements and other agreements
entered into by the Borrower and MPT Finance Corp. in connection therewith.

“2012 Senior Unsecured Notes”: the 6.375% Senior Notes due 2022 issued by the
Borrower pursuant to the 2012 Senior Unsecured Note Indenture.

“2013 Senior Unsecured Note Indenture”: the Indenture dated as of October 10,
2013, as supplemented through the date hereof, entered into by the Borrower and
MPT Finance Corp. in connection with the issuance of the 2013 Senior Unsecured
Notes in the principal amount of €200,000,000 and the 2014 Senior Unsecured
Notes in the principal amount of $300,000,000, together with all instruments,
supplements and other agreements entered into by the Borrower and MPT Finance
Corp. in connection therewith.

“2013 Senior Unsecured Notes”: the 5.750% Senior Notes due 2020 issued by the
Borrower pursuant to the 2013 Senior Unsecured Note Indenture.

“2014 Senior Unsecured Notes”: the 5.50% Senior Notes due 2024 issued by the
Borrower pursuant to the 2013 Senior Unsecured Note Indenture.



--------------------------------------------------------------------------------

“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the NYFRB Rate in effect on such day plus  1⁄2 of 1%
and (c) the Eurodollar Rate for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%,
provided that, for the purpose of this definition, the Eurodollar Rate for any
day shall be based on the LIBO Screen Rate at approximately 11:00 A.M. London
time on such day (or, if the LIBOR Screen Rate is not available for such one
month Interest Period, the Interpolated Rate). For purposes hereof: “Prime Rate”
shall mean the rate of interest per annum publicly announced from time to time
by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal office
in New York City (the Prime Rate not being intended to be the lowest rate of
interest charged by JPMorgan Chase Bank, N.A. in connection with extensions of
credit to debtors). Any change in the ABR due to a change in the Prime Rate, the
NYFRB Rate or the Eurodollar Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate, the NYFRB Rate
or the Eurodollar Rate, respectively.

“ABR Loans”: Loans denominated in Dollars the rate of interest applicable to
which is based upon the ABR.

“Acceptable Jurisdiction”: Luxembourg and any other jurisdiction (other than the
United States) acceptable to the Administrative Agent in its sole discretion,
including, if requested by the Administrative Agent in its sole discretion,
based on satisfactory advice received by it from local counsel in such
jurisdiction with respect to the procedure for enforcement of a U.S. judgment in
such jurisdiction, and the collection of such judgment from assets located
there.

“Adherence Agreement”: an agreement substantially in the form of Exhibit G
executed and delivered by the Borrower and a Subsidiary Borrower to the
Administrative Agent in connection with the admission of such Subsidiary
Borrower as a Borrower hereunder.

“Additional Credit Extension Amendment”: an amendment to this Agreement
providing for any Incremental Commitments which shall be consistent with the
applicable provisions of this Agreement relating to such Incremental Commitments
and otherwise reasonably satisfactory to the Administrative Agent and the
Borrower.

“Additional Senior Unsecured Indentures”: the 2012 Senior Unsecured Note
Indenture, the 2013 Senior Unsecured Note Indenture and any other indenture
entered into by the Borrower and its Subsidiaries in connection with the
issuance of the Additional Senior Unsecured Notes, together with all instruments
and other agreements entered into by the Borrower and its Subsidiaries in
connection therewith.

“Additional Senior Unsecured Notes”: the 2012 Senior Unsecured Notes, the 2013
Senior Unsecured Notes, the 2014 Senior Unsecured Notes and any other senior
unsecured notes issued by the Borrower that are pari passu with the Obligations
and that are in an amount that would not cause a violation of any covenant set
forth in Section 7.1 or any other provision of this Agreement after giving pro
forma effect to the incurrence of the Indebtedness under such notes.

 

-2-



--------------------------------------------------------------------------------

“Adjusted NOI”: for any fiscal period, the NOI (or pro rata share of NOI from
any Real Property owned by an unconsolidated Subsidiary or joint venture of the
Borrower) from any Real Property and adjusted to remove the effect of
recognizing rental income on a straight-line basis over the applicable lease
term.

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates
(including J.P. Morgan Europe Limited with respect to Loans and Letters of
Credit denominated in an Alternative Currency), as the administrative agent for
the Lenders under this Agreement and the other Loan Documents, together with any
of its successors.

“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agency Site”: the Electronic System established by the Administrative Agent to
administer this Agreement.

“Agent Party”: as defined in Section 10.2(d)(ii).

“Agents”: the collective reference to the Syndication Agent, the Documentation
Agents, and the Administrative Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Funding Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans and (ii) the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposures of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Alternative Currency”: each of the following currencies: AUD, CAD, CHF, Euro,
Sterling and Yen, together with each other currency (other than Dollars) that is
approved in accordance with Section 1.4.

“Alternative Currency Equivalent”: at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the Issuing
Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

-3-



--------------------------------------------------------------------------------

“Alternative Currency Sublimit”: an amount equal to the lesser of the Total
Revolving Commitments and €650,000,000. The Alternative Currency Sublimit is
part of, and not in addition to, the Revolving Commitments.

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Borrower and its affiliated companies from time to time
concerning or relating to bribery or corruption.

“Applicable Margin”: for each Type of Loan, the rate per annum set forth in the
Pricing Grids.

“Applicable Time”: with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
Issuing Lender, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with Section 3.1 of this Agreement), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.

“Approved Fund”: as defined in Section 10.6(b)(i).

“Arrangers”: the financial institutions listed as “Joint Lead Arrangers and
Joint Bookrunners” on the cover page to this Agreement.

“Assignee”: as defined in Section 10.6(b)(i).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.

“AUD”: the lawful currency of the Commonwealth of Australia.

“AUD Screen Rate”: with respect to any Interest Period, the average bid
reference rate as administered by the Australian Financial Markets Association
(or any other Person that takes over the administration of that rate) for AUD
bills of exchange with a tenor equal to such Interest Period, displayed on page
BBSY of the Reuters screen (or, in the event such rate does not appear on such
Reuters page, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion) as of the Specified Time on the Quotation Day for
such Interest Period.

 

-4-



--------------------------------------------------------------------------------

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.8(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

“Bail-In Action”: means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Baseline Conditions”: as to any Wholly Owned Subsidiary of the Borrower, in
connection with the admission of such Subsidiary as a Subsidiary Borrower
hereunder, that such Subsidiary (a) at the time of the delivery by such Wholly
Owned Subsidiary of its Adherence Agreement pursuant to Section 10.22, can
truthfully and correctly make each of its representations and warranties in
Section 4 in all material respects and (b) if such Subsidiary is not organized
under the laws of any state of the United States, (i) shall be organized under
the laws of an Acceptable Jurisdiction and (ii) shall have submitted for itself
and its property in any legal action or proceeding relating to this Agreement
and the other Loan Documents to which it is a party, including for recognition
and enforcement of any judgment in respect thereof, to the non-exclusive general
jurisdiction of the courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

-5-



--------------------------------------------------------------------------------

“Borrower”: as defined in the preamble hereto, and shall collectively include
any Subsidiary Borrower that becomes a party hereto pursuant to Section 10.22.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
and when used in connection with a Eurodollar Loan for a LIBOR Quoted Currency,
the term “Business Day” shall also exclude any day on which banks are not open
for general business in London; and in addition, with respect to any date for
the payment or purchase of, or the fixing of an interest rate in relation to,
any Non-Quoted Currency, the term “Business Day” shall also exclude any day on
which banks are not open for general business in the principal financial center
of the country of that currency and, if the Loan or Letter of Credit which is
the subject of a borrowing, drawing, payment, reimbursement or rate selection
are denominated in Euro, the term “Business Day” shall also exclude any day on
which the TARGET2 payment system is not open for the settlement of payments in
Euro.

“CAD”: the lawful currency of Canada.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests, membership interests in a limited liability company, and
beneficial interests in a trust, and any and all warrants, rights or options to
purchase any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any

 

-6-



--------------------------------------------------------------------------------

commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s;
(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
(g) money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition;
(h) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000, or (i) in the case of any Foreign Subsidiary, Investments of
comparable tenor and credit quality to those described in the foregoing clauses
(a) through (h) customarily utilized in countries in which such Foreign
Subsidiary operates for short-term cash management purposes; provided that such
Investments shall only be included in Total Asset Value if they are freely
available to be repatriated to the Borrower without adverse tax or accounting
consequences.

“Cash Management Services”: any cash management services that are (i) in effect
on the Closing Date between a Loan Party and a counterparty that is a Lender or
the Administrative Agent or an Affiliate of a Lender or the Administrative Agent
as of the Closing Date or (ii) entered into after the Closing Date between a
Loan Party and any counterparty that is a Lender or the Administrative Agent or
an Affiliate of a Lender or the Administrative Agent at the time such services
are entered into.

“CDOR Screen Rate”: with respect to any Interest Period, the average rate for
bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal to such Interest Period, displayed on CDOR page
of the Reuters screen (or, in the event such rate does not appear on such
Reuters page, on any successor or substitute page on such screen or service that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion) as of the Specified Time on the Quotation
Day for such Interest Period.

“Change in Law”: the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or the Issuing Lender (or, for purposes of
Section 2.18(b), by any lending office of such Lender or by such Lender’s or the
Issuing Lender’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank

 

-7-



--------------------------------------------------------------------------------

for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a “Change
in Law” regardless of the date enacted, adopted or issued.

“CHF”: the lawful currency of Switzerland.

“Closing Date”: the date hereof.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commitments”: as to any Lender, the Revolving Commitment and Term Commitments
of such Lender.

“Commitment Fee Rate”: for any calendar quarter (a) 0.35% per annum if the
average daily Revolving Commitment Utilization Percentage for such quarter is
less than 50% and (b) 0.25% per annum if the average daily Revolving Commitment
Utilization Percentage for such quarter is greater than or equal to 50%.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414(b), (c), (m) or (o) of the Code.

“Communications”: as defined in Section 10.2(d)(ii).

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to
Section 2.18, 2.19, 2.20 or 10.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.

 

-8-



--------------------------------------------------------------------------------

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Tangible Net Worth”: as of any date of determination for Holdings
and its Subsidiaries on a consolidated basis, consolidated shareholder’s equity
(as reported on the consolidated balance sheet of Holdings in accordance with
GAAP) minus assets of Holdings and its Subsidiaries that are considered to be
intangible assets under GAAP (other than SFAS 141 Intangibles).

“Construction-in-Process”: cash expenditures for land and improvements with
respect to Development Properties determined in accordance with GAAP.

“Continuing Directors”: the directors of Holdings on the Closing Date, and each
other director, if, in each case, such other director’s nomination for election
or appointment to the board of directors of Holdings is made by, or at the
direction of, at least a majority of the then Continuing Directors.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Credit Party”: the Administrative Agent, the Issuing Lender, the Swingline
Lender or any other Lender.

“Credit Rating”: the publicly announced senior unsecured credit rating of the
Borrower given by Moody’s, S&P or Fitch.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding

 

-9-



--------------------------------------------------------------------------------

Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, (d) has become the subject of a
Bankruptcy Event or a Bail-In Action or (e) is the Subsidiary of a Parent that
has become the subject of a Bankruptcy Event or a Bail-In Action. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (e) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.24(e)) upon delivery of written notice
of such determination to the Borrower, the Issuing Lender, the Swingline Lender
and each Lender.

“Development Property”: a Real Property owned by the Borrower or one of its
Subsidiaries on which the construction of a medical building of a type
consistent with the Borrower’s business strategy has commenced. Such Real
Property shall be treated as a Development Property until construction is
completed and a certificate of occupancy (or its equivalent in the applicable
jurisdiction) has been issued.

“Discharged” means Indebtedness that has been defeased (pursuant to a
contractual or legal defeasance) or discharged pursuant to the prepayment or
deposit of amounts sufficient to satisfy such Indebtedness as it becomes due or
irrevocably called for redemption in accordance with the terms of the instrument
governing such Indebtedness (and regardless of whether such Indebtedness
constitutes a liability on the balance sheet of the obligors thereof); provided,
however, that Indebtedness shall be deemed Discharged if the payment or deposit
of all amounts required for defeasance or discharge or redemption thereof have
been made even if certain customary conditions thereto have not been satisfied,
so long as such conditions are reasonably expected to be satisfied within 95
days after such prepayment or deposit.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer, or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Institution”: means (a) (i) a prospective assignee or successor
administrative agent (other than a Lender or an Affiliate of a Lender) which is
a REIT investing primarily in healthcare properties (including, without
limitation, hospitals) and (ii) which as of any date of determination has been
designated by the Borrower as a “Disqualified Institution” by written notice to
the Administrative Agent and the Lenders (including by posting such notice to
the Electronic System) not less than ten (10) Business Days prior to such date
(provided that “Disqualified Institutions” shall exclude any Person that the
Borrower has designated as no longer being a “Disqualified Institution” by
written notice delivered to the Administrative Agent from time to time), or
(b) an Affiliate of such REIT that is clearly identifiable as such based solely
on the similarity of its name.

“Disqualified Institution List”: has the meaning assigned to such term in
Section 10.6(g).

“Documentation Agents”: the financial institutions listed as “Documentation
Agents” on the cover page of this Agreement.

 

-10-



--------------------------------------------------------------------------------

“Dollar Equivalent”: at any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
Alternative Currency, the equivalent amount thereof in Dollars as determined by
the Administrative Agent or the Issuing Lender, as the case may be, at such time
on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with such Alternative Currency.

“Dollar Term Commitment”: as to any Lender, (a) the obligation of such Lender,
if any, to make a Dollar Term Loan to the Borrower in a principal amount not to
exceed the amount set forth under the heading “Dollar Term Commitment” opposite
such Lender’s name on Schedule 1.1A or (b) any incremental Commitments of such
Lender to make New Term Loans pursuant to Section 2.23. The initial aggregate
amount of the Dollar Term Commitments is $200,000,000.

“Dollar Term Facility”: the Dollar Term Commitments and the Dollar Term Loans
made thereunder.

“Dollar Term Lender”: each Lender that has a Dollar Term Commitment or that
holds a Dollar Term Loan.

“Dollar Term Loan”: as defined in Section 2.1(a) and including any incremental
Dollar Term Loans made pursuant to Section 2.23.

“Dollar Term Loan Maturity Date”: February 1, 2022.

“Dollar Term Percentage”: as to any Dollar Term Lender at any time, the
percentage which such Lender’s Dollar Term Commitment then constitutes of the
aggregate Dollar Term Commitments (or, at any time after the Funding Date, the
percentage which the aggregate principal amount of such Lender’s Dollar Term
Loans then outstanding constitutes of the aggregate principal amount of all of
the Dollar Term Loans then outstanding).

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“EBITDA”: for any fiscal period for any Person, consolidated net income (or
loss) before interest, taxes, depreciation and amortization, calculated for such
period on a consolidated basis in conformity with GAAP, excluding gains and
losses from extraordinary, unusual or non-recurring items, acquisition costs for
completed acquisitions, write-offs of straight-line rent related to sold assets,
asset sales or write-ups/write-downs and forgiveness of indebtedness.

“EBITDAR”: for any fiscal period for any Person, EBITDA of such Person plus rent
or operating lease expense of such Person, calculated for such period on a
consolidated basis in conformity with GAAP.

 

-11-



--------------------------------------------------------------------------------

“EEA Financial Institution”: means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country”: means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority”: means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature”: an electronic sound, symbol, or process attached to, or
associated with, a contract or other record and adopted by a person with the
intent to sign, authenticate or accept such contract or record.

“Electronic System”: any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Lender and any of its respective
Related Persons or any other Person, providing for access to data protected by
passcodes or other security system.

“Eligible Assignee”: (a) a Lender or any Affiliate or Approved Fund of such
Lender, or (b) a bank, trust company, finance company, insurance company or any
other Person that is regularly engaged in making, purchasing or investing in
loans of a type similar to the Loans; provided that, notwithstanding the
foregoing, “Eligible Assignee” shall not include (w) Holdings, the Borrower or
any of their respective Subsidiaries or Affiliates, (x) any natural person,
(y) any Defaulting Lender or (z) any Disqualified Institution.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“EU Bail-In Legislation Schedule”: means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€”: the single currency of the Participating Member States.

 

-12-



--------------------------------------------------------------------------------

“Euro Term Commitment”: as to any Lender, the obligation of such Lender, if any,
to make a Euro Term Loan to the Borrower in a principal amount not to exceed the
amount set forth under the heading “Euro Term Commitment” opposite such Lender’s
name on Schedule 1.1A. The initial aggregate amount of the Euro Term Commitments
is €200,000,000.

“Euro Term Facility”: the Euro Term Commitments and the Euro Term Loans made
thereunder.

“Euro Term Lender”: each Lender that has a Euro Term Commitment or that holds a
Euro Term Loan.

“Euro Term Loan”: as defined in Section 2.1(b).

“Euro Term Loan Maturity Date”: January 31, 2020, subject to extension as
provided in Section 2.26.

“Euro Term Percentage”: as to any Euro Term Lender at any time, the percentage
which such Lender’s Euro Term Commitment then constitutes of the aggregate Euro
Term Commitments (or, at any time after the Funding Date, the percentage which
the aggregate principal amount of such Lender’s Euro Term Loans then outstanding
constitutes of the aggregate principal amount of all of the Euro Term Loans then
outstanding).

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan (a) for any LIBOR Quoted Currency, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for the relevant
currency for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 A.M.,
London time, two Business Days prior to the commencement of such Interest
Period, and (b) for any Non-Quoted Currency, the applicable Local Screen Rate
for such Non-Quoted Currency as of the Specified Time and on the Quotation Day
for such currency and Interest Period; provided that, if the LIBO Screen or
Local Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement and provided, further, if the LIBO Screen
Rate or Local Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) with respect to the applicable currency
then the Eurodollar Base Rate shall be the Interpolated Rate, provided, that, if
any Interpolated Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate. Eurodollar Loans may be denominated in Dollars or, if a
Revolving Loan, an Alternative Currency. All Loans denominated in an Alternative
Currency must be a Eurodollar Loan.

 

-13-



--------------------------------------------------------------------------------

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, an interest rate per annum (rounded upward if
necessary to the nearest 1/100th of 1%) equal to (a) the Eurodollar Base Rate
for such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excluded Foreign Subsidiary”: any Foreign Subsidiary, any Subsidiary of any
Foreign Subsidiary, and any Domestic Subsidiary substantially all the assets of
which consist of direct or indirect equity or debt investments in one or more
Foreign Subsidiaries.

“Excluded Swap Obligation”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the guarantee of such Guarantor
of , or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) (a) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes or would become effective with respect to such
Swap Obligation or (b) in the case of a Swap Obligation subject to a clearing
requirement pursuant to Section 2(h) of the Commodity Exchange Act (or any
successor provision thereto), because such Guarantor is a “financial entity,” as
defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any successor
provision thereto), at the time the guarantee of such Subsidiary Guarantor
becomes or would become effective with respect to such related Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such guarantee or security interest is
or becomes illegal.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.22) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.19, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such

 

-14-



--------------------------------------------------------------------------------

Lender acquired the applicable interest in a Loan, Letter of Credit or
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
2.19(f) and (d) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement”: as defined in the recitals hereto.

“Facility”: each of (a) the Term Facilities and (b) the Revolving Facility, and
collectively, the “Facilities”.

“Facility Fee”: as defined in Section 2.8(b).

“Facility Fee Percentage”: the rate per annum set forth in the Pricing Grids.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof (including any intergovernmental
agreement implementing the foregoing) and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement.

“Fee Payment Date”: the first Business Day following the last day of each March,
June, September and December and the last day of the Revolving Commitment
Period.

“Fitch”: Fitch, Inc.

“Foreign Lender”: (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Foreign Subsidiary Borrower”: as defined in Section 10.22(a).

“Funding Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied (or waived in accordance with
Section 10.1).

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

-15-



--------------------------------------------------------------------------------

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, (i) with respect to the accounting for leases as
either operating leases or capital leases and the impact of such accounting in
accordance with Accounting Standards Codification 840 on the definitions and
covenants herein, GAAP as in effect on the Closing Date shall be applied and
(ii) Indebtedness of Holdings and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: the collective reference to Holdings, the Borrower and their
respective Subsidiaries.

“Guarantee Agreement”: the Guarantee Agreement to be executed and delivered by
Holdings, the Borrower and any Subsidiary Guarantor, substantially in the form
of Exhibit A.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity

 

-16-



--------------------------------------------------------------------------------

capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or Disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee Obligation of any guaranteeing person shall be deemed to be the
lower of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Guarantors”: the collective reference to Holdings and any Subsidiary
Guarantors.

“Holdings”: as defined in the preamble hereto.

“Immaterial Subsidiary”: any Subsidiary of the Borrower that (x) does not own or
lease an Unencumbered Property and (y) on a consolidated basis with its
respective Subsidiaries and treated as if all such Subsidiaries and their
respective Subsidiaries were combined and consolidated as a single Subsidiary,
have an aggregate net equity value of $75,000,000 or less.

“Impacted Interest Period”: as defined in the definition of “Eurodollar Base
Rate”.

“Increased Amount Date”: as defined in Section 2.23(a).

“Incremental Commitments”: as defined in Section 2.23(a).

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
mandatorily redeemable preferred Capital

 

-17-



--------------------------------------------------------------------------------

Stock of such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, (j) all obligations under
so-called forward equity purchase contracts to the extent such obligations are
not payable solely in equity interests, (k) all obligations in respect of any
so-called “synthetic lease” (i.e., a lease of property which is treated as an
operating lease under GAAP and as a loan for U.S. income tax purposes) and
(l) such obligor’s liabilities, contingent or otherwise of the type set forth in
(a) through (h) above, under any joint-venture, limited liability company or
partnership agreement, and (m) all obligations of such Person in respect of Swap
Agreements, valued at the Swap Termination Value thereof. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.
Notwithstanding the foregoing, in no event shall the following constitute
Indebtedness: (u) purchase price holdbacks arising in the ordinary course of
business in respect of a portion of the purchase price of an asset to satisfy
warrants or other unperformed obligations of the seller of such asset,
(v) amounts owed to dissenting stockholders in connection with, or as a result
of, their exercise of appraisal rights and the settlement of any claims or
actions (whether actual, contingent or potential) with respect thereto
(including any accrued interest), with respect to the Transactions, (w) trade
accounts payable, deferred revenues, liabilities associated with customer
prepayments and deposits and other accrued obligations (including transfer
pricing and accruals for payroll and other operating expenses accrued in the
ordinary course of business), in each case incurred in the ordinary course of
business, (x) operating leases, (y) customary obligations under employment
agreements and deferred compensation and (z) prepaid or deferred revenue and
deferred tax liabilities. Notwithstanding the foregoing, the term “Indebtedness”
shall not include contingent postclosing purchase price adjustments, non-compete
or consulting obligations or earn-outs to which the seller in an Acquisition or
Investment may become entitled.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

-18-



--------------------------------------------------------------------------------

“Interest Expense”: for any fiscal period, an amount equal to the sum of the
following with respect to all Total Indebtedness: (i) total interest expense,
accrued in accordance with GAAP, plus (ii) all capitalized interest determined
in accordance with GAAP (including the Borrower’s pro rata share thereof for
unconsolidated Subsidiaries and joint ventures), excluding, to the extent
included in Interest Expense above, (A) the amount of such Interest Expense of
any Subsidiary if the net income of such Subsidiary is excluded in the
calculation of Net Operating Income (but only in the same proportion as the net
income of such Subsidiary is excluded from the calculation of Net Operating
Income), as determined on a consolidated basis in conformity with GAAP and
(B) (i) accretion of accrual of discounted liabilities not constituting
Indebtedness, (ii) any expense resulting from the discounting of any outstanding
Indebtedness in connection with the application of purchase accounting in
connection with any acquisition, (iii) amortization of deferred financing fees,
debt issuance costs, commissions, fees and expenses, (iv) any expensing of
bridge, commitment or other financing fees (but not revolving loan commitment
fees, including, without limitation, any fees associated with the exercise of
the option to increase the Commitments) and (v) any amount not payable in cash).

“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan),
the last day of each March, June, September and December to occur while such
Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is an
ABR Loan and any Swingline Loan), the date of any repayment or prepayment made
in respect thereof and (e) as to any Swingline Loan, the day that such Loan is
required to be repaid.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months (or, for any
LIBOR Quoted Currency, with the consent of each Lender, twelve months)
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six months (or,
for any LIBOR Quoted Currency, with the consent of each Lender, twelve months)
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., New York City time, on the date
that is (x) three Business Days prior to the last day of the then current
Interest Period with respect to Eurodollar Loans denominated in Dollars and
(y) four Business Days prior to the last day of the then current Interest Period
with respect to Eurodollar Loans denominated in Alternative Currencies; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

-19-



--------------------------------------------------------------------------------

(ii) the Borrower may not select an Interest Period with respect to any Loan
that would extend beyond the Revolving Termination Date or the applicable Term
Loan Maturity Date, as applicable, for such Loan;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

“Interpolated Rate”: at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the applicable Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the applicable Screen Rate for the
longest period (for which such Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the
applicable Screen Rate for the shortest period (for which such Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

“Investment Grade Rating”: a Credit Rating of BBB- or better from S&P or a
Credit Rating of Baa3 or better from Moody’s.

“Investments”: as defined in Section 7.8.

“IRS”: the United States Internal Revenue Service.

“Issuing Lender”: JPMorgan Chase Bank, N.A., Bank of America, N.A., KeyBank
National Association, Barclays Bank PLC, Goldman Sachs Bank USA and any other
Lender that agrees to act as an Issuing Lender with the consent of the Borrower,
each in its capacity as the issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 3.9. The Issuing Lender may,
in its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of the Issuing Lender, in which case the term “Issuing Lender” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate. Each reference herein to the “Issuing Lender” shall be deemed to be a
reference to the relevant Issuing Lender, each Issuing Lender or all Issuing
Lenders, as the context may require.

“Issuing Lender Commitment”: with respect to each Issuing Lender, the commitment
of such Issuing Lender to issue Letters of Credit hereunder. The initial amount
of each Issuing Lender’s Issuing Lender Commitment is set forth on Schedule
1.1C, or if an Issuing Lender has entered into an Assignment and Assumption, the
amount set forth for such Issuing Lender as its Issuing Lender Commitment in the
Register maintained by the Administrative Agent.

“L/C Commitment”: the amount that is ten percent (10%) of the Total Revolving
Commitments then in effect.

 

-20-



--------------------------------------------------------------------------------

“L/C Exposure”: at any time, the sum of the L/C Obligations at such time. Except
to the extent that the L/C Exposure of a Defaulting Lender has been reallocated
in accordance with Section 2.24(c), the L/C Exposure of any Revolving Lender
shall be its Revolving Percentage of the total L/C Exposure at such time.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired Dollar Equivalent amount of the then outstanding
Letters of Credit and (b) the aggregate Dollar Equivalent amount of drawings
under Letters of Credit that have not then been reimbursed pursuant to
Section 3.5.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

“Lease Coverage Ratio”: for any person or property for any period, the ratio of
EBITDAR for such person or property for such period to the aggregate rent
payable under leases with respect to such person or property for such period.

“Lender Swap Agreement”: any Swap Agreement that (i) was in effect on the
Closing Date between a Loan Party and a counterparty that is a Lender or the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent as
of the Closing Date or (ii) is or was entered into after the Closing Date
between a Loan Party and any counterparty that is a Lender or the Administrative
Agent or an Affiliate of a Lender or the Administrative Agent at the time such
Swap Agreement is entered into.

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

“Letters of Credit”: as defined in Section 3.1(a). Letters of Credit may be
denominated in Dollars or an Alternative Currency.

“LIBO Screen Rate”: as defined in the definition of “Eurodollar Base Rate”.

“LIBOR Quoted Currency”: Dollars, Euros, GBP, JPY and CHF.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Guarantee Agreement, the Notes, any
Adherence Agreements, any Qualified Borrower Guarantees, any document granting a
Lien on cash collateral pursuant to Section 8, the fee agreements described in
Section 2.8(b), and any amendment, waiver, supplement or other modification to
any of the foregoing.

 

-21-



--------------------------------------------------------------------------------

“Loan Parties”: Holdings, the Borrower (including any Subsidiary Borrowers) and
any Subsidiary Guarantors.

“Local Screen Rates”: the AUD Screen Rate or the CDOR Screen Rate.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Median”: Median Kliniken S. à r.l. together with its subsidiaries, affiliates
and participations.

“Median Investment”: any Investment made by the Borrower or its Subsidiaries,
directly or indirectly, in Median.

“Moody’s”: as defined in the definition of Cash Equivalents.

“Mortgage Note”: as defined in the definition of Total Asset Value.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA and in respect of which the Borrower or a Commonly
Controlled Entity participates or is required to make contributions with respect
thereto.

“Net Cash Proceeds”: in connection with any issuance or sale of Capital Stock,
the cash proceeds received from such issuance or incurrence, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

“Net Operating Income (“NOI”)”: for any fiscal period, and with respect to any
Real Property, the total rental and other operating income from the operation of
such Real Property (including proceeds of rent loss or business interruption
insurance) after deducting all expenses and other proper charges incurred by the
Group Members in connection with the operation of such Real Property during such
fiscal period, including, without limitation, property operating expenses paid
by a Group Member and real estate taxes and bad debt expenses paid by a Group
Member, but before payment or provision for Total Fixed Charges, income taxes,
and depreciation, amortization, and other non-cash expenses of a Group Member,
all as determined

 

-22-



--------------------------------------------------------------------------------

in accordance with GAAP. In the case of Real Property owned by Affiliates of the
Borrower which are not wholly-owned by the Borrower, Net Operating Income shall
be reduced by the amount of cash flow of such Affiliate allocated for
distribution to the other owners of such Affiliate.

“New Revolving Commitments”: as defined in Section 2.23(a).

“New Revolving Lender”: as defined in Section 2.23(a).

“New Term Commitments”: as defined in Section 2.23(a).

“New Term Lender”: as defined in Section 2.23(a).

“New Term Loan”: as defined in Section 2.23(a).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

“Non-Quoted Currency”: means each of AUD and CAD; collectively, “Non-Quoted
Currencies”.

“Nonrecourse Indebtedness”: with respect to a Person, Indebtedness for borrowed
money (or the portion thereof) in respect of which recourse for payment (except
for customary exceptions for fraud, misapplication of funds, environmental
indemnities, violation of “special purpose entity” covenants, bankruptcy,
insolvency, receivership or other similar events and other similar exceptions to
recourse liability until a claim is made with respect thereto, and then in the
event of any such claim, only a portion of such Indebtedness in an amount equal
to the amount of such claim shall no longer constitute “Nonrecourse
Indebtedness” for the period that such portion is subject to such claim) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.

“Normalized Adjusted FFO”: for any fiscal period, “funds from operations” (or
“FFO”) of the Group Members as defined in accordance with resolutions adopted by
the Board of Governors of the National Association of Real Estate Investment
Trusts as in effect from time to time; provided that FFO shall (a) be based on
net income after payment of distributions to holders of preferred partnership
units in the Borrower and distributions necessary to pay holders of preferred
stock of Holdings and (b) at all times exclude (i) charges for impairment
losses, (ii) stock-based compensation, (iii) write-offs or reserves of
straight-line rent related to sold assets, (iv) amortization of debt costs,
(v) non-recurring charges and (vi) any costs, fees and expenses related to
acquisitions.

“Notes”: the collective reference to any promissory note evidencing Loans.

“NYFRB”: means the Federal Reserve Bank of New York.

“NYFRB Rate”: means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such

 

-23-



--------------------------------------------------------------------------------

day(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a Federal funds
transaction quoted at 11:00 a.m. (New York City time) on such day received by
the Administrative Agent from a Federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise; provided, however, that the
definition of “Obligations” shall not create any guarantee by any Guarantor of
(or grant of security interest by any Guarantor to support, as applicable) any
Excluded Swap Obligations of such Guarantor for purposes of determining any
obligations of any Guarantor.

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.22).

“Overnight Bank Funding Rate”: means, for any day, the rate comprised of both
overnight Federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent”: with respect to any Lender, any Person as to which such Lender is,
directly or indirectly, a subsidiary.

 

-24-



--------------------------------------------------------------------------------

“Participant”: as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c).

“Participating Member States”: any member state of the European Union that has
the Euro as its lawful currency in accordance with legislation of the European
Union relating to Economic and Monetary Union.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Investments”:

 

  (a) Investments made by the Borrower or the Subsidiaries as a result of
consideration received in connection with any disposition or transfer of assets
permitted under Section 7.5;

 

  (b) extensions of trade credit in the ordinary course of business;

 

  (c) Investments in cash and Cash Equivalents;

 

  (d) Guarantee Obligations permitted by Section 7.2;

 

  (e) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $2,500,000 at any one time
outstanding;

 

  (f) Investments received in satisfaction of judgments or in settlements of
debt or compromises of obligations incurred in the ordinary course of business;

 

  (g) Investments in tenants and any Investments made pursuant to a RIDEA
Structure in an aggregate amount not to exceed the greater of (x) $1,000,000,000
and (y) 15% of Total Asset Value at any one time outstanding, so long as such
Investment does not cause an Event of Default;

 

  (h) obligations under Swap Agreements otherwise permitted under this
Agreement;

 

  (i) intercompany Investments by any Group Member in the Borrower or any Person
that, prior to such or upon the making of such investment, is a Wholly-Owned
Subsidiary of the Borrower;

 

  (j) any Investment consisting of prepaid expenses, negotiable instruments held
for collection and lease, endorsements for deposit or collection in the ordinary
course of business, utility or workers compensation, performance and similar
deposits entered into as a result of the operations of the business in the
ordinary course of business;

 

-25-



--------------------------------------------------------------------------------

  (k) Investments in Subsidiaries (other than Wholly-Owned Subsidiaries of the
Borrower) and joint ventures, so long as such Investment does not cause an Event
of Default;

 

  (l) Investments consisting of acquisitions of real property or Mortgage Notes
receivable (including any such acquisitions effected through acquisition,
merger, or consolidation of a Person that will become a Subsidiary) consistent
with the Borrower’s business strategy, so long as such Investment does not cause
an Event of Default;

 

  (m) additional Investments not to exceed the greater of (x) $350,000,000 and
(y) 5.0% of Total Asset Value at any time outstanding, so long as such
Investment does not cause an Event of Default;

 

  (n) pledges or deposits by a Person under workers’ compensation laws,
unemployment insurance laws or similar legislation, or deposits in connection
with bids, tenders, contracts (other than for the payment of Indebtedness) or
leases to which such Person is a party, or deposits as security for contested
taxes or import duties or for the payment of rent, in each case incurred in the
ordinary course of business;

 

  (o) any Investment acquired by Holdings, the Borrower or any of its
Subsidiaries (a) in exchange for any other Investment or accounts receivable or
rents receivable held by Holdings, the Borrower or any such Subsidiary in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such other Investment or accounts receivable
or rents receivable or (b) as a result of a foreclosure by Holdings, the
Borrower or any of its Subsidiaries with respect to any secured Investment or
other transfer of title with respect to any secured Investment in default;

 

  (p) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses in accordance
with GAAP;

 

  (q) any Investment made in connection with the funding of contributions under
any non-qualified employee retirement plan or similar employee compensation plan
in an amount not to exceed the amount of compensation expenses recognized by
Holdings, the Borrower and any of their Subsidiaries in connection with such
plans;

 

  (r) the Median Investment; and

 

  (s) any transaction (other than any Investment specifically limited by the
above clauses (a) through (s)) which constitutes an Investment to the extent
permitted by Section 7.10.

 

-26-



--------------------------------------------------------------------------------

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is at such
time (or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pooled Unencumbered Properties”: the Unencumbered Properties consisting of
(a) as of the Closing Date, those properties set forth on Schedule PUP for which
the underlying leases relating to such properties are cross-defaulted, and
(b) after the Closing Date, such other additional or replacement Unencumbered
Properties for which the underlying leases relating to such properties are
cross-defaulted and which are reasonably acceptable to the Administrative Agent
for addition to Schedule PUP from time to time.

“Pricing Grids”: the tables set forth below (the “Ratings Based Pricing Grids”).

For Revolving Loans

 

Range of Credit Ratings (S&P/Moody’s/ Fitch Ratings)

   Applicable Margin
for Revolving Loans
which are Eurodollar
Loans
(% per annum)     Applicable Margin for
Revolving Loans which
are ABR Loans
(% per annum)     Facility Fee
Percentage
(% per annum)  

A-/A3 or higher

     0.875 %      0.00 %      0.125 % 

BBB+/Baa1

     0.90 %      0.00 %      0.15 % 

BBB/Baa2

     1.05 %      0.05 %      0.20 % 

BBB-/Baa3

     1.25 %      0.25 %      0.25 % 

below BBB-/Baa3 or unrated

     1.65 %      0.65 %      0.30 % 

For Term Loans

 

Range of Credit Ratings (S&P/Moody’s/ Fitch Ratings)

   Applicable Margin
for Term Loans
which are Eurodollar
Loans
(% per annum)     Applicable Margin for
Term Loans which are
ABR Loans
(% per annum)  

A-/A3 or higher

     0.90 %      0.00 % 

BBB+/Baa1

     0.95 %      0.00 % 

BBB/Baa2

     1.20 %      0.20 % 

BBB-/Baa3

     1.50 %      0.50 % 

below BBB-/Baa3 or unrated

     1.95 %      0.95 % 

 

-27-



--------------------------------------------------------------------------------

For purposes of the Ratings Based Pricing Grids, if at any time the Borrower has
two (2) Credit Ratings, the Applicable Margin and Facility Fee Percentage shall
be the rate per annum applicable to the highest Credit Rating; provided that if
the highest Credit Rating and the lowest Credit Rating are more than one ratings
category apart, the Applicable Margin and Facility Fee Percentage shall be the
rate per annum applicable to Credit Rating that is one ratings category below
the highest Credit Rating. If at any time the Borrower has three (3) Credit
Ratings, and such Credit Ratings are split, then: (A) if the difference between
the highest and the lowest such Credit Ratings is one ratings category (e.g.
Baa2 by Moody’s and BBB- by S&P or Fitch), the Applicable Margin and Facility
Fee Percentage shall be the rate per annum that would be applicable if the
highest of the Credit Ratings were used; and (B) if the difference between such
Credit Ratings is two ratings categories (e.g. Baa1 by Moody’s and BBB- by S&P
or Fitch) or more, the Applicable Margin and Facility Fee Percentage shall be
the rate per annum that would be applicable if the average of the two
(2) highest Credit Ratings were used, provided that if such average is not a
recognized rating category, then the Applicable Margin and Facility Fee
Percentage shall be the rate per annum that would be applicable if the second
highest Credit Rating of the three were used. If at any time the Borrower has
only one Credit Rating (and such Credit Rating is from Moody’s or S&P), the
Applicable Margin and Facility Fee Percentage shall be the rate per annum
applicable to such Credit Rating. If the Borrower does not have a Credit Rating
from either Moody’s or S&P, the Applicable Margin and Facility Fee Percentage
shall be the rate per annum applicable to a Credit Rating of “below BBB-/Baa3 or
unrated” in the tables above.

A change (if any) in the Applicable Margin and Facility Fee Percentage shall be
effective immediately as of the date on which any of the rating agencies
announces a change in the Credit Rating or the date on which the Borrower no
longer has a Credit Rating from one of the rating agencies or the date on which
the Borrower has a Credit Rating from a rating agency that had not provided a
Credit Rating for the Borrower on the day immediately preceding such date,
whichever is applicable.

“Projections”: as defined in Section 6.2(b).

“Properties”: as defined in Section 4.17(a).

“Property Owning Subsidiary”: a Subsidiary of the Borrower that owns or leases
any Real Property.

“Qualified Borrower Guarantee”: a Qualified Borrower Guarantee substantially in
the form of Exhibit H executed and delivered by the Borrower to the
Administrative Agent in connection with the admission of a Subsidiary Borrower
as a Borrower hereunder.

“Quotation Day”: with respect to any borrowing of Eurodollar Loans for any
Interest Period, (i) if the currency is GBP, AUD or CAD, the first day of such
Interest Period, (ii) if the currency is Euro, two TARGET Days before the first
day of such Interest Period, and (iii)

 

-28-



--------------------------------------------------------------------------------

for any other currency, two Business Days prior to the commencement of such
Interest Period (unless, in each case, market practice differs in the relevant
market where the Eurodollar Rate for such currency is to be determined, in which
case the Quotation Day will be determined by the Administrative Agent in
accordance with market practice in such market (and if quotations would normally
be given on more than one day, then the Quotation Day will be the last of those
days).

“Ratings Based Pricing Grids”: as defined in the definition of “Pricing Grids”.

“Real Property”: any real property owned or ground-leased by a Group Member.

“Recipient”: (a) the Administrative Agent, (b) any Lender and (c) any Issuing
Lender, as applicable.

“Recourse Indebtedness”: any Indebtedness that is not Nonrecourse Indebtedness.

“Refunded Swingline Loans”: as defined in Section 2.7(b).

“Register”: as defined in Section 10.6(b)(iv).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“REIT”: a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of §856, et. seq. of the Code or any
successor provisions.

“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, subject to Section 2.24(b), the holders of more
than fifty percent (50%) of the sum of (a) the aggregate unpaid principal amount
of the Term Loans plus (b) the Total Revolving Commitments then in effect or, if
the Revolving Commitments have been terminated, the Total Revolving Extensions
of Credit then outstanding.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

-29-



--------------------------------------------------------------------------------

“Responsible Officer”: the chief executive officer, president, chief financial
officer, chief operating officer, managing director, controller, treasurer, vice
president or secretary of Holdings, the sole member of the general partner of
the Borrower, but in any event, with respect to financial matters, the chief
financial officer or controller of Holdings, the sole member of the general
partner of the Borrower.

“Restricted Payments”: as defined in Section 7.6.

“Revaluation Date”: (a) with respect to any Loan, each of the following:
(i) each date of a borrowing of a Eurodollar Loan denominated in an Alternative
Currency, (ii) each date of a continuation of a Eurodollar Loan denominated in
an Alternative Currency pursuant to Section 2.12, and (iii) such additional
dates as the Administrative Agent shall determine or the Required Lenders shall
require; and (b) with respect to any Letter of Credit, each of the following:
(i) each date of issuance of a Letter of Credit denominated in an Alternative
Currency, (ii) each date of an amendment of any such Letter of Credit having the
effect of increasing the amount thereof, (iii) each date of any payment by the
Issuing Lender under any Letter of Credit denominated in an Alternative
Currency, and (iv) such additional dates as the Administrative Agent or the
Issuing Lender shall determine or the Required Lenders shall require.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on Schedule
1.1A or in the Assignment and Assumption pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof, including Section 2.23. The original amount of the Total Revolving
Commitments is $1,300,000,000.

“Revolving Commitment Period”: the period from and including the Funding Date to
the Revolving Termination Date.

“Revolving Commitment Utilization Percentage”: on any date, the percentage equal
to a fraction (a) the numerator of which is the Total Revolving Extensions of
Credit and (b) the denominator of which is the Total Revolving Commitments;
provided that in calculating the Total Revolving Extensions of Credit for
purposes of Section 2.8(a), the aggregate principal amount of Swingline Loans
then outstanding shall be deemed to be zero.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate Dollar Equivalent principal amount
of all Revolving Loans held by such Lender then outstanding, (b) such Lender’s
Revolving Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Percentage of the aggregate principal amount of Swingline
Loans then outstanding.

 

-30-



--------------------------------------------------------------------------------

“Revolving Facility”: the Revolving Commitments and the Loans and extensions of
credit made thereunder made thereunder.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 2.4(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments; provided that in the case of Section 2.24 when a Defaulting Lender
which is a Revolving Lender shall exist, “Revolving Percentage” shall mean the
percentage which such Lender’s Revolving Commitment then constitutes of the
Total Revolving Commitment (disregarding any Defaulting Lender’s Revolving
Commitment). With respect to any Revolving Lender whose Revolving Commitments
shall have expired or terminated, “Revolving Percentage” shall mean the
percentage which the aggregate principal amount of such Lender’s Revolving Loans
then outstanding constitutes of the aggregate principal amount of the Revolving
Loans then outstanding, provided, that, in the event that the Revolving Loans
are paid in full prior to the reduction to zero of the Total Revolving
Extensions of Credit, the Revolving Percentages shall be determined in a manner
designed to ensure that the other outstanding Revolving Extensions of Credit
shall be held by the Revolving Lenders on a comparable basis.

“Revolving Termination Date”: February 1, 2021, subject to extension as provided
in Section 2.25.

“RIDEA”: REIT Investment Diversification and Empowerment Act of 2007, as
amended.

“S&P”: as defined in the definition of Cash Equivalents.

“Sanctioned Country”: at any time, a country, region or territory which is the
subject or target of any Sanctions.

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, the United
Nations Security Council, the European Union, any EU member state, Her Majesty’s
Treasury of the United Kingdom or any other relevant sanctions authority,
(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any EU member state, Her Majesty’s
Treasury of the United Kingdom or any other relevant sanctions authority.

 

-31-



--------------------------------------------------------------------------------

“Screen Rate”: the LIBOR Screen Rate and the Local Screen Rates, collectively
and individually as the context may require.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Indebtedness”: the portion of Total Indebtedness which is secured by a
Lien on any Real Property, personal property, Capital Stock or other assets.

“Secured Leverage Ratio”: as defined in Section 7.1(c).

“Senior Note Indenture”: the Indenture dated as of July 14, 2006 entered into by
the Borrower and Holdings in connection with the issuance of the Senior Notes,
together with all instruments and other agreements entered into by the Borrower
or Holdings in connection therewith.

“Senior Notes”: the senior notes of the Borrower issued pursuant to the Senior
Note Indenture.

“Significant Acquisition”: any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in the acquisition
(including, without limitation, a merger or consolidation or any other
combination with another Person) by one or more Group Members of properties or
assets of a Person (or the Capital Stock of a Person) for a purchase price in
excess of 5% of Total Asset Value or its foreign currency equivalent.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

-32-



--------------------------------------------------------------------------------

“Specified Change of Control”: a “Change of Control” or “Designated Event” (or
any other defined term having a similar purpose) as defined in the Senior Note
Indenture or any Additional Senior Unsecured Indentures.

“Specified Jurisdictions”: Germany, the United Kingdom, Australia, Canada,
Switzerland, Japan, Spain, Italy, Ireland, Austria, France and such other
countries or such territories of the United States as are proposed by the
Borrower and approved by the Administrative Agent.

“Specified Time”: (i) in relation to a Loan in AUD, as of 11:00 A.M., Sydney,
Australia time; (ii) in relation to a Loan in CAD, as of 11:00 A.M. Toronto,
Ontario time; and (iii) in relation to a Loan in a LIBOR Quoted Currency, as of
11:00 A.M., London time.

“Spot Rate”: for a currency means the rate determined by the Administrative
Agent or the Issuing Lender, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 A.M. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the Issuing Lender may obtain such spot rate from
Reuters, Bloomberg another financial institution designated by the
Administrative Agent or the Issuing Lender if the Person acting in such capacity
so elects; and provided further that the Issuing Lender may use such spot rate
quoted on the date as of which the foreign exchange computation is made in the
case of any Letter of Credit denominated in an Alternative Currency.

“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject with respect to the
Eurodollar Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Sterling” and “GBP”: the lawful currency of the United Kingdom.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

-33-



--------------------------------------------------------------------------------

“Subsidiary Borrower”: as defined in Section 10.22(a).

“Subsidiary Guarantor”: each Property Owning Subsidiary of the Borrower, other
than any Excluded Foreign Subsidiary, that provides a Guarantee Agreement so
that the Real Property owned or leased by such Subsidiary shall qualify as an
Unencumbered Property. The Subsidiary Guarantors on the Closing Date are listed
on Schedule SG.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

“Swap Obligations”: with respect to any Person, any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction, including any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any netting agreements relating to such Swap
Agreements (to the extent, and only to the extent, such netting agreements are
legally enforceable in a bankruptcy or insolvency proceeding against the
applicable counterparty obligor thereunder), (i) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (ii) for any
date prior to the date referenced in preceding clause (i), the amount(s)
determined as the mark-to-market value(s) for such Swap Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Agreements (which may
include a Lender or any Affiliate of a Lender).

“Swingline Commitment”: as to each Swingline Lender, the obligation of such
Swingline Lender to make Swingline Loans pursuant to Section 2.6 in an aggregate
Dollar Equivalent principal amount at any one time outstanding not to exceed 20%
of the Swingline Sublimit (or such other amount as is agreed to among the
Borrower, such Swingline Lender and the Administrative Agent); provided that the
aggregate Swingline Commitments for all Swingline Lenders shall not exceed the
Swingline Sublimit.

“Swingline Exposure”: at any time, the aggregate Dollar Equivalent principal
amount of all Swingline Loans outstanding at such time. Except to the extent the
Swingline

 

-34-



--------------------------------------------------------------------------------

Exposure of a Defaulting Lender has been reallocated in accordance with Section
2.24(c), the Swingline Exposure of any Revolving Lender shall be the sum of
(a) its Revolving Percentage of the total Swingline Exposure at such time
related to Swingline Loans other than any Swingline Loans made by such Lender in
its capacity as a Swingline Lender and (b) if such Lender is a Swingline Lender,
the aggregate Dollar Equivalent principal amount of all Swingline Loans made by
such Lender outstanding at such time (to the extent that other Lenders shall not
have funded their participations in such Swingline Loans).

“Swingline Lender”: each of JPMorgan Chase Bank, N.A., Bank of America, N.A.,
KeyBank National Association, Barclays Bank PLC, Goldman Sachs Bank USA and any
other Lender that agrees to provide Swingline Loans with the consent of the
Borrower and the Administrative Agent, in each case in its capacity as the
lender of Swingline Loans up to its Swingline Commitment. Each reference herein
to “Swingline Lender” shall mean all of the Swingline Lenders, each Swingline
Lender, or the applicable Swingline Lender, as the context may require.

“Swingline Loans”: as defined in Section 2.6(a).

“Swingline Sublimit”: $100,000,000.

“Swingline Participation Amount”: as defined in Section 2.7(c).

“Syndication Agent”: as defined in the preamble hereto.

“TARGET2”: the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system reasonably determined by the Administrative
Agent to be a suitable replacement) for the settlement of payments in euro.

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Commitments”: as to any Lender, its Dollar Term Commitment and its Euro
Term Commitment.

“Term Facilities”: the Dollar Term Facility and the Euro Term Facility.

“Term Loans”: the Dollar Term Loans and the Euro Term Loans.

“Term Loan Maturity Date”: the Dollar Term Loan Maturity Date or the Euro Term
Loan Maturity Date, as applicable.

“Term Percentage”: the Dollar Term Percentage or the Euro Term Percentage, as
applicable.

“Total Asset Value”: an amount equal to the sum, without duplication, of (i) the
undepreciated cost (after taking into account any impairments) of all Real
Properties that are

 

-35-



--------------------------------------------------------------------------------

100% fee owned or ground-leased by the Group Members (other than Development
Properties), plus (ii) the pro-rata share of the undepreciated cost (after
taking into account any impairments) of all Real Properties that are less than
100% fee owned or ground-leased by the Group Members (other than Development
Properties), plus (iii) unrestricted cash and Cash Equivalents of the Group
Members in excess of $10,000,000; provided that, for purposes of calculating the
Total Leverage Ratio, no such unrestricted cash and Cash Equivalents will be
added to Total Asset Value if such unrestricted cash and Cash Equivalents have
been deducted from Total Indebtedness in the Total Leverage Ratio or from
Secured Indebtedness in the Secured Leverage Ratio, plus (iv) the book value of
(A) notes receivable of the Group Members which are secured by mortgage Liens on
real estate and which are not more than 60 days past due or otherwise in payment
default after giving effect to applicable cure periods that has resulted in the
commencement of the exercise of remedies (“Mortgage Notes”), (B) notes
receivable of Group Members (1) under which the obligor (or the guarantor
thereof) is the operator of a medical property for which a Group Member is the
lessor or mortgagee, (2) which are cross-defaulted to the lease or Mortgage Note
held by such Group Member, (3) which are not more than 60 days past due or
otherwise in payment default after giving effect to applicable cure periods, and
(4) which are not in a principal amount in excess of $15,000,000 per note and
are set forth in a schedule provided to the Administrative Agent (provided that
not more than $50,000,000 of Total Asset Value may be attributable to notes
receivable described in this clause (B)), (C) notes receivable in the original
principal amount of approximately $93,200,000 evidencing the acquisition loan in
connection with the acquisition of Ernest Health, Inc., (D) notes receivable in
the original principal amount of approximately €100,000,000 evidencing the
Median Investment so long as such notes are not more than 60 days past due or
otherwise in payment default after giving effect to applicable cure periods,
plus (v) the book value (after taking into account any impairments) of equity or
debt investments in unconsolidated subsidiaries and joint ventures (in an amount
not to exceed 10% of Total Asset Value), plus (vi) the book value (after taking
into account any impairments) of Construction-in-Process for all Development
Properties (in an amount not to exceed the greater of $200,000,000 and 7% of
Total Asset Value), all as determined on a consolidated basis in accordance with
GAAP.

“Total EBITDA”: for any fiscal period, total EBITDA of the Group Members and the
Borrower’s pro rata share of EBITDA of unconsolidated Subsidiaries and joint
ventures of the Group Members.

“Total Fixed Charges”: for any fiscal period, an amount equal to the sum of
(i) Interest Expense, (ii) regularly scheduled installments of principal payable
with respect to all Total Indebtedness (but excluding any balloon bullet, or
similar payments due at maturity and principal payments with respect to
intercompany Indebtedness between the Borrower and its Wholly Owned
Subsidiaries), plus (iii) all dividend payments due to the holders of any
preferred shares of beneficial interest of Holdings and all distributions due to
the holders of any limited partnership interests in the Borrower other than
(a) limited partner distributions based on the per share dividend paid on the
common shares of beneficial interest of the Company (including the Borrower’s
pro rata share thereof for unconsolidated Subsidiaries and joint ventures), (b)
redemption payments or charges in connection with the redemption of preferred
Capital Stock and (c) dividends or distributions paid or payable to the Borrower
or any of its Subsidiaries.

 

-36-



--------------------------------------------------------------------------------

“Total Indebtedness”: all Indebtedness of the Group Members and the Borrower’s
pro rata share of all Indebtedness of unconsolidated Subsidiaries and joint
ventures of the Borrower.

“Total Leverage Ratio”: as defined in Section 7.1(a).

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“Unencumbered Asset Value”: an amount equal to the sum without duplication of
(i) the undepreciated cost (after taking into account any impairments) of those
Unencumbered Properties (other than Development Properties) that are 100% fee
owned or ground leased by the Borrower, a Subsidiary Guarantor or a Wholly Owned
Subsidiary of the Borrower, plus (ii) the pro rata share of the undepreciated
cost (after taking into account any impairments) of those Unencumbered
Properties (other than Development Properties) that are at least 51% owned by
the Borrower, directly or indirectly, plus (iii) the book value of unencumbered
Mortgage Notes so long as (A) the real estate securing such Mortgage Note meets
the criteria for an Unencumbered Property that is not a Development Property
(other than clauses (1), 3(a) and (7) of the definition thereof), (B) such
Mortgage Note is not more than 60 days past due or otherwise in payment default
after giving effect to applicable cure periods that has resulted in the
commencement of the exercise of remedies and (C) such Mortgage Note is owned by
the Borrower, a Subsidiary Guarantor or a Wholly-Owned Subsidiary of the
Borrower that is not liable for any Recourse Indebtedness, plus
(iv) unrestricted cash and Cash Equivalents in excess of $10,000,000; provided
that, for purposes of calculating the Unsecured Leverage Ratio, no such
unrestricted cash and Cash Equivalents will be added to Unencumbered Asset Value
if such unrestricted cash and Cash Equivalents have been deducted from Unsecured
Indebtedness in the Unsecured Leverage Ratio, plus (v) the book value (after
taking into account any impairments) of Construction-in-Process for all
Development Properties that are Unencumbered Properties (in an amount not to
exceed the greater of $200,000,000 and 7% of Unencumbered Asset Value), all,
except for clause (ii), as determined on a consolidated basis in accordance with
GAAP;

provided that (A) not more than 30% of Unencumbered Asset Value shall be
attributable to Mortgage Notes, (B) not more than 15% of Unencumbered Asset
Value may be attributable to any single Unencumbered Property, (C) not more than
40% of Unencumbered Asset Value may be attributable to Unencumbered Properties
and Mortgage Notes for which a single Person is the tenant or obligor (and where
any tenant or obligor is a joint venture in which a Person holds an interest,
only such Person’s pro-rata share of the Unencumbered Asset Value attributable
to the Unencumbered Property or Mortgage Note owned by such joint venture shall
be counted against such Person for purposes of this clause (C)), (D) not more
than 30% of Unencumbered Asset Value may be attributable to Unencumbered
Properties that are not

 

-37-



--------------------------------------------------------------------------------

wholly-owned by the Borrower or a Guarantor; provided further that not more than
20% of Unencumbered Asset Value may be attributable to Unencumbered Properties
that are at least 51% owned by the Borrower, directly or indirectly, but less
90% owned by the Borrower, directly or indirectly, (E) not more than 15% of
Unencumbered Asset Value may be attributable to Unencumbered Properties that are
ground-leased by the Borrower or a Guarantor, (F) not more than 15% of
Unencumbered Asset Value, in the aggregate, may be attributable to single
Unencumbered Properties that have a Lease Coverage Ratio for the most recent
four quarters of less than 1.50 to 1.0 or Pooled Unencumbered Properties which
have an aggregate Lease Coverage Ratio for the most recent four quarters of less
than 1.50 to 1.0; provided that such limitation shall cease to apply if the
Borrower achieves and maintains an Investment Grade Rating, (G) not more than
40% of Unencumbered Asset Value, in the aggregate, may be attributable to
Unencumbered Properties located in Specified Jurisdictions (provided that not
more than 20% of Unencumbered Asset Value, in the aggregate, may be attributable
to Unencumbered Properties located in Specified Jurisdictions other than Germany
and the United Kingdom), and (H) not more than 10% of Unencumbered Asset Value,
in the aggregate, may be attributable to any Real Property leased to a tenant
that is subject to any Bankruptcy Event.

“Unencumbered NOI”: for any fiscal period, the sum of (a) the total Adjusted NOI
attributable to all Unencumbered Properties for such period plus (b) the net
income attributable to any unencumbered Mortgage Notes that are included in the
calculation of Unencumbered Asset Value.

“Unencumbered Property”: any Real Property that meets each of the following
criteria as of the date of determination (with each such Real Property that
meets such criteria being treated as an Unencumbered Property herein):

 

  1. Such Real Property is either (i) 100% fee owned or ground leased (with a
remaining term of at least 25 years (except for the Real Property described on
Schedule EGL which shall have a remaining ground lease term of at least 20
years) and the ability to qualify for financing under traditional long term
financing terms and conditions), by (x) the Borrower, (y), a Subsidiary
Guarantor or (z) a Property Owning Subsidiary that is a Wholly Owned Subsidiary
of the Borrower that is not a Subsidiary Guarantor and that is not liable for
any Recourse Indebtedness (whether secured or unsecured, and including any
Guarantee Obligations in respect of indentures or otherwise) or (ii) at least
51% owned by the Borrower, directly or indirectly, so long as the Borrower
exclusively controls the sale and financing of such Real Property.

 

  2. Such Real Property is improved with one or more completed medical buildings
of a type consistent with the Borrower’s business strategy, unless such Real
Property is a Development Property.

 

  3. Such Real Property is not directly or indirectly subject to any Lien (other
than Liens permitted under clauses (a), (b), (c), (d), (e), (g) and (h) of
Section 7.3) or any negative pledge agreement or other agreement that prohibits
the creation of a Lien.

 

  4. The representations in Section 4.17 are true with respect to such Real
Property.

 

-38-



--------------------------------------------------------------------------------

  5. The buildings and improvements on such Real Property are free of material
defects which would materially decrease the value of such Real Property.

 

  6. Such Real Property is located in the United States or a Specified
Jurisdiction; provided if such Real Property is located in a Specified
Jurisdiction and the Foreign Subsidiary that is the owner or lessee of such Real
Property is not a Subsidiary Guarantor, then such Real Property shall only be
treated as an Unencumbered Property if such Subsidiary does not have any
Recourse Indebtedness.

 

  7. Such Real Property is subject to a triple-net lease with a tenant, the
tenant under such lease is not in default in the payment of base rent after
giving effect to applicable cure periods, and such tenant is not in bankruptcy
under Chapter 7 of the U.S. Bankruptcy Code or similar insolvency liquidation
proceedings of a country other than the United States, unless such Real Property
is a Development Property.

“United States”: the United States of America.

“Unsecured Indebtedness”: the outstanding principal amount of Total Indebtedness
that is not secured by a Lien on any Real Property, personal property, Capital
Stock or other assets.

“Unsecured Interest Expense”: for any fiscal period, the amount of actual
Interest Expense on Unsecured Indebtedness.

“Unsecured Leverage Ratio”: as defined in Section 7.1(f).

“U.S. Person”: a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”: as defined in Section 2.19(f)(ii)(B)(3).

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Write-Down and Conversion Powers”: means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” and “JPY”: the lawful currency of Japan.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

-39-



--------------------------------------------------------------------------------

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3 Exchange Rates; Currency Equivalents. (a)The Administrative Agent or the
Issuing Lender, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Loans
and Letters of Credit denominated in Alternative Currencies. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the Issuing
Lender, as applicable.

(b) Wherever in this Agreement in connection with a borrowing, conversion,
continuation or prepayment of a Eurodollar Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such borrowing, Eurodollar Loan or
Letter of Credit is denominated in an Alternative Currency, such amount shall be
the relevant Alternative Currency Equivalent of such Dollar amount (rounded to
the nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the Issuing Lender, as the
case may be.

(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Base Rate” or with respect to any comparable or
successor rate thereto.

 

-40-



--------------------------------------------------------------------------------

1.4 Additional Alternative Currencies. (a) The Borrower may from time to time
request that Eurodollar Loans be made and/or Letters of Credit be issued in a
currency other than those specifically listed in the definition of “Alternative
Currency;” provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars and for which Reuters (or a successor thereto, or a substitute
service selected by the Administrative Agent) reports a Eurodollar Base Rate. In
the case of any such request with respect to the making of Eurodollar Loans,
such request shall be subject to the approval of the Administrative Agent and
all of the Lenders; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent, the Issuing Lender and all of the Lenders.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 A.M., twenty (20) Business Days prior to the date of the desired Loan or
Letter of Credit (or such other time or date as may be agreed by the
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit, the Issuing Lender, in its or their sole discretion). In the case of
any such request pertaining to Eurodollar Loans, the Administrative Agent shall
promptly notify each Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the Issuing Lender thereof. Each Lender (in the case of any such request
pertaining to Eurodollar Loans) or the Issuing Lender (in the case of a request
pertaining to Letters of Credit) shall notify the Administrative Agent, not
later than 11:00 A.M., ten (10) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurodollar Rate
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.

(c) Any failure by a Lender or the Issuing Lender, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the Issuing Lender,
as the case may be, to permit Eurodollar Loans to be made or Letters of Credit
to be issued in such requested currency. If the Administrative Agent and all the
Lenders consent to making Eurodollar Loans in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any borrowings of Eurodollar Loans; and if the Administrative Agent
and the Issuing Lender consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.4, the Administrative Agent shall
promptly so notify the Borrower.

1.5 Change of Currency. (a) Each obligation of the Borrower to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption. If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or

 

-41-



--------------------------------------------------------------------------------

practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such borrowing, at the end of the then
current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.6 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.7 Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the Dollar Equivalent of the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the Dollar Equivalent of the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Term Commitments. (a) Subject to the terms and conditions hereof, each
Dollar Term Lender severally agrees to make a term loan (a “Dollar Term Loan”)
to the Borrower in Dollars in a single borrowing on the Funding Date in an
amount not to exceed the amount of the Dollar Term Commitment of such Lender.
The Dollar Term Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.12. The Dollar Term Lenders’ commitments to
make the Dollar Term Loan shall expire on the earlier to occur of 5:00 P.M. on
the Funding Date and February 28, 2017 if the Funding Date has not occurred by
such date. Amounts paid or prepaid in respect of Dollar Term Loans may not be
reborrowed.

(b) Subject to the terms and conditions hereof, each Euro Term Lender severally
agrees to make a term loan (a “Euro Term Loan”) to the Borrower in Euros in a
single borrowing on the Funding Date in an amount not to exceed the amount of
the Euro Term Commitment of such Lender. The Euro Term Loans shall be Eurodollar
Loans. The Euro Term Lenders’ commitments to make the Euro Term Loan shall
expire on the earlier to occur of 5:00 P.M. on the Funding Date and February 28,
2017 if the Funding Date has not occurred by such date. Amounts paid or prepaid
in respect of Euro Term Loans may not be reborrowed.

 

-42-



--------------------------------------------------------------------------------

2.2 Procedure for Dollar Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice in the form of Exhibit E (which notice
must be received by the Administrative Agent prior to 11:00 A.M., New York City
time, (a) three Business Days prior to the requested Borrowing Date, in the case
of Eurodollar Loans, or (b) one Business Day prior to the requested Borrowing
Date, in the case of ABR Loans) requesting that the Dollar Term Lenders make the
Dollar Term Loans on the Funding Date, specifying the amount to be borrowed, the
requested Borrowing Date and whether such Dollar Term Loan shall be Eurodollar
Loans or ABR Loans and, in the case of Eurodollar Loans, the initial Interest
Period applicable thereto, which shall be a period contemplated by the
definition of “Interest Period”. Upon receipt of such notice the Administrative
Agent shall promptly notify each Dollar Term Lender thereof. Not later than
11:00 A.M., New York City time, on the Funding Date each Dollar Term Lender
shall make available to the Administrative Agent at the Funding Office an amount
in Dollars in immediately available funds equal to the Dollar Term Loan to be
made by such Lender. The Administrative Agent shall credit the account of the
Borrower on the books of such office of the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the
Dollar Term Lenders in immediately available funds.

If no election as to the Type of Dollar Term Loan is specified, then the
requested Dollar Term Loan shall be an ABR Loan. If no Interest Period is
specified with respect to any requested Eurodollar Tranche, then Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a borrowing request in the form of Exhibit E and in
accordance with this Section, the Administrative Agent shall advise each Dollar
Term Lender of the details thereof and of the amount of such Dollar Term
Lender’s Dollar Term Loan to be made.

Each Dollar Term Loan shall be made by the Dollar Term Lenders ratably in
accordance with their applicable Dollar Term Commitments; provided that the
failure of any Dollar Term Lender to make its Dollar Term Loan shall not in
itself relieve any other Dollar Term Lender of its obligation to lend hereunder
(it being understood, however, that no Dollar Term Lender shall be responsible
for the failure of any other Dollar Term Lender to make any Dollar Term Loan
required to be made by such other Dollar Term Lender). ABR Loans comprising any
Dollar Term Loan shall be in an aggregate principal amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. Eurodollar Loans comprising
any Dollar Term Loan shall be in an aggregate principal amount that is an
integral multiple of $1,000,000 and not less than $5,000,000.

Subject to Sections 2.16 and 2.18, each Eurodollar Tranche shall be comprised
entirely of Eurodollar Loans as Borrower may request in accordance herewith.
Each Dollar Term Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Dollar Term Lender to make
such Dollar Term Loan; provided that any exercise of such option shall not
affect the obligation of Borrower to repay such Dollar Term Loan in accordance
with the terms of this Agreement. Borrowings of Dollar Term Loans of more than
one Type may be outstanding at the same time, subject to Section 2.13. For
purposes of the foregoing, Eurodollar Tranches having different Interest
Periods, regardless of whether they commence on the same date, shall be
considered separate borrowings.

 

-43-



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Agreement, Borrower shall not be
entitled to request, or to elect to convert or continue, any Eurodollar Tranche
if the Interest Period requested with respect thereto would end after the Dollar
Term Loan Maturity Date.

2.3 Procedure for Euro Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice in the form of Exhibit E (which notice
must be received by the Administrative Agent prior to 11:00 A.M., New York City
time, four Business Days prior to the requested Borrowing Date requesting that
the Euro Term Lenders make the Euro Term Loans (which shall be a Eurodollar
Loan) on the Funding Date, specifying the amount to be borrowed, the requested
Borrowing Date and the initial Interest Period applicable thereto, which shall
be a period contemplated by the definition of “Interest Period”. Upon receipt of
such notice the Administrative Agent shall promptly notify each Euro Term Lender
thereof. Not later than 11:00 A.M., New York City time, on the Funding Date each
Euro Term Lender shall make available to the Administrative Agent at the Funding
Office an amount in Euros in immediately available funds equal to the Euro Term
Loan to be made by such Lender. The Administrative Agent shall credit the
account of the Borrower on the books of such office of the Administrative Agent
with the aggregate of the amounts made available to the Administrative Agent by
the Euro Term Lenders in immediately available funds.

If no Interest Period is specified with respect to any requested Eurodollar
Tranche, then Borrower shall be deemed to have selected an Interest Period of
one month’s duration. Promptly following receipt of a borrowing request in the
form of Exhibit E and in accordance with this Section, the Administrative Agent
shall advise each Euro Term Lender of the details thereof and of the amount of
such Euro Term Lender’s Euro Term Loan to be made.

Each Euro Term Loan shall be made by the Euro Term Lenders ratably in accordance
with their applicable Euro Term Commitments; provided that the failure of any
Euro Term Lender to make its Euro Term Loan shall not in itself relieve any
other Euro Term Lender of its obligation to lend hereunder (it being understood,
however, that no Euro Term Lender shall be responsible for the failure of any
other Euro Term Lender to make any Euro Term Loan required to be made by such
other Euro Term Lender). Eurodollar Loans comprising any Euro Term Loan shall be
in an aggregate principal amount that is an integral multiple of €1,000,000 and
not less than €5,000,000.

Subject to Sections 2.16 and 2.18, each Eurodollar Tranche shall be comprised
entirely of Eurodollar Loans as Borrower may request in accordance herewith.
Each Euro Term Lender may at its option make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Euro Term Lender to make such
Euro Term Loan; provided that any exercise of such option shall not affect the
obligation of Borrower to repay such Euro Term Loan in accordance with the terms
of this Agreement. For purposes of the foregoing, Eurodollar Tranches having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate borrowings.

Notwithstanding any other provision of this Agreement, Borrower shall not be
entitled to request, or to elect to convert or continue, any Eurodollar Tranche
if the Interest Period requested with respect thereto would end after the Euro
Term Loan Maturity Date.

 

-44-



--------------------------------------------------------------------------------

2.4 Revolving Commitments.

(a) Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans (“Revolving Loans”) to the Borrower or any
Subsidiary Borrower from time to time during the Revolving Commitment Period in
an aggregate Dollar Equivalent principal amount at any one time outstanding
which, when added to such Lender’s Revolving Percentage of the sum of (i) the
L/C Obligations then outstanding and (ii) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the amount of such Lender’s
Revolving Commitment; provided that after giving effect to any such Revolving
Loans, (x) the Total Revolving Extensions of Credit shall not exceed the Total
Revolving Commitments and (y) the Total Revolving Extensions of Credit
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit. During the Revolving Commitment Period the Borrower may use the
Revolving Commitments by borrowing, prepaying the Revolving Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
The Revolving Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.12.

(b) Unless previously terminated, the Revolving Commitments shall terminate on
the Revolving Termination Date. The Borrower shall repay all outstanding
Revolving Loans on the Revolving Termination Date.

2.5 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice in the form of Exhibit E (which notice must be received by the
Administrative Agent prior to 11:00 A.M., New York City time, (a) three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans
denominated in Dollars, (b) four Business Days prior to the requested Borrowing
Date, in the case of Eurodollar Loans denominated in Alternative Currencies
(except that the Borrower may give notice prior to 11:00 A.M., London time,
three Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans denominated in Euros or Sterling), or (c) one Business Day
prior to the requested Borrowing Date, in the case of ABR Loans) (provided that
any such notice of a borrowing of ABR Loans under the Revolving Facility to
finance payments required by Section 3.5 may be given not later than 10:00 A.M.,
New York City time, on the date of the proposed borrowing), specifying (i) the
amount and Type of Revolving Loans to be borrowed, (ii) the requested Borrowing
Date, (iii) in the case of Eurodollar Loans, the respective amounts of each such
Type of Loan and the respective lengths of the initial Interest Period therefor
and (iv) the currency of the Revolving Loans to be borrowed, and certifying that
the conditions set forth in Section 5.2 are satisfied. Each borrowing under the
Revolving Commitments shall be in an amount equal to (x) in the case of ABR
Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Revolving Commitments are less than $1,000,000, such lesser amount)
and (y) in the case of Eurodollar Loans, the Dollar Equivalent of $5,000,000 or
a whole multiple of $1,000,000 in excess thereof; provided, that the Swingline
Lender may request, on behalf of the Borrower, borrowings under the Revolving
Commitments that are ABR Loans in other amounts pursuant to Section 2.7. Upon
receipt of any such notice from the Borrower, the Administrative Agent shall
promptly notify each Revolving Lender thereof. Each Revolving Lender will make
the amount of its pro rata share of each borrowing available to the
Administrative Agent in funds

 

-45-



--------------------------------------------------------------------------------

immediately available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to (x) 12:00 Noon, New York City time, in
the case of Revolving Loans denominated in Dollars or (y) the Applicable Time
specified by the Administrative Agent, in the case of Revolving Loans
denominated in an Alternative Currency, in each case, on the Borrowing Date
requested by the Borrower. Such borrowing will then be made available to the
Borrower by the Administrative Agent crediting the account of the Borrower on
the books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent. If the Borrower fails to specify a currency in the
notice for any Revolving Loans, then such Revolving Loans shall be made in
Dollars.

Subject to Sections 2.16 and 2.18, each borrowing of Revolving Loans shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Revolving Lender may at its option make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Revolving Lender to make such Revolving Loan; provided that any exercise of such
option shall not affect the obligation of Borrower to repay such Revolving Loan
in accordance with the terms of this Agreement. Borrowings of Revolving Loans of
more than one Type may be outstanding at the same time, subject to Section 2.13.
For purposes of the foregoing, Eurodollar Tranches having different Interest
Periods, regardless of whether they commence on the same date, shall be
considered separate borrowings.

2.6 Swingline Commitment.

(a) Subject to the terms and conditions hereof, each Swingline Lender agrees to
make a portion of the credit otherwise available to the Borrower under the
Revolving Commitments from time to time during the Revolving Commitment Period
by making swing line loans (“Swingline Loans”) to the Borrower in Dollars or
Euros; provided that (i) the aggregate Dollar Equivalent principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline Sublimit
then in effect, (ii) the aggregate outstanding Dollar Equivalent principal
amount of Swingline Loans made by any Swingline Lender shall not at any time
exceed such Swingline Lender’s Swingline Commitment, (iii) the Total Revolving
Extensions of Credit denominated in Alternative Currencies (including Swingline
Loans denominated in Euros) shall not at any time exceed the Alternative
Currency Sublimit, (iv) the Borrower shall not request, and the Swingline Lender
shall not make, any Swingline Loan if, after giving effect to the making of such
Swingline Loan, the aggregate amount of the Available Revolving Commitments
would be less than zero and (v) a Swingline Lender shall not be required to make
a Swingline Loan to refinance an outstanding Swingline Loan. During the
Revolving Commitment Period, the Borrower may use the Swingline Commitment by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof. Swingline Loans shall be either (x) Eurodollar Loans with an
overnight maturity denominated in Euros or (y) ABR Loans denominated in Dollars.

(b) The Borrower shall repay to the Administrative Agent for the account of the
Swingline Lenders the then unpaid principal amount of each Swingline Loan on the
earlier of the Revolving Termination Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swingline

 

-46-



--------------------------------------------------------------------------------

Loan is made; provided that on each date that a Revolving Loan is borrowed, the
Borrower shall repay all Swingline Loans then outstanding that are denominated
in the currency of such Revolving Loan.

2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a) Whenever the Borrower desires that the Swingline Lenders make Swingline
Loans, it shall give the Swingline Lenders and the Administrative Agent
irrevocable telephonic notice confirmed promptly in writing in the form of
Exhibit E (which telephonic notice must be received by the Swingline Lenders and
the Administrative Agent not later than (x) 1:00 P.M., New York City time, on
the proposed Borrowing Date of a Swingline Loan denominated in Dollars and (y)
10:00 A.M., London time, on the proposed Borrowing Date of a Swingline Loan
denominated in Euros), specifying (i) the amount to be borrowed, (ii) whether
such borrowing shall be in Dollars or Euros and (iii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment Period), and
certifying that the conditions set forth in Section 5.2 are satisfied. Each
borrowing under the Swingline Commitment shall be in a Dollar Equivalent amount
equal to $500,000 or a whole multiple of $100,000 in excess thereof. Not later
than (x) 3:00 P.M., New York City time, in case of a Swingline Loan denominated
in Dollars and (y) 3:00 P.M. (London time) in the case of a Swingline Loan
denominated in Euros, on the Borrowing Date specified in a notice in respect of
Swingline Loans, each Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to its ratable portion of the requested Swingline Loan (such ratable
portion to be calculated based on the ratio of such Swingline Lender’s Swingline
Commitment to the total Swingline Commitments of all Swingline Lenders). The
Administrative Agent shall make the proceeds of such Swingline Loan available to
the Borrower on such Borrowing Date by depositing such proceeds in the account
of the Borrower with the Administrative Agent on such Borrowing Date in
immediately available funds. The failure of any Swingline Lender to make its
ratable portion of a Swingline Loan shall not relieve any other Swingline Lender
of its obligation hereunder to make its ratable portion of such Swingline Loan
on the date of such Swingline Loan, but no Swingline Lender shall be responsible
for the failure of any other Swingline Lender to make the ratable portion of a
Swingline Loan to be made by such other Swingline Lender on the date of any
Swingline Loan.

(b) Each Swingline Lender, acting through the Administrative Agent, at any time
and from time to time in its sole and absolute discretion may, on behalf of the
Borrower (which hereby irrevocably directs each Swingline Lender to act on its
behalf), on notice given as set forth below, request each Revolving Lender to
make, and each Revolving Lender hereby agrees to make, a Revolving Loan, in an
amount equal to such Revolving Lender’s Revolving Percentage of the aggregate
amount of the Swingline Loans (the “Refunded Swingline Loans”) outstanding on
the date of such notice, to repay the Swingline Lenders. In the case of a
Swingline Loan denominated in Dollars, such notice shall be given by the
Swingline Lender no later than 12:00 P.M., New York time, on the Business Day
prior to the date of such Revolving Loan, and each Revolving Lender shall make
the amount of such Revolving Loan available to the Administrative Agent at the
Funding Office as an ABR Loan in immediately available funds, not later than
10:00 A.M., New York City time, one Business Day after the

 

-47-



--------------------------------------------------------------------------------

date of such notice. In the case of a Swingline Loan denominated in Euros, such
notice shall be given by the Swingline Lender no later than 12:00 P.M., New York
time, on the day that is 3 Business Days prior to the date of such Revolving
Loan, and each Revolving Lender shall make the amount of such Revolving Loan
available to the Administrative Agent at the Funding Office as a Eurodollar Loan
in immediately available funds, not later than 10:00 A.M., New York time, three
Business Days after the date of such notice. The proceeds of such Revolving
Loans shall be immediately made available by the Administrative Agent to the
Swingline Lenders for application by the Swingline Lenders to the repayment of
the Refunded Swingline Loans. The Borrower irrevocably authorizes each Swingline
Lender to charge the Borrower’s accounts with the Administrative Agent (up to
the amount available in each such account) in order to immediately pay the
amount of such Refunded Swingline Loans to the extent amounts received from the
Revolving Lenders are not sufficient to repay in full such Refunded Swingline
Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by a Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.7(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.7(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Administrative Agent for the account of the Swingline Lenders an amount (the
“Swingline Participation Amount”) equal to (i) such Revolving Lender’s Revolving
Percentage times (ii) the sum of the aggregate principal amount of Swingline
Loans then outstanding that were to have been repaid with such Revolving Loans.

(d) Whenever, at any time after a Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, such Swingline
Lender receives any payment on account of the Swingline Loans, such Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by such Swingline Lender
is required to be returned, such Revolving Lender will return to such Swingline
Lender any portion thereof previously distributed to it by such Swingline
Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in Section
2.7(b) and to purchase participating interests pursuant to Section 2.7(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Revolving Lender or the Borrower may have against a Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or

 

-48-



--------------------------------------------------------------------------------

any other Loan Document by the Borrower, any other Loan Party or any other
Revolving Lender or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

2.8 Commitment Fees, Facility Fees, etc.

(a) Until the Debt Rating Pricing Election Date, the Borrower agrees to pay to
the Administrative Agent for the account of each Revolving Lender a commitment
fee in Dollars for the period from and including the date hereof to the last day
of the Revolving Commitment Period, computed at the Commitment Fee Rate on the
average daily amount of the Available Revolving Commitment of such Lender during
the period for which payment is made, payable quarterly in arrears on each Fee
Payment Date, commencing on the first such date to occur after the date hereof.

(b) From and after the Debt Rating Pricing Election Date, the Borrower agrees to
pay the Administrative Agent, for the account of each Revolving Lender, a
facility fee (the “Facility Fee”) in Dollars equal to the then applicable
Facility Fee Percentage on the Total Revolving Commitments, such fee being
payable quarterly in arrears on each Fee Payment Date, commencing on the first
day of the fiscal quarter next succeeding the Debt Rating Pricing Election Date.

(c) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.9 Termination or Reduction of Revolving Commitments. The Borrower shall have
the right to terminate the Revolving Commitments or, from time to time, to
reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments. Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Revolving Commitments then in effect.
The Borrower shall notify the Administrative Agent of any election to terminate
or reduce the Revolving Commitments under this Section at least three
(3) Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Revolving
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Revolving Commitments delivered by the Borrower may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Revolving Commitments shall be
permanent. Each reduction of the Revolving Commitments shall be made ratably
among the Revolving Lenders in accordance with their respective Revolving
Commitments.

 

-49-



--------------------------------------------------------------------------------

2.10 Prepayments. (a)The Borrower may at any time and from time to time prepay
the Loans, in whole or in part, without premium or penalty (except as set forth
below), upon irrevocable notice delivered to the Administrative Agent no later
than 11:00 A.M., New York City time, (i) three Business Days prior thereto, in
the case of Eurodollar Loans denominated in Dollars, (ii) four Business Days
prior thereto, in the case of Eurodollar Loans denominated in Alternative
Currencies, (iii) one Business Day prior thereto, in the case of ABR Loans, and
(iv) on the date of prepayment, in the case of Swingline Loans, which notice
shall specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or ABR Loans; provided, that if a Eurodollar Loan is prepaid on
any day other than the last day of the Interest Period applicable thereto, the
Borrower shall also pay any amounts owing pursuant to Section 2.20. Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with (except in
the case of Revolving Loans that are ABR Loans and Swingline Loans) accrued
interest to such date on the amount prepaid. Partial prepayments of Revolving
Loans or Term Loans shall be in an aggregate principal Dollar Equivalent amount
of $1,000,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Swingline
Loans shall be in an aggregate principal amount of $100,000 or a whole multiple
thereof or, if less, the entire principal amount thereof then outstanding.

(b) The Administrative Agent shall calculate the Dollar Equivalent Amount of all
Revolving Extensions of Credit denominated in Alternative Currencies at the time
of each borrowing thereof, on the last Business Day of each month and at such
other times as the Administrative Agent may elect. If the Administrative Agent
notifies the Borrower at such times that the outstanding Dollar Equivalent
amount of all Revolving Extensions of Credit denominated in Alternative
Currencies at such time exceeds an amount equal to 105% of the Alternative
Currency Sublimit then in effect, then, within five (5) Business Days after
receipt of such notice, the Borrower shall prepay Revolving Loans in an
aggregate amount sufficient to reduce such Revolving Extensions of Credit as of
such date of payment to an amount not to exceed 105% of the Alternative Currency
Sublimit then in effect. In addition, if the Administrative Agent notifies the
Borrower at any time that the outstanding Dollar Equivalent amount of all
Revolving Extensions of Credit at such time exceeds an amount equal to 105% of
the Total Revolving Commitments then in effect, then, within five (5) Business
Days after receipt of such notice, the Borrower shall prepay Revolving Loans in
an aggregate amount sufficient to reduce such Revolving Extensions of Credit as
of such date of payment to an amount not to exceed 100% of the Total Revolving
Commitments then in effect.

2.11 Repayment of Loans.

(a) The Borrower promises to repay all outstanding Revolving Loans on the
Revolving Termination Date or such earlier date as required herein. The Borrower
promises to repay all outstanding Dollar Term Loans on the Dollar Term Loan
Maturity Date or such earlier date as required herein. The Borrower promises to
repay all outstanding Euro Term Loans on the Euro Term Loan Maturity Date or
such earlier date as required herein.

(b) Amounts to be applied in connection with prepayments of Revolving Loans made
pursuant to Section 2.11 shall be applied, first, to the prepayment of Swingline
Loans (without

 

-50-



--------------------------------------------------------------------------------

any corresponding reduction of the Revolving Commitments), second, to the
prepayment of Revolving Loans (without any corresponding reduction of the
Revolving Commitments), and third, to cash collateralize Letters of Credit by
depositing an amount in cash in a cash collateral account established with the
Administrative Agent for the benefit of the Revolving Lenders on terms and
conditions satisfactory to the Administrative Agent. The application of any
prepayment pursuant to Section 2.11 of Loans shall be made, first, to ABR Loans
and, second, to Eurodollar Loans. Each prepayment of the Loans under
Section 2.11 (except in the case of Revolving Loans that are ABR Loans and
Swingline Loans) shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.

2.12 Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurodollar Loans
denominated in Dollars to ABR Loans by giving the Administrative Agent prior
irrevocable notice of such election no later than 11:00 A.M., New York City
time, on the Business Day preceding the proposed conversion date, provided that
any such conversion of Eurodollar Loans may only be made on the last day of an
Interest Period with respect thereto. The Borrower may elect from time to time
to convert ABR Loans to Eurodollar Loans denominated in Dollars by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan under a particular Facility may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans (or, if none is specified,
one month), provided that no Eurodollar Loan under a particular Facility may be
continued as such when any Event of Default has occurred and is continuing and
the Administrative Agent has or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
continuations, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso then (i) such Loans
denominated in Dollars shall be automatically continued as Eurodollar Loans with
an Interest Period of one month on the last day of such then expiring Interest
Period (unless such continuation is not permitted pursuant to the preceding
proviso, in which case such Loans shall be automatically converted to ABR Loans
on the last day of such then expiring Interest Period) and (ii) such Loans
denominated in an Alternative Currency shall be continued as Eurodollar Loans in
their original currency with an Interest Period of one month. Upon receipt of
any such notice (or any such automatic conversion or continuation) the
Administrative Agent shall promptly notify each relevant Lender thereof. No Loan
may be converted into or continued as a Loan denominated in a different
currency, but instead must

 

-51-



--------------------------------------------------------------------------------

be repaid in the original currency and reborrowed in the other currency. During
the existence of an Event of Default, the Required Lenders may demand that any
or all of the then outstanding Eurodollar Loans denominated in an Alternative
Currency be prepaid, or redenominated into Dollars in the amount of the Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto.

2.13 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal Dollar Equivalent amount of the Eurodollar Loans
comprising each Eurodollar Tranche shall be equal to $5,000,000 or a whole
multiple of $1,000,000 in excess thereof and (b) no more than ten
(10) Eurodollar Tranches shall be outstanding at any one time.

2.14 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all overdue outstanding Loans and Reimbursement
Obligations shall bear interest at a rate per annum equal to (x) in the case of
the Loans, the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2% or (y) in the case of Reimbursement
Obligations, the rate applicable to ABR Loans under the Revolving Facility plus
2%, and (ii) if all or a portion of any interest payable on any Loan or any
commitment fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans under the relevant Facility plus 2% (or, in the case of any such
other amounts that do not relate to a particular Facility, the rate then
applicable to ABR Loans under the Revolving Facility plus 2%), in each case,
with respect to clauses (i) and (ii) above, from the date of such non-payment
until such amount is paid in full (as well after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand of the Administrative Agent.

2.15 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, (i) with respect to
ABR Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be

 

-52-



--------------------------------------------------------------------------------

calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed and (ii) with respect to Loans denominated in AUD, CAD, and
Sterling, the interest thereon shall be calculated on the basis of a 365-day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.14(a).

2.16 Inability to Determine Interest Rate. (a)If at the time that the
Administrative Agent shall seek to determine the relevant Screen Rate on the
Quotation Day for any Interest Period for a borrowing of Eurodollar Loans the
applicable Screen Rate shall not be available for such Interest Period and/or
for the applicable currency with respect to such borrowing for any reason and
the Administrative Agent shall determine that it is not possible to determine
the Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error), then (i) if such borrowing shall be requested in Dollars, then
such borrowing shall be made as a borrowing of ABR Loans and (ii) if such
borrowing shall be requested in any Alternative Currency, the Eurodollar Rate
shall be equal to the cost to each Lender to fund its pro rata share of such
borrowing (from whatever source and using whatever methodologies as such Lender
may select in its reasonable discretion); such rate, the “CF Rate”.

(b) If prior to the first day of any Interest Period for any Eurodollar Loan:

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate in the applicable currency for such Interest
Period, or

(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined in the
applicable currency for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (as conclusively certified by such Lenders) of
making or maintaining their affected Loans during such Interest Period,

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any request for
the conversion of any Eurodollar Loan to, or continuation of any Eurodollar Loan
in the applicable currency or for the applicable Interest Period, as the case
may be, shall be ineffective, (B) if a borrowing of Eurodollar Loans is
requested in Dollars, such

 

-53-



--------------------------------------------------------------------------------

borrowing shall be made as a borrowing of ABR Loans and (C) if a borrowing of
Eurodollar Loans is requested in any Alternative Currency, then the Eurodollar
Rate for such borrowing shall be at the CF Rate (as defined above).

2.17 Pro Rata Treatment and Payments.

(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any commitment fee and any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
applicable Term Percentages or Revolving Percentages of the applicable Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Dollar Term Loans shall be made pro rata
according to the respective outstanding principal amounts of the Dollar Term
Loans then held by the Dollar Term Lenders. Amounts repaid or prepaid on account
of the Dollar Term Loans may not be reborrowed. Each payment (including each
prepayment) by the Borrower on account of principal of and interest on the Euro
Term Loans shall be made pro rata according to the respective outstanding
principal amounts of the Euro Term Loans then held by the Euro Term Lenders.
Amounts repaid or prepaid on account of the Euro Term Loans may not be
reborrowed.

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim. Except with respect to principal and interest on
Loans denominated in an Alternative Currency, all payments shall be made prior
to 12:00 Noon, New York City time, on the due date thereof to the Administrative
Agent, for the account of the Lenders, at the Funding Office, in Dollars and in
immediately available funds. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder with respect to principal and interest on
Loans denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Funding Office in such Alternative Currency and in immediately available
funds not later than the Applicable Time specified by the Administrative Agent
on the dates specified herein. Without limiting the generality of the foregoing,
the Administrative Agent may require that any payments due under this Agreement
be made in the United States. If, for any reason, the Borrower is prohibited by
any Requirement of Law from making any required payment hereunder in an
Alternative Currency, the Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount. The Administrative
Agent shall distribute such payments to the Lenders promptly upon receipt in
like funds as received. If any payment hereunder (other than payments on the
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding

 

-54-



--------------------------------------------------------------------------------

Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans, on
demand, from the Borrower.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

(g) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.5, Section 2.7(b), Section 2.7(c), Section 2.17(d),
Section 2.17(e), Section 3.4(a) or Section 9.7, then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), (i)
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under such Sections; in the case of
each of (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

-55-



--------------------------------------------------------------------------------

2.18 Requirements of Law. (a) If any Change in Law:

(i) shall subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(ii) shall impose, modify or hold applicable any reserve, special deposit,
liquidity, compulsory loan or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender or the Issuing Lender that is not otherwise included in the
determination of the Eurodollar Rate; or

(iii) shall impose on such Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes);

and the result of any of the foregoing is to increase the cost to such Lender or
the Issuing Lender, by an amount that such Lender or the Issuing Lender deems to
be material, of making, converting into, continuing or maintaining Eurodollar
Loans or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender or the Issuing Lender, upon its demand, any
additional amounts necessary to compensate such Lender or the Issuing Lender for
such increased cost or reduced amount receivable. If any Lender or the Issuing
Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

(b) If any Lender or the Issuing Lender shall have determined that any Change in
Law regarding capital or liquidity requirements or ratios shall have the effect
of reducing the rate of return on such Lender’s or the Issuing Lender’s capital
or on the capital of such Lender’s or Issuing Lender’s holding company, if any,
as a consequence of its obligations hereunder or under or in respect of any
Letters of Credit to a level below that which such Lender or the Issuing Lender
or such Lender’s or Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s or such holding company’s policies with respect to capital adequacy) by
an amount deemed by such Lender or the Issuing Lender to be material, then from
time to time, after submission by such Lender or the Issuing Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender or the Issuing Lender such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such holding company for such reduction.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender or the Issuing Lender to the Borrower (with a copy to
the Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender or the Issuing Lender pursuant to this
Section for any amounts incurred more than nine

 

-56-



--------------------------------------------------------------------------------

months prior to the date that such Lender or the Issuing Lender notifies the
Borrower of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such nine-month period shall be extended
to include the period of such retroactive effect. The obligations of the
Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.19 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.19) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.19, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already

 

-57-



--------------------------------------------------------------------------------

indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06 relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.19(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

-58-



--------------------------------------------------------------------------------

(2) an executed IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) an executed IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section

 

-59-



--------------------------------------------------------------------------------

1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.19 (including by
the payment of additional amounts pursuant to this Section 2.19), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.19 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.19 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.19, the term “Lender” includes
any Issuing Lender and the term “applicable law” includes FATCA.

2.20 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss, cost or expense (including any foreign
exchange losses) that such Lender may sustain or incur as a consequence of
(a) default by the Borrower in making a borrowing of, conversion into or
continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by

 

-60-



--------------------------------------------------------------------------------

the Borrower in making any prepayment of or conversion from Eurodollar Loans
after the Borrower has given a notice thereof in accordance with the provisions
of this Agreement, (c) the making of a prepayment of Eurodollar Loans on a day
that is not the last day of an Interest Period with respect thereto, (d) the
assignment of any Eurodollar Loan other than on the last day of an Interest
Period pursuant to a request by the Borrower under Section 2.22, or (e) any
failure by the Borrower to make payment of any Loan or drawing under any Letter
of Credit (or interest due thereon) denominated in an Alternative Currency on
its scheduled due date or any payment thereof in a different currency. In the
case of a Eurodollar Loan, such indemnification shall be deemed to include the
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, at the Eurodollar Rate that would have been applicable for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder. This Section 2.20 shall not apply with respect to Taxes other
than Taxes that represent losses, costs or expenses arising from any non-Tax
claims.

2.21 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.18 or 2.19 with respect to
such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 2.18
or 2.19(a).

2.22 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.18 or 2.19 or (b) becomes a Defaulting Lender or a Non-Consenting
Lender, with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) if applicable, prior to any such replacement, such Lender shall have taken
no action under Section 2.21 so as to eliminate the continued need for payment
of amounts owing pursuant to Section 2.18 or 2.19, (iv) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement, (v) the Borrower
shall be liable to such replaced Lender under Section 2.20 if any Eurodollar
Loan owing to such replaced Lender shall be purchased other than on the last day
of the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall

 

-61-



--------------------------------------------------------------------------------

be reasonably satisfactory to the Administrative Agent, (vii) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 10.6 (provided that the Borrower shall be obligated to pay
the registration and processing fee referred to therein), (viii) until such time
as such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.18 or 2.19, as the case may be,
and (ix) any such replacement shall not be deemed to be a waiver of any rights
that the Borrower, the Administrative Agent or any other Lender shall have
against the replaced Lender.

2.23 Incremental Commitments.

(a) Incremental Facilities. On one or more occasions at any time after the
Closing Date, the Borrower may by written notice to the Administrative Agent
elect to request (A) an increase to the existing Revolving Commitments (any such
increase, the “New Revolving Commitments”) and/or (B) the establishment of one
or more new term loan commitments denominated in Dollars (the “New Term
Commitments”, together with the New Revolving Commitments, the “Incremental
Commitments”), by up to an aggregate amount not to exceed $500,000,000 for all
Incremental Commitments (so that the sum of the Total Revolving Commitments plus
the principal amount of Dollar Term Loans made hereunder does not exceed
$2,000,000,000). Each such notice shall specify the date (each, an “Increased
Amount Date”) on which the Borrower proposes that such Incremental Commitments
shall be effective, which shall be a date not less than ten (10) Business Days
after the date on which such notice is delivered to the Administrative Agent.
The Administrative Agent and/or its Affiliates shall use commercially reasonable
efforts, with the assistance of the Borrower, to arrange a syndicate of Lenders
or other Persons that are Eligible Assignees willing to hold the requested
Incremental Commitments; provided that (x) any Incremental Commitments on any
Increased Amount Date shall be in the minimum aggregate amount of $25,000,000,
(y) any Lender approached to provide all or a portion of the Incremental
Commitments may elect or decline, in its sole discretion, to provide an
Incremental Commitment; provided that the Lenders will first be afforded the
opportunity to provide the Incremental Commitments on a pro rata basis, and if
any Lender so approached fails to respond within such ten (10) Business Day
period after its receipt of such request, such Lender shall be deemed to have
declined to provide such Incremental Commitments, and (z) any Lender or other
Person that is an Eligible Assignee (each, a “New Revolving Lender” or “New Term
Lender,” as applicable) to whom any portion of such Incremental Commitment shall
be allocated shall be subject to the approval of the Borrower and the
Administrative Agent (such approval not to be unreasonably withheld or delayed),
and, in the case of a New Revolving Commitment, the Issuing Lender and the
Swingline Lender (each of which approvals shall not be unreasonably withheld),
unless such New Revolving Lender is an existing Lender (other than a Defaulting
Lender) with a Revolving Commitment at such time or such New Term Lender is an
existing Lender or an Affiliate of an existing Lender.

The terms and provisions of any New Revolving Commitments shall be identical to
the existing Revolving Commitments. The terms and provisions of any New Term
Commitments and any New Term Loans shall (a) provide that the maturity date of
any New Term Loan that is a separate tranche shall be no earlier than the Dollar
Term Loan Maturity Date for the existing Dollar Term Loans and the weighted
average life to maturity of such New Term Loans shall not

 

-62-



--------------------------------------------------------------------------------

be shorter than the weighted average life to maturity of the existing Dollar
Term Loans, and such New Term Loans shall not have any scheduled amortization
payments, (b) share ratably in any prepayments of the existing Dollar Term
Facility, unless the Borrower and the New Term Lenders in respect of such New
Term Loans elect lesser payments and (c) otherwise be identical to the existing
Dollar Term Loans or reasonably acceptable to the Administrative Agent, the
Borrower and each New Term Lender.

The effectiveness of any Incremental Commitments and the availability of any
borrowings under any such Incremental Commitments shall be subject to the
satisfaction of the following conditions precedent: (x) after giving pro forma
effect to such Incremental Commitments and borrowings and the use of proceeds
thereof, (i) no Default or Event of Default shall exist and (ii) as of the last
day of the most recent calendar quarter for which financial statements have been
delivered pursuant to Section 6.1, the Borrower would have been in compliance
with the financial covenants set forth in Section 7.1; (y) the representations
and warranties made or deemed made by the Borrower in any Loan Document shall be
true and correct in all material respects (other than any representation or
warranty qualified as to “materiality”, “Material Adverse Effect” or similar
language, which shall be true and correct in all respects) on the effective date
of such Incremental Commitments except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date); and (z) the Administrative Agent shall
have received each of the following, in form and substance reasonably
satisfactory to the Administrative Agent: (i) if not previously delivered to the
Administrative Agent, copies certified by the Secretary or Assistant Secretary
of all corporate or other necessary action taken by the Borrower to authorize
such Incremental Commitments; and (ii) a customary opinion of counsel to the
Borrower (which may be in substantially the same form as delivered on the
Closing Date), and addressed to the Administrative Agent and the Lenders, and
(iii) if requested by any Lender, new Notes executed by the Borrower, payable to
any new Lender, and replacement Notes executed by the Borrower, payable to any
existing Lenders.

On any Increased Amount Date on which New Revolving Commitments are effected,
subject to the satisfaction of the foregoing terms and conditions, (a) each of
the Revolving Lenders shall assign to each of the New Revolving Lenders, and
each of the New Revolving Lenders shall purchase from each of the Revolving
Lenders, at the principal amount thereof (together with accrued interest), such
interests in the Revolving Loans outstanding on such Increased Amount Date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Loans will be held by existing Revolving Lenders
and New Revolving Lenders ratably in accordance with their Revolving Commitments
after giving effect to the addition of such New Revolving Commitments to the
Revolving Commitments, (b) each New Revolving Commitment shall be deemed for all
purposes a Revolving Commitment and each Loan made thereunder shall be deemed,
for all purposes, a Revolving Loan and (c) each New Revolving Lender shall
become a Lender with respect to its New Revolving Commitment and all matters
relating thereto.

On any Increased Amount Date on which any New Term Commitments are effected,
subject to the satisfaction of the foregoing terms and conditions, (i) each New
Term Lender shall

 

-63-



--------------------------------------------------------------------------------

make a Loan to the Borrower (a “New Term Loan”) in an amount equal to its New
Term Commitment, and (ii) each New Term Lender shall become a Dollar Term Lender
hereunder with respect to the New Term Commitment and the New Term Loans made
pursuant thereto.

The Administrative Agent shall notify the Lenders promptly upon receipt of the
Borrower’s notice of each Increased Amount Date and in respect thereof (y) the
New Revolving Commitments and the New Revolving Lenders or the New Term
Commitments and the New Term Lenders, as applicable, and (z) in the case of each
notice to any Revolving Lender, the respective interests in such Revolving
Lender’s Revolving Loans, in each case subject to the assignments contemplated
by this paragraph.

The fees payable by Borrower upon any such Incremental Commitments shall be
agreed upon by the Administrative Agent and Borrower at the time of such
increase.

The Incremental Commitments shall be evidenced pursuant to one or more
Additional Credit Extension Amendments executed and delivered by the Borrower,
the New Revolving Lenders or New Term Lenders, as applicable, and the
Administrative Agent, and each of which shall be recorded in the Register. Each
Additional Credit Extension Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.23, subject to the approval of the
Borrower (which approval shall not be unreasonably withheld or delayed).

2.24 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unused portion of the Revolving Commitment
of such Defaulting Lender pursuant to Section 2.8;

(b) the Commitments, Term Loans, and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether all Lenders, the
Majority Facility Lenders or the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
Section 10.1), provided that any waiver, amendment or modification that
increases the Commitment of a Defaulting Lender, forgives all or any portion of
the principal amount of any Loan or Reimbursement Obligation or interest thereon
owing to a Defaulting Lender, reduces the Applicable Margin on the underlying
interest rate options owing to a Defaulting Lender or extends the Revolving
Termination Date or a Term Loan Maturity Date applicable to such Defaulting
Lender shall require the consent of such Defaulting Lender;

(c) if any Swingline Exposure or L/C Exposure exists with respect to a Lender at
the time such Lender becomes a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and L/C Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Revolving Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Extensions of Credit plus such Defaulting

 

-64-



--------------------------------------------------------------------------------

Lender’s Swingline Exposure and L/C Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments, (y) the sum of each
non-Defaulting Lender’s Revolving Extensions of Credit would not exceed its
Revolving Commitment and (z) the conditions set forth in Section 5.2 are
satisfied at such time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall (x) first, within one (1) Business
Day following notice by the Administrative Agent, prepay such Swingline Exposure
and (y) second, within ten (10) Business Days following notice by the
Administrative Agent, cash collateralize such Defaulting Lender’s L/C Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
by depositing amounts into the collateral account in accordance with the
procedures set forth in Section 8 for so long as such L/C Exposure is
outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to Section 2.24(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to Section 2.24(c), then the fees payable to the Lenders pursuant to Section
3.3(a) shall be adjusted in accordance with such non-Defaulting Lenders’
Revolving Percentages; or

(v) if any Defaulting Lender’s L/C Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.24, then, without prejudice to any rights or
remedies of the Issuing Lender or any Lender hereunder, all letter of credit
fees payable under Section 3.3(a) with respect to such Defaulting Lender’s L/C
Exposure shall be payable to the Issuing Lender until such L/C Exposure is cash
collateralized and/or reallocated.

(d) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be one hundred percent (100%) covered
by the Revolving Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in the amount of the Defaulting
Lender’s L/C Exposure in accordance with Section 2.24, and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.24(c)(i) (and Defaulting Lenders shall not participate
therein).

(e) In the event that the Administrative Agent, the Borrower, the Issuing Lender
and the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and L/C Exposure of the Revolving Lenders shall be readjusted
to reflect the inclusion of such Lender’s Revolving

 

-65-



--------------------------------------------------------------------------------

Commitment and on such date such Revolving Lender shall purchase at par such of
the Revolving Loans of the other Revolving Lenders (other than Swingline Loans)
as the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Revolving Loans in accordance with its Revolving Percentage.

2.25 Extension of Revolving Termination Date. The Borrower may, by written
notice to the Administrative Agent (which shall promptly notify each of the
Lenders) given at least thirty (30) days but not more than ninety (90) days
prior to the Revolving Termination Date, extend the Revolving Termination Date
for up to one (1) year so long as (A) the extended Revolving Termination Date is
not later than February 1, 2022, (B) no Default or Event of Default shall have
occurred and be continuing on the date of such written notice and on the last
day of the initial Revolving Termination Date, (C) each of the representations
and warranties made by any Loan Party in or pursuant to the Loan Documents shall
be true and correct in all material respects on and as of the date of such
written notice and on and as of the effective date of such extension as if made
on and as of such dates, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date), and (D) the Borrower pays an aggregate
extension fee equal to 0.15% of the then existing Revolving Commitments (to the
Administrative Agent for the ratable benefit of the Revolving Lenders).

2.26 Extension of Euro Term Loan Maturity Date. The Borrower may, by written
notice to the Administrative Agent (which shall promptly notify each of the
Lenders) given at least thirty (30) days but not more than ninety (90) days
prior to the Euro Term Loan Maturity Date, extend the Euro Term Loan Maturity
Date for up to one (1) year so long as (A) the extended Euro Term Loan Maturity
Date is not later than February 1, 2021, (B) no Default or Event of Default
shall have occurred and be continuing on the date of such written notice and on
the last day of the initial Euro Term Loan Maturity Date, (C) each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of the
date of such written notice and on and as of the effective date of such
extension as if made on and as of such dates, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date), and (D) the Borrower
pays an aggregate extension fee equal to 0.15% of the then outstanding principal
amount of the Euro Term Loans (to the Administrative Agent for the ratable
benefit of the Euro Term Lenders).

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment.

(a) Subject to the terms and conditions hereof, the Issuing Lender, in reliance
on the agreements of the other Revolving Lenders set forth in Section 3.4(a),
may in its sole discretion issue standby letters of credit (“Letters of Credit”)
for the account of the Borrower denominated in Dollars or any Alternative
Currency on any Business Day during the Revolving Commitment Period in such form
as may be approved from time to time by the Issuing Lender; provided that the
Issuing Lender shall have no obligation to issue any Letter

 

-66-



--------------------------------------------------------------------------------

of Credit if, after giving effect to such issuance, (i) the L/C Obligations
would exceed the L/C Commitment, (ii) the aggregate amount of the Available
Revolving Commitments would be less than zero, (iii) the Total Revolving
Extensions of Credit denominated in Alternative Currencies would exceed the
Alternative Currency Sublimit or (iv) unless such Issuing Lender otherwise
consents, the L/C Obligations with respect to Letters of Credit issued by any
Issuing Lender would exceed the Issuing Lender Commitment of such Issuing
Lender. Each Letter of Credit shall (i) be denominated in Dollars or any
Alternative Currency and (ii) expire no later than the earlier of (x) the first
anniversary of its date of issuance and (y) the date that is five Business Days
prior to the Revolving Termination Date, provided that any Letter of Credit with
a one-year term may provide for the automatic renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (y) above) so long as such Letter of Credit permits the Issuing Lender to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Once an automatic renewal Letter of Credit has been issued,
the Revolving Lenders shall be deemed to have authorized the Issuing Lender to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the date referred to in clause (y) above; provided, however, that the
Issuing Lender shall not permit any such extension if it has received written
notice on or before the day that is seven Business Days before the Non-Extension
Notice Date from any Lender or the Administrative Agent that a Default or Event
of Default has occurred and is continuing directing the Issuing Lender not to
permit such extension. The letters of credit outstanding under the Existing
Revolving Credit Agreement and described in Schedule 3.1(a) hereto shall become
Letters of Credit hereunder on the Funding Date and thereafter be Letters of
Credit hereunder for all purposes.

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law or would violate such Issuing Lender’s internal policies or procedures.
Notwithstanding anything herein to the contrary, the Issuing Lender shall have
no obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made to any Person (i) to fund any prohibited
activity or business of or with any Sanctioned Person, or in any country or
territory, that at the time of such funding is the subject of any Sanctions or
(ii) in any manner that would result in a violation of any Sanctions by any
party to this Agreement.

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender and the Administrative Agent at their address for notices
specified herein a request and an Application therefor, completed to the
satisfaction of the Issuing Lender, and such other certificates, documents and
other papers and information as the Issuing Lender may request. Upon receipt of
any Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and, unless it
has received written notice from any Lender, the Administrative Agent or a Loan
Party at least one (1) Business Day prior to the requested date of issuance that
a Default or Event of Default has occurred and is continuing,

 

-67-



--------------------------------------------------------------------------------

shall promptly issue the Letter of Credit requested thereby (but in no event
shall the Issuing Lender be required to issue any Letter of Credit earlier than
three Business Days after its receipt of the Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed to by the Issuing Lender and the Borrower. The
Issuing Lender shall furnish a copy of such Letter of Credit to the Borrower
promptly following the issuance thereof. The Issuing Lender shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
Lenders, notice of the issuance of each Letter of Credit (including the amount
thereof).

3.3 Fees and Other Charges.

(a) The Borrower will pay to the Administrative Agent for the account of the
Revolving Lender a fee on all outstanding Letters of Credit at a per annum rate
equal to the Applicable Margin under the Revolving Facility then in effect with
respect to Eurodollar Loans on the average daily amount of the L/C Obligations
(excluding any portion thereof attributable to unreimbursed drawings), shared
ratably among the Revolving Lenders and payable in Dollars quarterly in arrears
on each Fee Payment Date after the issuance date. In addition, the Borrower
shall pay to the Issuing Lender for its own account a fronting fee of 0.125% per
annum on the average daily amount of the L/C Obligations (excluding any portion
thereof attributable to unreimbursed drawings), payable in Dollars quarterly in
arrears on each Fee Payment Date after the issuance date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender in Dollars for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

3.4 L/C Participations.

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit, each
L/C Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Issuing Lender, on the terms and conditions set forth below,
for such L/C Participant’s own account and risk an undivided interest equal to
such L/C Participant’s Revolving Percentage in the Issuing Lender’s obligations
and rights under and in respect of each Letter of Credit and the amount of each
draft paid by the Issuing Lender thereunder. Such participation interest shall
be in the currency of the applicable underlying Letter of Credit. Each L/C
Participant agrees with the Issuing Lender that, if a draft is paid under any
Letter of Credit for which the Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement, such L/C Participant
shall pay to the Administrative Agent, for the account of the Issuing Lender,
upon demand at the Administrative Agent’s address for notices specified herein
an amount equal to such L/C Participant’s Revolving Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed. Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against the Issuing Lender, the Borrower or any other Person

 

-68-



--------------------------------------------------------------------------------

for any reason whatsoever, (ii) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Section 5, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing

(b) If any amount required to be paid by any L/C Participant for the account of
the Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by the Issuing Lender under any Letter of Credit is
paid to the Administrative Agent within three Business Days after the date such
payment is due, such L/C Participant shall pay to the Administrative Agent, for
the account of the Issuing Lender, on demand an amount equal to the product of
(i) such amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to the Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. If any such amount required to
be paid by any L/C Participant pursuant to Section 3.4(a) is not made available
to the Administrative Agent by such L/C Participant within three Business Days
after the date such payment is due, the Issuing Lender shall be entitled to
recover from such L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to ABR Loans
under the Revolving Facility. A certificate of the Issuing Lender submitted to
the Administrative Agent and any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to the Administrative Agent, for the account of such L/C Participant,
its pro rata share thereof; provided, however, that in the event that any such
payment received by the Issuing Lender shall be required to be returned by the
Issuing Lender, such L/C Participant shall return to the Issuing Lender the
portion thereof previously distributed by the Issuing Lender to it.

3.5 Reimbursement Obligation of the Borrower. If any drawing is paid under any
Letter of Credit, the Borrower shall reimburse the Administrative Agent for the
amount of (a) the drawing so paid and in the applicable currency and (b) any
taxes, fees, charges or other costs or expenses incurred by the Issuing Lender
in connection with such payment, not later than (x) in the case of any Letter of
Credit to be reimbursed in Dollars 12:00 Noon, New York City time, on (i) the
Business Day that the Borrower receives notice of such drawing, if such notice
is received on such day prior to 10:00 A.M., New York City time, or (ii) if
clause (i) above does not apply, the Business Day immediately following the day
that the Borrower receives such notice or (y) in the case of a Letter of Credit
to be reimbursed in an Alternative Currency, the Applicable Time specified by
the Issuing Lender on the date of any payment by the Issuing

 

-69-



--------------------------------------------------------------------------------

Lender (each such date, an “Honor Date”); provided that the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.5 or Section 2.6 and the provisions below that such payment to be
reimbursed in Dollars be financed with an ABR Revolving Loan or Swingline Loan
in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Loan or Swingline Loan. Each such payment shall be made
to the Administrative Agent at its address for notices referred to herein in the
applicable currency and in immediately available funds. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
Issuing Lender. Interest shall be payable on any such amounts from the date on
which the relevant drawing is paid until payment in full at the rate set forth
in (x) until the Business Day next succeeding the date of the relevant notice,
Section 2.14(b) and (y) thereafter, Section 2.14(c).

In the case of a Letter of Credit denominated in an Alternative Currency, the
Borrower shall reimburse the Administrative Agent, for the account of the
Issuing Lender, in such Alternative Currency, unless the Issuing Lender (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, the Issuing Lender
shall notify the Administrative Agent and the Borrower of the Dollar Equivalent
of the amount of the drawing promptly following the determination thereof. In
the event that (A) a drawing denominated in an Alternative Currency is to be
reimbursed in Dollars pursuant to the first sentence of this paragraph and
(B) the Dollar amount paid by the Borrower, whether on or after the Honor Date,
shall not be adequate on the date of that payment to purchase in accordance with
normal banking procedures a sum denominated in the Alternative Currency equal to
the drawing, the Borrower agrees, as a separate and independent obligation, to
indemnify the Issuing Lender for the loss resulting from its inability on that
date to purchase the Alternative Currency in the full amount of the drawing.

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Lenders, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence

 

-70-



--------------------------------------------------------------------------------

arising from causes beyond the control of the Issuing Lender; provided that the
foregoing shall not be construed to excuse the Issuing Lender from liability to
the Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Lender’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Lender (as finally determined by a court of competent
jurisdiction), the Issuing Lender shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Lender may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

3.7 Letter of Credit Payments. If any documents shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any documents presented for payment
under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

3.9 Replacement of the Issuing Lender. (i) Any Issuing Lender may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Lenders of any such replacement of an Issuing Lender. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Lender pursuant to
Section 3.3. From and after the effective date of any such replacement, (x) the
successor Issuing Lender shall have all the rights and obligations of the
Issuing Lender under this Agreement with respect to Letters of Credit to be
issued thereafter and (y) references herein to the term “Issuing Lender” shall
be deemed to refer to such successor or to any previous Issuing Lender, or to
such successor and all previous Issuing Lenders, as the context shall require.
After the replacement of an Issuing Lender hereunder, the replaced Issuing
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Lender under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

(ii) Any Issuing Lender may resign as an Issuing Lender at any time upon thirty
days’ prior written notice to the Administrative Agent, the Borrower and the
Lenders, in which case, such Issuing Lender shall be replaced in accordance with
Section 3.9(i) above.

 

-71-



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans or to issue or participate in the Letters of Credit,
Holdings and the Borrower hereby jointly and severally represent and warrant to
the Administrative Agent and each Lender that:

4.1 Financial Condition.

(a) The pro forma covenant compliance certificate described in Section 5.1(j),
copies of which have heretofore been furnished to each Lender, has been prepared
giving effect (as if such events had occurred on such date) to (i) the Loans to
be made on the Funding Date and the use of proceeds thereof, (ii) the repayment
of Indebtedness under the Existing Credit Agreement and (iii) the payment of
fees and expenses in connection with the foregoing. Such certificate has been
prepared based on the best information available to the Borrower as of the date
of delivery thereof, and presents fairly in all material respects on a pro forma
basis the estimated financial covenant compliance of Borrower and its
consolidated Subsidiaries as at the Funding Date, assuming that the events
specified in the preceding sentence had actually occurred at such date.

(b) The audited consolidated balance sheets of Holdings and its Subsidiaries as
at December 31, 2015, and the related consolidated statements of income and of
cash flows for the fiscal year ended on such date, reported on by and
accompanied by an unqualified report from PricewaterhouseCoopers, present fairly
in all material respects the consolidated financial condition of Holdings and
its Subsidiaries as at such date, and the consolidated results of its operations
and its consolidated cash flows for the fiscal year then ended. The unaudited
consolidated balance sheet of Holdings and its Subsidiaries as at September 30,
2016, and the related unaudited consolidated statements of income and cash flows
for the three-month period ended on such date, present fairly in all material
respects the consolidated financial condition of Holdings and its Subsidiaries
as at such date, and the consolidated results of its operations and its
consolidated cash flows for the three-month period then ended (subject to normal
year end audit adjustments). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein and except for the lack
of footnotes with interim statements). No Group Member has any material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in the most recent
financial statements referred to in this paragraph.

4.2 No Change. Since December 31, 2015, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

4.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the

 

-72-



--------------------------------------------------------------------------------

property it operates as lessee and to conduct the business in which it is
currently engaged except to the extent that its failure could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification, except to
the extent that its failure to be so qualified could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect, and (d) is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect and (ii) the filings
referred to in Section 4.19. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder, the issuance of the Letters
of Credit and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Group Member, except for any such
violation which could not reasonably be expected to have a Material Adverse
Effect, and will not result in, or require, the creation or imposition of any
Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation. No Requirement of Law or
Contractual Obligation applicable to the Borrower or any of its Subsidiaries
could reasonably be expected to have a Material Adverse Effect.

4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of Holdings
or the Borrower, threatened by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
could reasonably be expected to have a Material Adverse Effect.

 

-73-



--------------------------------------------------------------------------------

4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

4.8 Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its Real Property, and good title to, or a
valid leasehold interest in, all its other property (including Mortgage Notes)
necessary in the ordinary conduct of its business, and none of such property is
subject to any Lien except as permitted by Section 7.3 and except for minor
defects in title that do not materially interfere with its ability to conduct
its business or to utilize such assets for their intended purposes and except
where the failure to have such title or other property interests described above
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. Each Group Member has obtained customary title
insurance on its owned Real Property.

4.9 Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted, except where the failure to have any such rights, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect. No material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor does Holdings or the Borrower
know of any valid basis for any such claim, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. To
the knowledge of Borrower, the use of Intellectual Property by each Group Member
does not infringe on the rights of any Person in any material respect.

4.10 Taxes. Each Group Member has filed or caused to be filed all material
Federal, state and other tax returns that are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); no tax Lien
has been filed, and, to the knowledge of Holdings and the Borrower, no claim is
being asserted, that any such tax, fee or other charge is past due or
delinquent.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any

 

-74-



--------------------------------------------------------------------------------

Group Member pending or, to the knowledge of Holdings or the Borrower,
threatened; (b) hours worked by and payment made to employees of each Group
Member have not been in violation of the Fair Labor Standards Act or any other
applicable Requirement of Law dealing with such matters; and (c) all payments
due from any Group Member on account of employee health and welfare insurance
have been paid or accrued as a liability on the books of the relevant Group
Member.

4.13 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Single Employer Plan
or Multiemployer Plan, and, except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, each Plan has complied in all
material respects with the applicable provisions of ERISA and the Code. No
termination of a Single Employer Plan or Multiemployer Plan has occurred, and no
Lien in favor of the PBGC or such a Plan has arisen, during such five-year
period. The present value of all accrued benefits under each Single Employer
Plan that is a “pension plan” within the meaning of Section 3(2) of ERISA (based
on those assumptions used to fund such Single Employer Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Single Employer Plan
allocable to such accrued benefits by a material amount. Neither the Borrower
nor any Commonly Controlled Entity has had, within the past five years, a
complete or partial withdrawal from any Multiemployer Plan that has resulted or
would reasonably be expected to result in a material liability under ERISA, and
neither the Borrower nor any Commonly Controlled Entity would become subject to
any material liability under ERISA if the Borrower or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made. No such Multiemployer Plan is in Reorganization or
Insolvent.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

4.15 Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of incorporation of each Subsidiary and, as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of the Borrower or any Subsidiary,
except as created by the Loan Documents.

4.16 Use of Proceeds. The proceeds of the Term Loans, the Revolving Loans and
the Swingline Loans, and the Letters of Credit, shall be used for general
corporate purposes of the Borrower and its Subsidiaries, including the financing
of working capital needs, the repayment of Indebtedness of the Borrower
(including Indebtedness under the Existing Credit Agreement) and its
Subsidiaries and acquisitions and other Investments permitted by this Agreement.

 

-75-



--------------------------------------------------------------------------------

4.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, to the best knowledge of Holdings
and the Borrower after due inquiry:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained during the
ownership or lease of, or operation by, such Group Member, any Materials of
Environmental Concern in amounts or concentrations or under circumstances that
constitute or constituted a violation of, or could give rise to liability under,
any Environmental Law;

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does Holdings or the Borrower have knowledge or reason to believe that any
such notice will be received or is being threatened;

(c) During the ownership or lease of, or operation by, any Group Member,
Materials of Environmental Concern have not been transported or disposed of from
the Properties in violation of, or in a manner or to a location that could give
rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of Holdings and the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;

(e) during the ownership or lease of, or operation by, any Group Member, there
has been no release or threat of release of Materials of Environmental Concern
at or from the Properties, or arising from or related to the operations of any
Group Member in connection with the Properties or otherwise in connection with
the Business, in violation of or in amounts or in a manner that could give rise
to liability under Environmental Laws;

(f) the Business and all operations of any Group Member at the Properties are,
and have been, in compliance, with all applicable Environmental Laws, and there
is no violation of any Environmental Law with respect to the Properties or the
Business; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

 

-76-



--------------------------------------------------------------------------------

4.18 Accuracy of Information, etc. The statements and information contained in
this Agreement, any other Loan Document, or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents, taken
as a whole, do not contain as of the date such statement, information, document
or certificate was so furnished and as updated from time to time, any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained herein or therein not materially misleading in light of
the circumstances under which, and in light of the purposes for which, such
statements are made. The projections and pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information will differ,
possibly significantly, from the projected results set forth therein, and that
no assurance can be given that the projected results will be realized. There is
no fact known to any Loan Party that could reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents, or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.

4.19 Anti-Corruption Laws and Sanctions. The Borrower, its Subsidiaries and to
the knowledge of the Borrower, its directors, officers, employees and agents to
the extent acting on behalf of Borrower or its Subsidiaries or benefitting from
the credit facilities established hereby, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of the Borrower,
any Subsidiary or any of their respective directors, officers or employees that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

4.20 Solvency. The Loan Parties, on a consolidated basis, are, and after giving
effect to the incurrence of all Indebtedness and obligations being incurred in
connection herewith will be and will continue to be, Solvent.

4.21 Reserved.

4.22 Status of Holdings. Holdings (i) is a REIT, (ii) has not revoked its
election to be a REIT, (iii) has not engaged in any “prohibited transactions” as
defined in Section 856(b)(6)(iii) of the Code (or any successor provision
thereto), and (iv) for its current “tax year” (as defined in the Code) is, and
for all prior tax years subsequent to its election to be a real estate
investment trust has been, entitled to a dividends paid deduction which meets
the requirements of Section 857 of the Code. The common stock of Holdings is
listed for trading on the New York Stock Exchange.

4.23 Properties. Schedule 4.23(a), as supplemented from time to time, sets forth
a list of all Real Property of the Group Members and the owner (or
ground-lessor) of such Real

 

-77-



--------------------------------------------------------------------------------

Property, and Schedule 4.23(b), as supplemented from time to time, sets forth a
list of all Unencumbered Properties and the owner (or ground-lessor) of such
Unencumbered Property. All such Unencumbered Properties satisfy the requirements
for an Unencumbered Property set forth in the definition thereof.

4.24 EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Funding Date, of the following conditions precedent:

(a) Credit Agreement; Guarantee Agreement. The Administrative Agent shall have
received (i) this Agreement, executed and delivered by the Administrative Agent,
Holdings, the Borrower and each Person listed on Schedule 1.1A, and (ii) the
Guarantee Agreement, executed and delivered by Holdings, the Borrower and each
Subsidiary Guarantor.

(b) Financial Statements. The Lenders shall have received (i) audited
consolidated financial statements of Holdings and its Subsidiaries for the 2015
fiscal year and (ii) unaudited interim consolidated financial statements of
Holdings and its Subsidiaries for each fiscal quarter ended after the date of
the latest applicable financial statements delivered pursuant to clause (i) of
this paragraph as to which such financial statements are available, and such
financial statements shall not, in the reasonable judgment of the Lenders,
reflect any material adverse change in the consolidated financial condition of
Holdings and its Subsidiaries, as reflected in the financial statements.

(c) Projections. The Lenders shall have received satisfactory projections
through 2020.

(d) Approvals. All material governmental and third party approvals necessary in
connection with the continuing operations of the Group Members and the
transactions contemplated hereby shall have been obtained and be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the financing contemplated
hereby.

(e) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Borrower and
Holdings are located, and such search shall reveal no liens on any of the assets
of the Borrower or Holdings except for liens permitted by Section 7.3 or
discharged or to be discharged on or prior to the Funding Date pursuant to
documentation satisfactory to the Administrative Agent.

(f) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), at least one
(1) Business Day before the

 

-78-



--------------------------------------------------------------------------------

Funding Date. All such amounts will be paid with proceeds of Loans made on the
Funding Date and will be reflected in the funding instructions given by the
Borrower to the Administrative Agent on or before the Funding Date.

(g) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Funding Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
good standing certificate for each Loan Party from its jurisdiction of
organization.

(h) Legal Opinion. The Administrative Agent shall have received the legal
opinion of Goodwin Procter LLP, counsel to the Borrower and its Subsidiaries, in
form and substance reasonably satisfactory to the Agents.

(i) Know-Your-Customer Requirements. The Administrative Agent shall have
received all documentation and other information about the Loan Parties as shall
have been reasonably requested by the Administrative Agent at least two
(2) Business Days prior to the Closing Date that they shall have reasonably
determined is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA Patriot Act.

(j) Compliance Certificate. The Lenders shall have received a certificate of a
Responsible Officer of the Borrower certifying as to compliance with the
financial covenants set forth in Section 7.1 on a pro-forma basis on the Funding
Date after giving effect to the incurrence of the Loans, which certificate shall
include calculations in reasonable detail demonstrating such compliance,
including as to the calculation of Unencumbered Asset Value.

(k) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from a Responsible Officer of Holdings certifying that it
is Solvent.

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit), and of the Issuing Lender to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (other than any representation or warranty
qualified as to “materiality”, “Material Adverse Effect” or similar language,
which shall be true and correct in all respects) on and as of such date as if
made on and as of such date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true
and correct on and as of such earlier date.

 

-79-



--------------------------------------------------------------------------------

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) Alternative Currency. In the case of Loans or Letters of Credit to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Lenders (in the case of any Loans to be
denominated in an Alternative Currency) or the Issuing Lender (in the case of
any Letter of Credit to be denominated in an Alternative Currency) would make it
impracticable for such Loan or Letter of Credit to be denominated in the
relevant Alternative Currency.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in Section
5.2(a) and (b) have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

Holdings and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding
(except to the extent cash collateralized on a basis reasonably acceptable to
the Administrative Agent) or any Loan or other amount is owing to any Lender or
the Administrative Agent hereunder (other than contingent indemnification
obligations as to which no claim has been asserted), each of Holdings and the
Borrower shall and shall cause each of its Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent for prompt further
distribution to each Lender each of the following:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Holdings, a copy of the audited consolidated balance sheet of
Holdings and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by
PricewaterhouseCoopers or other independent certified public accountants of
nationally recognized standing (other than as may be required as a result of the
impending maturity of the Obligations maturing within one (1) year after the
time such opinion is delivered); and

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of Holdings,
the unaudited consolidated balance sheet of Holdings and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments).

 

-80-



--------------------------------------------------------------------------------

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein and except for the absence of
footnotes with the interim statements) consistently throughout the periods
reflected therein and with prior periods. Delivery by Holdings to the
Administrative Agent and the Lenders of its annual report to the SEC on
Form 10-K and its quarterly report to the SEC on Form 10-Q, in each case in
accordance with SEC requirement for such reports, shall be deemed to be
compliance by Holdings with this Section 6.1(a) and Section 6.1(b), as
applicable.

6.2 Certificates; Other Information. Furnish to the Administrative Agent for
prompt further distribution by the Administrative Agent to each Lender each of
the following (or, in the case of clause (f), to the relevant Lender):

(a) as soon as available, but in any event within 60 days after the end of each
of the first three quarterly periods of each fiscal year of Holdings and within
90 days after the end of each fiscal year of Holdings, (i) a certificate of a
Responsible Officer stating that, to the best of such Responsible Officer’s
knowledge, each Loan Party during such period has observed or performed all of
its covenants and other agreements, and satisfied every condition contained in
this Agreement and the other Loan Documents to which it is a party to be
observed, performed or satisfied by it, and that such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate, (ii) in the case of quarterly or annual financial statements,
(x) a Compliance Certificate containing all information and calculations
necessary for determining compliance by each Group Member with the provisions of
this Agreement referred to therein as of the last day of the fiscal quarter or
fiscal year of the Borrower, as the case may be, and (y) to the extent not
previously disclosed to the Administrative Agent, a description of any change in
the jurisdiction of organization of any Loan Party since the date of the most
recent report delivered pursuant to this clause (y) (or, in the case of the
first such report so delivered, since the Closing Date), (iii) the items
described in Section 6.10 with respect to any Subsidiary Guarantors created or
acquired during such fiscal quarter or any Unencumbered Properties or Mortgage
Notes added during such fiscal quarter and (iv) updates to Schedules 4.23(a) and
4.23(b) and Schedule PUP (if applicable);

(b) as soon as available, and in any event no later than 90 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions;

(c) within 45 days after the end of each fiscal quarter of the Borrower (or 90
days in the case of the fourth quarter), a narrative discussion and analysis of
the financial condition and results of operations of the Borrower and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter,

 

-81-



--------------------------------------------------------------------------------

as compared to the comparable periods of the previous year; provided that
delivery to the Administrative Agent and the Lenders of Holdings’ annual report
to the SEC on Form 10-K and its quarterly report to the SEC on Form 10-Q
containing such narrative discussion and analysis shall be deemed to be
compliance with this Section 6.2(c);

(d) [Reserved];

(e) within five days after the same are sent, copies of all financial statements
and reports that Holdings or the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all material financial statements and reports that
Holdings or the Borrower may make to, or file with, the SEC; provided that
delivery to the Administrative Agent and the Lenders of Holdings’ quarterly
report to the SEC on Form 10-Q and its current report to the SEC on Form 8-K
containing such narrative discussion and analysis shall be deemed to be
compliance with this Section 6.2(e); and

(f) promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member and except for any nonpayment of which could not
reasonably be expected to have a Material Adverse Effect.

6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except (other than with respect to the preservation
of the existence of the Loan Parties) (x) to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect or
(y) pursuant to any merger, amalgamation, consolidation, liquidation,
dissolution or Disposition permitted hereunder; and (b) comply with all
Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect. Without limiting the generality of the
foregoing, Holdings will do all things necessary to maintain its status as a
REIT and will maintain its listing on the New York Stock Exchange. The Borrower
will maintain in effect and enforce policies and procedures designed to ensure
compliance by Holdings, the Borrower, its Subsidiaries and their respective
directors, officers and employees with Anti-Corruption Laws and applicable
Sanctions.

6.5 Maintenance of Property; Insurance. (a) Except if the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, keep all property useful and necessary in its business in good
working order and condition, ordinary wear and tear excepted and fire, casualty
or condemnation excepted and (b) maintain with financially sound and reputable
insurance companies insurance on all its property in at

 

-82-



--------------------------------------------------------------------------------

least such amounts and against at least such risks (but including in any event
public liability, all-risks casualty and business interruption) as are usually
insured against in the same general area by companies engaged in the same or a
similar business.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP (it being understood and agreed that any Foreign Subsidiary
may maintain additional individual books and records in a manner that permits
preparation of its financial statements in accordance with the generally
accepted accounting principles that are applicable in its jurisdiction of
organization and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder) and (b) permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records at any reasonable time and as often as may reasonably be desired and to
discuss the business, operations, properties and financial and other condition
of the Group Members with officers and employees of the Group Members and with
their independent certified public accountants (subject to such accountants’
customary policies and procedures), all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that, absent the existence of an Event
of Default, only the expenses of the Administrative Agent for one inspection
during any calendar year shall be at the Borrower’s expense; provided, further,
that when an Event of Default exists, the Administrative Agent (or any of its
respective representatives or independent contractors) and the Lenders may do
any of the foregoing at the expense of the Borrower at any time during normal
business hours and upon reasonable advance notice. The Administrative Agent and
the Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants. Notwithstanding
anything to the contrary in this Section 6.6, none of Holdings, the Borrower or
any of the Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (a) constitutes non-financial trade secrets or
non-financial proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (c) is subject to
attorney-client or similar privilege or constitutes attorney work product;
provided that, to the extent legally permissible, the Borrower shall notify the
Administrative Agent that any such document, information or other matter is
being withheld pursuant to clauses (a), (b) or (c) of this Section 6.6 and shall
use commercially reasonable efforts to communicate, to the extent permitted, the
applicable information in a way that would not violate such restrictions and to
eliminate such restrictions.

6.7 Notices. Promptly give notice to the Administrative Agent for prompt further
distribution by the Administrative Agent to each Lender of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

 

-83-



--------------------------------------------------------------------------------

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $10,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Single Employer Plan or Multiemployer
Plan, a failure to make any material required contribution to a Single Employer
Plan or Multiemployer Plan, the creation of any Lien in favor of the PBGC or a
Single Employer Plan or Multiemployer Plan or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan or (ii) the
institution of proceedings or the taking of any other action by the PBGC or the
Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, Reorganization or Insolvency
of, any Single Employer Plan or Multiemployer Plan;

(e) [Reserved]; and

(f) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.8 Environmental Laws.

(a) Comply with, and take commercially reasonable steps to ensure compliance by
all tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply with and maintain, and take commercially reasonable steps to
ensure that all tenants and subtenants obtain and comply with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, in each case to the extent the failure to do so
could reasonably be expected to have a Material Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

6.9 Distributions in the Ordinary Course. In the ordinary course of business,
the Borrower causes all of its Subsidiaries to make transfers of net cash and
cash equivalents upstream to the Borrower, and the Borrower shall continue to
follow such ordinary course of business. The Borrower shall not make net
transfers of cash and cash equivalents downstream to its Subsidiaries except in
the ordinary course of business consistent with past practice.

6.10 Additional Guarantors; Additional Unencumbered Properties. (a) With respect
to any Subsidiary of the Borrower (other than an Excluded Foreign Subsidiary)
that is required to

 

-84-



--------------------------------------------------------------------------------

become a Subsidiary Guarantor so that the Real Property owned or leased by such
Subsidiary qualifies as an Unencumbered Property or any Mortgage Note owned by
such Subsidiary is included in the computation of Unencumbered Asset Value,
cause such new Subsidiary (A) to become a party to the Guarantee Agreement,
(B) to deliver to the Administrative Agent a certificate of such Subsidiary,
substantially in the form of Exhibit C, with appropriate insertions and
attachments, and (C) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent, all at the times, with respect to
clauses (A), (B) and (C), required by Section 6.2(a) above.

(b) Upon the addition of any new Real Property as an Unencumbered Property after
the Closing Date, the Borrower shall deliver to the Administrative Agent (a) a
certificate of a Responsible Officer certifying that such Real Property
satisfies the eligibility criteria set forth in the definition of “Unencumbered
Property”, certifying as to compliance with the financial covenants on a
pro-forma basis after giving effect to the addition of such Real Property as an
Unencumbered Property, which certificate shall include calculations in
reasonable detail demonstrating such compliance, including as to the calculation
of Unencumbered Asset Value, and (b) updated Schedules 4.23(a) and (b) of all
Unencumbered Properties, all at times, with respect to clauses (a) and (b)
required by Section 6.2(a) above. From and after the date of delivery of such
certificate, schedule and information and so long as such Real Property
continues to satisfy the eligibility criteria set forth in the definition of
“Unencumbered Property”, such Real Property shall be treated as a Unencumbered
Property hereunder.

(c) Upon the inclusion of any new Mortgage Note in the computation of
Unencumbered Asset Value, the Borrower shall deliver to the Administrative Agent
an updated schedule of all Mortgage Notes included in the computation of
Unencumbered Asset Value, all at times required by Section 6.2(a) above.

(d) The Borrower shall deliver the items described in and required by clauses
(a), (b) and (c) above at the time of the delivery of the Compliance Certificate
pursuant to Section 6.2(a). The Borrower will, and will cause each of its
Subsidiaries to, cooperate with the Lenders and the Administrative Agent and
execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Agreement and the other Loan Documents.

6.11 Notices of Asset Sales, Encumbrances or Dispositions. The Borrower shall
deliver to the Administrative Agent and the Lenders written notice not less than
two (2) Business Days prior to a sale, encumbrance with a Lien to secure
Indebtedness or other Disposition of an Unencumbered Property for consideration
in excess of $75,000,000, which is permitted pursuant to Section 7.2(f), Section
7.3(i) or Section 7.5, as applicable. In addition, simultaneously with delivery
of any such notice, the Loan Parties shall deliver to the Administrative Agent
(A) a certificate of a Responsible Officer certifying that no Default or Event
of Default (including any non-compliance with the financial covenants contained
herein) has occurred and is continuing or would occur on a pro forma basis after
giving effect to the proposed sale, encumbrance or other Disposition, which
certificate shall include calculations in reasonable detail demonstrating
compliance with the financial covenants on a pro-forma basis, including as to
the calculation of Unencumbered Asset Value and (B) an updated schedule of all
Unencumbered Properties.

 

-85-



--------------------------------------------------------------------------------

To the extent such proposed transaction would result in a Default or an Event of
Default, the Borrower shall apply the proceeds of such transaction (together
with such additional amounts as may be required), to prepay the Obligations in
an amount, as determined by the Administrative Agent, equal to that which would
be required to reduce the Obligations so that no Default or Event of Default
would exist.

6.12 Maintenance of Ratings. The Borrower shall maintain a senior unsecured
credit rating from each of S&P and Moody’s; provided that if the rating obtained
from such rating agency is a private letter rating that is not monitored and
automatically updated by such rating agency, then the Borrower shall obtain an
annual update of such rating on or before each anniversary of the Closing Date.

6.13 Use of Proceeds. The proceeds of the Loans shall be used only for the
purposes set forth in Section 4.16 and in compliance with Section 4.11. No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. The Borrower will not request any Loan or
Letter of Credit, and the Borrower shall not use, and shall not permit its
Subsidiaries and its or their respective directors, officers, employees and
agents to use, the proceeds of any Loan or Letter of Credit (A) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner that would result in a violation of
any Sanctions applicable to any party hereto.

SECTION 7. NEGATIVE COVENANTS

Holdings and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding
(except to the extent cash collateralized on a basis reasonably acceptable to
the Administrative Agent) or any Loan or other amount is owing to any Lender or
the Administrative Agent hereunder (other than contingent indemnification
obligations as to which no claim has been asserted), each of Holdings and the
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:

7.1 Financial Condition Covenants.

(a) Total Leverage Ratio. Permit the ratio of (i) (A) Total Indebtedness (other
than any such Indebtedness that has been Discharged) minus (B) as of such date
of determination, unrestricted cash and Cash Equivalents of the Group Members in
excess of $10,000,000 that is being held to repay that portion of Total
Indebtedness that matures within twenty-four (24) months of such date of
determination to (ii) Total Asset Value (the “Total Leverage Ratio”) as at the
last day of any period of four consecutive fiscal quarters of the Borrower or on
the date of any incurrence of Indebtedness by the Borrower or its Subsidiaries
hereunder to exceed 60%; provided that such ratio may exceed 60% in order to
permit the Borrower to

 

-86-



--------------------------------------------------------------------------------

consummate a Significant Acquisition so long as (i) such ratio does not exceed
60% as of the end of more than four (4) consecutive fiscal quarters and
(ii) such ratio does not exceed 65% as of such date of determination.

(b) Fixed Charge Coverage Ratio. Permit the ratio of Total EBITDA to Total Fixed
Charges for any period of four consecutive fiscal quarters of the Borrower to be
less than 1.50 to 1.0.

(c) Secured Leverage Ratio. Permit the ratio of (A) (i) the aggregate amount of
all Secured Indebtedness (other than any such Indebtedness that has been
Discharged) minus (ii) as of such date of determination, unrestricted cash and
Cash Equivalents of the Group Members in excess of $10,000,000 that is being
held to repay that portion of Secured Indebtedness that matures within
twenty-four (24) months of such date of determination (the “Secured Debt
Reserve”), and without duplication of the Unsecured Debt Reserve in
Section 7.1(f), to (B) Total Asset Value (the “Secured Leverage Ratio”), as at
the last day of any period of four consecutive fiscal quarters of the Borrower
or on the date of any incurrence of Indebtedness by the Borrower or its
Subsidiaries hereunder to exceed 40%.

(d) [Reserved].

(e) Consolidated Adjusted Net Worth. Permit Consolidated Tangible Net Worth to
be less than the sum of (i) $2,650,000,000 plus (ii) 75% of Net Cash Proceeds
from issuances of Capital Stock by the Borrower or Holdings after September 30,
2016.

(f) Unsecured Leverage Ratio. Permit the ratio of (i)(A) Unsecured Indebtedness
(other than any such Indebtedness that has been Discharged) minus (B) as of such
date of determination, unrestricted cash and Cash Equivalents of the Group
Members in excess of $10,000,000 that is being held to repay that portion of
Unsecured Indebtedness that matures within twenty-four (24) months of such date
of determination (“Unsecured Debt Reserve”), and without duplication of the
Secured Debt Reserve in Section 7.1(c), to (ii) Unencumbered Asset Value (the
“Unsecured Leverage Ratio”) as at the last day of any period of four consecutive
fiscal quarters of the Borrower or on the date of any incurrence of Indebtedness
by the Borrower or its Subsidiaries hereunder to exceed 65%.

(g) Unsecured Interest Coverage Ratio. Permit the ratio of Unencumbered NOI for
any period of four consecutive fiscal quarters of the Borrower to Unsecured
Interest Expense for such period to be less than 1.75 to 1.0 as at the last day
of any period of four consecutive fiscal quarters of the Borrower or on the date
of any incurrence of Indebtedness by the Borrower or its subsidiaries hereunder.

(h) [Reserved].

(i) Pro Forma Calculations.

(i) For purposes of the pro-forma calculations to be made pursuant to Sections
7.1(a), (c) and (f) (and the definitions used therein), such calculations shall
be adjusted by (A) excluding from Total Asset Value and Unencumbered Asset Value
the

 

-87-



--------------------------------------------------------------------------------

actual value of any assets sold by the Borrower or any of its Subsidiaries since
the last day of the prior fiscal quarter and (B) adding to Total Asset Value and
Unencumbered Asset Value the actual value of any assets acquired (or to be
acquired with any borrowing) by the Borrower or any of its Subsidiaries since
the last day of the prior fiscal quarter.

(ii) For purposes of the pro-forma calculations to be made pursuant to Sections
7.1(b) and (g) (and the definitions used therein), such calculations shall be
adjusted by (A) excluding from Unencumbered NOI the actual NOI for the relevant
period of any assets sold by the Borrower or any of its Subsidiaries since the
last day of the prior fiscal quarter, (B) adding to Unencumbered NOI the
projected NOI for the next four quarters (based on the Borrower’s projections
made in good faith) for any assets acquired (or to be acquired with any
borrowing) by the Borrower or any of its Subsidiaries since the last day of the
prior fiscal quarter, (C) excluding from Unsecured Interest Expense, the
Unsecured Interest Expense for the relevant period for any Unsecured
Indebtedness for which the Borrower or any Subsidiary is no longer obligated in
respect of, or as the result of the application of proceeds from, any
Unencumbered Properties sold by the Borrower or any of its Subsidiaries since
the last day of the prior fiscal quarter, and (D) adding to Unsecured Interest
Expense, the projected Unsecured Interest Expense for the next four quarters
(based on the Borrower’s projections made in good faith) for any Unsecured
Indebtedness assumed or incurred by the Borrower or any of its Subsidiaries
since the last day of the prior fiscal quarter.

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document, and the other
Obligations;

(b) (i) Indebtedness of the Borrower to any Subsidiary and of any Wholly Owned
Subsidiary of the Borrower to the Borrower or any other Subsidiary,
(ii) Indebtedness of the Borrower or any Wholly Owned Subsidiary of the Borrower
to any non-Wholly Owned Subsidiary of the Borrower, and (iii) Indebtedness of
any non-Wholly Owned Subsidiary to the Borrower or to any Wholly Owned
Subsidiary of the Borrower in an aggregate amount not to exceed 5% of Total
Asset Value at any one time outstanding;

(c) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of any Wholly Owned
Subsidiary of the Borrower in an aggregate amount not to exceed $50,000,000 at
any one time outstanding;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any refinancings, refundings, renewals or extensions thereof that would not
cause a violation of any covenant set forth in Section 7.1 after giving pro
forma effect thereto;

(e) (i) Indebtedness of the Borrower in respect of the Senior Notes, and any
Additional Senior Unsecured Notes and (ii) Guarantee Obligations of Holdings and
its Subsidiaries, as applicable, in respect of such Indebtedness;

 

-88-



--------------------------------------------------------------------------------

(f) additional Indebtedness of Holdings, the Borrower or any of its Subsidiaries
in an aggregate principal amount at any one time outstanding that would not
cause a violation of any covenant set forth in Section 7.1 after giving pro
forma effect to any such additional Indebtedness;

(g) Indebtedness with respect to obligations of the Borrower with respect to
Swap Agreements permitted by Section 7.12; and

(h) Discharged Indebtedness.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for taxes that are not overdue for a period of more than 30 days or
that are being contested in good faith by appropriate proceedings, provided that
adequate reserves with respect thereto are maintained on the books of the
Borrower or its Subsidiaries, as the case may be, in conformity with GAAP or the
equivalent accounting principles in the relevant local jurisdiction;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation, or to secure statutory
obligations;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances that,
in the aggregate, are not substantial in amount and that do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;

(f) Liens (not affecting the Unencumbered Properties) in existence on the date
hereof listed on Schedule 7.3(f), securing Indebtedness permitted by Section
7.2(d), provided that no such Lien is spread to cover any additional property
that is an Unencumbered Property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased in violation of Section 7.2;

(g) Liens securing the Obligations;

(h) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(i) Liens (not affecting the Unencumbered Properties) securing Indebtedness
constituting Indebtedness permitted by Section 7.2(f), and Liens (not affecting
Unencumbered Properties) incurred in connection with the cash collateralization
of any Swap Agreement permitted by Section 7.12;

 

-89-



--------------------------------------------------------------------------------

(j) Liens (not affecting the Unencumbered Properties) arising from judgments or
orders for the payment of money (or appeal or other surety bonds relating
thereto) not constituting an Event of Default under Section 8;

(k) Liens (i) of a collection bank arising under section 4-208 or 4-210 of the
Uniform Commercial Code or other similar provisions of applicable Law on the
items in the course of collection and (ii) in favor of a banking or other
financial institution arising as a matter of common or statutory Law or under
customary general terms and conditions encumbering deposits or other funds
maintained with a financial institution (including the right of setoff);

(l) Liens (i) on advances of cash or Cash Equivalents in favor of the seller of
any property to be acquired in an Investment permitted hereunder to be applied
against the purchase price for such Investment or other acquisition, and
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted hereunder, in each case, solely to the extent such Investment or other
acquisition or Disposition, as the case may be, would have been permitted on the
date of the creation of such Lien or on the date of any contract for such
Investment or Disposition;

(m) Liens that are customary contractual rights of setoff or banker’s liens
(i) relating to the establishment of depository relations with banks or other
deposit-taking financial institutions in the ordinary course and not given in
connection with the issuance of Indebtedness, (ii) relating to pooled deposit,
automatic clearinghouse accounts or sweep accounts of Holdings, the Borrower or
any of the Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of Holdings, the
Borrower or any of the Subsidiaries, or (iii) relating to securities accounts of
Holdings, the Borrower or any of the Subsidiaries incurred in the ordinary
course of business of Holdings, the Borrower or any of the Subsidiaries;

(n) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(o) customary rights of first refusal and tag, drag and similar rights in joint
venture agreements entered into in the ordinary course of business;

(p) customary Liens of an indenture trustee on money or property held or
collected by it to secure fees, expenses and indemnities owing to it by any
obligor under an indenture;

(q) Liens on Real Property where a Group Member is insured against such Liens by
title insurance;

(r) the interests of lessees and lessors under leases or subleases of, and the
interest of managers or operators with respect to, real or personal property
made in the ordinary course of business;

 

-90-



--------------------------------------------------------------------------------

(s) Liens securing assessments or charges payable to a property owner
association or similar entity, which assessments are not yet due and payable or
are being contested in good faith by appropriate proceedings diligently
conducted, and for which adequate reserves with respect thereto, to the extent
required by GAAP, are maintained on the books of the applicable Person; and

(t) Liens on a Property (other than an Unencumbered Property) acquired by
Borrower and or any of its Subsidiaries after the date hereof and which are in
place at the time such Property is so acquired and not created in contemplation
of such acquisition.

7.4 Fundamental Changes. (a) Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

(i) any Subsidiary of the Borrower may be merged, consolidated or amalgamated
with or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any Wholly Owned Subsidiary of the
Borrower (provided that a Wholly Owned Subsidiary of the Borrower shall be the
continuing or surviving corporation);

(ii) any Subsidiary of the Borrower may Dispose of any or all of its assets
(i) to the Borrower or any Wholly Owned Subsidiary of the Borrower (upon
voluntary liquidation or otherwise) or (ii) pursuant to a Disposition permitted
by Section 7.5;

(iii) any Investment expressly permitted by Section 7.8 may be structured as a
merger, consolidation or amalgamation; and

(iv) any non-Wholly Owned Subsidiary of the Borrower may merge, consolidate or
amalgamate with any other non-Wholly Owned Subsidiary of the Borrower.

(b) With respect to Holdings or the Borrower, enter into any merger,
consolidation, amalgamation or reorganization transaction that would result in
such Person being organized under the laws of a jurisdiction other than the
United States.

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

(b) the sale of inventory, receivables and other current assets and any
immaterial assets in the ordinary course of business;

(c) Dispositions permitted by clause (i) of Section 7.4(b);

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Wholly Owned Subsidiary of the Borrower;

 

-91-



--------------------------------------------------------------------------------

(e) to the extent allowable under Section 1031 of the Code, any exchange of like
property (excluding any boot thereon) for use in a permitted business between
the Borrower or any Subsidiary and another Person;

(f) the voluntary unwinding of any Cash Management Services or Swap Agreements;

(g) the Disposition of other property, assets or Capital Stock so long as (i) no
Default or Event of Default has occurred and is continuing, or would occur after
giving effect thereto and (ii) the Borrower complies with Section 6.11, if
applicable;

(h) the creation, granting, perfection or realization of any Lien permitted
under this Agreement; the license or sublicense of intellectual property or
other general intangibles; the lease, assignment or sublease of property in the
ordinary course of business so long as the same does not materially interfere
with the business of Holdings, the Borrower and their Subsidiaries, taken as a
whole; and any sale or disposition of property in connection with scheduled
turnarounds, maintenance and equipment and facility updates;

(i) the surrender or waiver of contract rights or settlement, release or
surrender of a contract, tort or other litigation claim in the ordinary course
of business;

(j) (i) any exchange or swap of assets, or lease, assignment or sublease of any
real property or personal property of like property for use in a business
permitted by Section 6.18 and (ii) Dispositions of property to the extent that
(x) such property is exchanged for credit against the purchase price of similar
replacement property or (y) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property;

(k) Dispositions of cash and Cash Equivalents;

(l) any Disposition (i) arising from foreclosure, casualty, condemnation or any
similar action or transfers by reason of eminent domain with respect to any
property or other asset of Holdings, the Borrower or any of its Subsidiaries;
and

(m) the transfer for fair value of property (including Capital Stock of
Subsidiaries) to another Person in connection with a joint venture arrangement
with respect to the transferred property.

7.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:

(a) any Subsidiary of the Borrower may make Restricted Payments to the Borrower
or any Wholly Owned Subsidiary of the Borrower, and any Subsidiary of the
Borrower may make Restricted Payments to any other Subsidiary and any other
holders of its Capital Stock so long as such Restricted Payments are made on a
pro rata basis or otherwise in accordance with the applicable governing
documents;

 

-92-



--------------------------------------------------------------------------------

(b) the Borrower may make Restricted Payments to Holdings (and Holdings may make
Restricted Payments of such amount to its shareholders) in an amount not to
exceed 95% of Normalized Adjusted FFO attributable to the period of four fiscal
quarters then ended, unless such Restricted Payment is necessary in order for
Holdings to maintain its status as a REIT and to avoid any U.S. federal income
taxes on the taxable income of Holdings or any excise tax under Section 4981 of
the Code; provided that (i) if an Event of Default has occurred and is
continuing, the Borrower may only make Restricted Payments to Holdings in the
amounts required to be made by Holdings in order to maintain its status as a
REIT and (ii) the Borrower may not make any Restricted Payments to Holdings if
the Obligations have been declared due and payable.

(c) redemptions, repurchases, retirements or other acquisitions of Capital Stock
in Holdings, the Borrower or any of the Subsidiaries deemed to occur upon
exercise of stock options or warrants or similar rights if such Capital Stock
represent a portion of the exercise price of, or tax withholdings with respect
to, such options or warrants or similar rights;

(d) the Borrower and the Subsidiaries may pay (or make Restricted Payments to
allow Holdings or any direct or indirect parent thereof to pay, so long as in
the case of any payment in respect of Capital Stock of any direct or indirect
parent of Holdings, the amount of such Restricted Payment is directly
attributable to the Capital Stock of Holdings owned directly or indirectly by
such parent) for the repurchase, retirement or other acquisition or retirement
for value of Capital Stock of Holdings (or such direct or indirect parent
thereof) held by any future, present or former officers, directors, employees,
members of management and consultants (or their respective estates, executors,
administrators, heirs, family members, legatees, distributes, spouses, former
spouses, domestic partners and former domestic partners) of Holdings (or any
direct or indirect parent of Holdings) or any of its Subsidiaries in connection
with the death, disability, retirement or termination of employment of any such
Person (or a breach of any non-compete or other restrictive covenant or
confidentiality obligations of any such Person at any time after such Person’s
disability, retirement or termination of employment); and

(e) (i) redemptions, repurchases, retirements or other acquisitions of Capital
Stock in connection with or pursuant to any joint venture agreement, and
(ii) the declaration and payment of dividends or other distributions on any
non-Wholly Owned Subsidiary’s Capital Stock, in each case based on the relevant
ownership interests in the relevant class of Capital Stock.

7.7 [Reserved].

7.8 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person (all of the
foregoing, “Investments”), except Permitted Investments.

 

-93-



--------------------------------------------------------------------------------

7.9 [Reserved].

7.10 Transactions with Affiliates. Enter into any material transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than Holdings, the Borrower or any Wholly Owned Subsidiary of
the Borrower) unless such transaction is (i) for payments of compensation,
perquisites and fringe benefits arising out of any employment or consulting
relationship in the ordinary course of business, (ii) for payments of Restricted
Payments permitted by this Agreement, (iii) between or among Loan Parties, or
(iv) (A) otherwise not prohibited under this Agreement and (B) in the ordinary
course of business of the relevant Group Member, and (C) upon fair and
reasonable terms no less favorable to the relevant Group Member than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate.

7.11 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member.

7.12 Swap Agreements. Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
the Borrower or any Subsidiary and for the Borrower or such Subsidiary has
actual exposure (other than those in respect of Capital Stock or the Senior
Notes, or any Additional Senior Unsecured Notes) and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.

7.13 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end on
a day other than December 31 or change the Borrower’s method of determining
fiscal quarters.

7.14 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Group Member to
create, incur, assume or suffer to exist any Lien upon any of its property
(including equity interests owned by such Group Member) or revenues, whether now
owned or hereafter acquired (which, for the avoidance of doubt, shall exclude
any agreement that requires maintenance of financial covenant ratios regarding
amounts of secured debt or unencumbered assets), other than (a) this Agreement
and the other Loan Documents, (b) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby), (c) any restrictions set forth in the organizational
documents of the Subsidiaries of the Borrower listed on Schedule ES, (d) any
restrictions set forth in the 2012 Senior Unsecured Note Indenture, the 2013
Senior Unsecured Note Indenture or any Additional Senior Unsecured Indentures,
(e) customary restrictions and conditions contained in any agreement relating to
the sale of any property pending the consummation of such sale; provided that
(1) such restrictions apply only to the property to be sold, and (2) such sale
is permitted hereunder, (f) covenants in any one or more

 

-94-



--------------------------------------------------------------------------------

agreements governing Indebtedness permitted under Section 7.2 entered into after
the Closing Date that are not materially more restrictive with respect to
Borrower and its Subsidiaries than the equivalent restrictions set forth in the
Loan Documents, (g) any encumbrance or restriction in connection with an
acquisition of property, so long as such encumbrance or restriction relates
solely to the property so acquired and was not created in connection with or in
anticipation of such acquisition, (h) restrictions by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses or similar agreements entered into in the ordinary course of
business (provided that such restrictions are limited to the property or assets
secured by such Liens or the property or assets subject to such leases, licenses
or similar agreements, as the case may be), (i) provisions limiting the
disposition or distribution of assets or property in joint venture agreements,
stock sale agreements and other similar agreements, in each case, to the extent
permitted under this Agreement and only if entered into with the approval of the
Board of Directors of Holdings, which limitation is applicable only to the
assets that are the subject of such agreement, (j) Contractual Obligations that
are binding on a Subsidiary at the time such Subsidiary first becomes a
Subsidiary, so long as such Contractual Obligations were not entered into in
contemplation of such Person becoming a Subsidiary, (k) are required by or
pursuant to applicable Law, (l) are customary restrictions on leases, subleases,
licenses, sublicenses, Capital Stock, or asset sale agreements and other similar
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto, and (m) are customary provisions restricting assignment
of any agreement entered into in the ordinary course of business.

7.15 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Borrower to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary of the Borrower, (b) make loans or advances to,
or other Investments in, the Borrower or any other Subsidiary of the Borrower or
(c) transfer any of its assets to the Borrower or any other Subsidiary of the
Borrower, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents, the Senior
Note Indenture, the 2012 Senior Unsecured Note Indenture, the 2013 Senior
Unsecured Note Indenture or any Additional Senior Unsecured Indentures, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary, (iii) any restrictions
set forth in the organizational documents of the Subsidiaries of the Borrower
listed on Schedule ES, (iv) applicable Requirements of Law, (v) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of a Subsidiary, (vi) any holder of a Lien permitted by
Section 7.3 restricting the transfer of the property subject to such permitted
Lien, (vii) any agreement in effect at the time such Subsidiary becomes a
Subsidiary of the Borrower, so long as such agreement was not entered into in
connection with or in contemplation of such Person becoming a Subsidiary of the
Borrower, and (viii) any restrictions in any one or more agreements governing
Indebtedness permitted under Section 7.2 entered into after the Closing Date
that are not materially more restrictive with respect to Borrower and its
Subsidiaries than the equivalent restrictions set forth in the Loan Documents.

7.16 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related thereto.

 

-95-



--------------------------------------------------------------------------------

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate (i) in any material respect on or as of the date made or
deemed made or (ii) in the case of any representation or warranty qualified by
“materiality”, “Material Adverse Effect” or any similar language, in any respect
(after giving effect to such materiality qualifier) on or as of the date made or
deemed made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings and the Borrower only), Section 6.7(a), Section 6.13, or Section 7 of
this Agreement or Section 4 of the Guarantee Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; provided that if such default
is capable of being cured but cannot be cured within such 30 day period and so
long as the Borrower shall have commenced to cure such default within such 30
day period and shall be diligently pursuing such cure, the Borrower shall have
an additional 30 day period to cure such default; or

(e) any Group Member (other than an Immaterial Subsidiary) shall (i) default in
making any payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans) on the scheduled or original due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due,

 

-96-



--------------------------------------------------------------------------------

prepaid, repurchased, defeased or redeemed prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate (x) $50,000,000, in the case
of Recourse Indebtedness or (y) $100,000,000 in the case of Nonrecourse
Indebtedness; provided further that this clause (e) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder; or

(f) (i) any Group Member (other than an Immaterial Subsidiary) shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Group Member (other than an Immaterial Subsidiary) shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member (other than an Immaterial Subsidiary) any case,
proceeding or other action of a nature referred to in clause (i) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) any Group Member (other than an Immaterial Subsidiary) shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i) or (ii) above; or
(iv) any Group Member (other than an Immaterial Subsidiary) shall generally not,
or shall be unable to, or shall admit in writing its inability to, pay its debts
as they become due; or

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of any Group Member or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, or (v) any
Group Member or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Required Lenders would be reasonably likely to, incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan; and in each case in clauses (i) through
(v) above, such event or condition, together with all other such events or
conditions, if any, would, in the reasonable judgment of the Required Lenders,
reasonably be expected to have a Material Adverse Effect; or

 

-97-



--------------------------------------------------------------------------------

(h) one or more final judgments or decrees shall be entered against any Group
Member (other than an Immaterial Subsidiary) involving in the aggregate a
liability (not paid or fully covered by insurance as to which the relevant
insurance company has not denied coverage) of $50,000,000 or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof; or

(i) any of the Loan Documents shall cease, for any reason, to be in full force
and effect, or any Loan Party or any Affiliate of any Loan Party shall so assert
other than as expressly permitted hereunder or thereunder; or

(j) [reserved]; or

(k) (i) (any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than 40% of the
outstanding common stock of Holdings; (ii) the board of directors of Holdings
shall cease to consist of a majority of Continuing Directors; (iii) Holdings
shall cease to own and control, of record and beneficially, 100% of the
outstanding Capital Stock of the general partner of the Borrower or shall cease
to own and control, of record and beneficially, 90% of each class of outstanding
Capital Stock of the Borrower free and clear of all Liens; or (iv) a Specified
Change of Control shall occur; or

(l) Holdings shall (i) conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations other than
(A) those incidental to its ownership of the Capital Stock of the Borrower,
(B) the maintenance of its legal existence (including the ability to incur fees,
costs and expenses relating to such maintenance), (C) the performance of its
obligations and payments with respect to the Loan Documents and any other
agreements permitted hereunder, (D) any public offering of its common stock or
any other issuance of its Capital Stock or hold proceeds thereof, (E) making
payments or Restricted Payments to the extent otherwise permitted hereunder,
(F) making Investments in its Subsidiaries, (G) participating in tax, accounting
and other administrative matters as a member of the consolidated, combined,
unitary or similar group that included Holdings and the Borrower, (H) holding
any cash, Cash Equivalents or other property received in connection with
Restricted Payments received from, and Investments in Holdings made by, its
Subsidiaries, contributions to its capital or in exchange for the issuance of
Capital Stock and Investments received in respect of any of the foregoing
pending application thereof by Holdings, and (I) providing indemnification and
contribution, directors, officers, employees, members of management and
consultants, (ii) incur, create, assume or suffer to exist any Indebtedness or
other liabilities or financial obligations, except (w) Indebtedness incurred
with respect to guarantees of the Senior Notes, or other Indebtedness of the
Borrower and its Subsidiaries that is permitted by Section 7.2, (x)
nonconsensual obligations imposed by operation of law, (y) obligations pursuant
to the Loan Documents to which it is a party and (z) obligations with respect to
its Capital Stock, or (iii) own, lease, manage or otherwise operate any
properties or assets (including cash (other than cash received in connection
with dividends made by the Borrower in accordance with Section 7.6 pending
application in the manner contemplated by said Section) and cash equivalents)
other than the ownership of shares of Capital Stock of the Borrower;

 

-98-



--------------------------------------------------------------------------------

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i), (ii), (iii) or (iv) of paragraph (f) above with respect to the
Borrower, automatically the Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable (and the obligation to deposit cash collateral for
Letters of Credit described below shall become effectively immediately and such
deposits shall become immediately due and payable), and (B) if such event is any
other Event of Default, either or both of the following actions may be taken:
(i) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower declare the Commitments to be terminated forthwith,
whereupon the Commitments shall immediately terminate; and (ii) with the consent
of the Required Lenders, the Administrative Agent may, or upon the request of
the Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be held as collateral for the payment and performance
of the Obligations and shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrower
hereunder and under the other Loan Documents. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. After all such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Borrower hereunder and
under the other Loan Documents shall have been paid in full, the balance, if
any, in such cash collateral account shall be returned to the Borrower (or such
other Person as may be lawfully entitled thereto). Except as expressly provided
above in this Section, presentment, demand, protest and all other notices of any
kind are hereby expressly waived by the Borrower.

In the event that following the occurrence or during the continuance of any
Event of Default, the Administrative Agent or any Lender, as the case may be,
receives any monies in connection with the enforcement of any the Loan
Documents, such monies shall be distributed for application as follows:

(a) First, to the payment of, or (as the case may be) the reimbursement of the
Administrative Agent for or in respect of, all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Administrative Agent in connection with the collection of such monies by the
Administrative Agent, for the exercise, protection or enforcement by the
Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Agreement or any of the other
Loan Documents or in support of any provision of adequate indemnity to the
Administrative Agent against any taxes or liens which by law shall have, or may
have, priority over the rights of the Administrative Agent to such monies;

 

-99-



--------------------------------------------------------------------------------

(b) Second, to pay any fees or expense reimbursements then due to the Lenders
from the Loan Parties;

(c) Third to pay interest then due and payable on the Loans and Reimbursement
Obligations ratably,

(d) Fourth, to payment of Obligations constituting principal on the Loans and
Reimbursement Obligations and obligations under Cash Management Services and
Lender Swap Agreements due to the Administrative Agent or any Lender or any
Affiliate of the Administrative Agent or any Lender by the Loan Parties, and to
pay an amount to the Administrative Agent equal to one hundred five percent
(105%) of the aggregate undrawn face amount of all outstanding Letters of Credit
and the aggregate amount of any unpaid Reimbursement Obligations, to be held as
cash collateral for such Obligations, in each case ratably among the Lenders,
the Administrative Agent and their Affiliates in proportion to the amounts
described in this clause Fourth payable to them; and

(e) Fifth, to the payment of any other Obligation due to the Administrative
Agent or any Lender or any Affiliate of the Administrative Agent or any Lender
by the Loan Parties.

Notwithstanding the foregoing, amounts received from any Guarantor shall not be
applied to any Excluded Swap Obligation of such Guarantor, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation otherwise set forth in clauses (d) and (e) above.

SECTION 9. THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein.

 

-100-



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 10.1), and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party. The
Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into or monitor compliance with the provisions
hereof relating to Disqualified Institutions. Without limiting the generality of
the foregoing, the Administrative Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Institution or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Disqualified Institution.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been

 

-101-



--------------------------------------------------------------------------------

signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to Holdings or the Borrower),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, Holdings or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent, any Arranger or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their affiliates
and made its own decision to make its Loans hereunder and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon any Agent, any Arranger or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required

 

-102-



--------------------------------------------------------------------------------

to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

9.7 Indemnification. To the extent that the Borrower fails to pay any amount
required to be paid by it to the Administrative Agent, the Issuing Lender or the
Swingline Lender under Section 10.5, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Lender or the Swingline Lender, as the case
may be, such Lender’s Aggregate Exposure Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Lender or the
Swingline Lender in its capacity as such.

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letters of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon ten (10) days’ notice to the Lenders and the Borrower.
If the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is ten (10) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

9.10 Other Agents. The Syndication Agent, the Documentation Agents, and the
Arrangers shall not have any duties or responsibilities hereunder in its
capacity as such.

 

-103-



--------------------------------------------------------------------------------

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall: (i) forgive or reduce the principal amount or
extend the final scheduled date of maturity of any Loan (except as provided in
Section 2.25), reduce the stated rate of any interest or fee payable hereunder
(except (x) in connection with the waiver of applicability of any post-default
increase in interest rates (which waiver shall be effective with the consent of
the Required Lenders and (y) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)),
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Commitment, in each case without the
written consent of each Lender directly affected thereby; (ii) eliminate or
reduce the voting rights of any Lender under this Section 10.1 without the
written consent of such Lender; (iii) reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, or release Holdings from its obligations under the Guarantee
Agreement or release the Borrower from its obligations under any Qualified
Borrower Guarantee, in each case without the written consent of all Lenders;
(iv) amend, modify or waive any provision of Section 9 without the written
consent of the Administrative Agent; (v) amend, modify or waive any provision of
Section 2.6 or 2.7 or Section 2.24 without the written consent of the Swingline
Lender; (vi) amend, modify or waive any provision of Section 2.24 or Section 3
without the written consent of the Issuing Lender; (vii) change Section 2.17(a),
(b) or (c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender affected thereby;
(viii) amend Section 1.4 or the definition of “Alternative Currency” without the
consent of each Revolving Lender; (ix) reduce the percentage specified in the
definition of “Majority Facility Lenders” with respect to any Facility without
the written consent of all Lenders under such Facility; (x) amend the last
paragraph of Section 8 (regarding the application of funds after an Event of
Default), without the written consent of the Majority Facility Lenders of each
Facility; or (xi) amend, modify or waive Section 5.2 without the consent of the
applicable Majority Facility Lenders of the affected Facility. Any such waiver
and any such amendment, supplement or modification shall apply equally to each
of the Lenders and shall be binding upon the Loan Parties, the Lenders,

 

-104-



--------------------------------------------------------------------------------

the Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

10.2 Notices. (a)All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of Holdings, the Borrower and the
Administrative Agent, and as set forth in an Administrative Questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

Holdings:    Medical Properties Trust, Inc.    1000 Urban Center Drive, Suite
501    Birmingham, AL 35242    Attention:    R. Steven Hamner    Telecopy:   
(205) 969-3756    Telephone:    (205) 969-3755 Borrower:    MPT Operating
Partnership, L.P.    c/o Medical Properties Trust, Inc.    1000 Urban Center
Drive, Suite 501    Birmingham, AL 35242    Attention:    R. Steven Hamner   
Telecopy:    (205) 969-3756    Telephone:    (205) 969-3755 With a copy to:   
Goodwin Procter LLP    100 Northern Avenue    Boston, MA 02210    Attention:   
Edward Matson Sibble, Jr.    Telecopy:    (617) 523-1231    Telephone:    (617)
570-1000 Administrative Agent:        JPMorgan Chase Bank, N.A.    Loan and
Agency Services Group    500 Stanton Christiana Road, NCC5/1st Floor    Newark,
DE 19713-2107    Attention:    Joseph Burke    Email:   
joseph.m.burke@jpmorgan.com    Telecopy:    (302) 634-1697    Telephone:   
(302) 634-8459

 

-105-



--------------------------------------------------------------------------------

   With a copy to (for requests relating to Loans and Letters of Credit
denominated in an Alternative Currency):    J.P.Morgan Europe Limited    25 Bank
Street, Canary Wharf    London E14 5JP    Attention of The Manager, Loan &
Agency Services    Telecopy No. +44 207 777 2360,   
Email: loan_and_agency_london@jpmorgan.com    With a copy to:    JPMorgan Chase
Bank, N.A.    383 Madison Avenue, 40th Floor    New York, NY 10179    Attention:
   Jaime Gitler    Telecopy:    (212) 270-2157    Telephone:        (212)
270-1311

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

 

-106-



--------------------------------------------------------------------------------

(d) Electronic Systems.

(i) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Lenders and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower or the other Loan Parties, any
Lender, the Issuing Lender or any other Person or entity for damages of any
kind, including , without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through an Electronic System.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing
Lender by means of electronic communications pursuant to this Section, including
through an Electronic System.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law or
otherwise available. No waiver of any provision of this Agreement or consent to
any departure by the Borrower therefrom shall in any event be effective unless
the same shall be permitted by Section 10.1, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Lender may have had notice or knowledge of such Default at the time.

10.4 Survival. All covenants, representations and warranties made by the
Borrower hereunder, in the other Loan Documents and in any document, certificate
or statement delivered pursuant hereto or in connection herewith shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of the Loans
and other extensions of credit hereunder, regardless of any investigation

 

-107-



--------------------------------------------------------------------------------

made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.18, 2.19, 2.20 and 10.5 and Article
IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent and the Arrangers and their respective Affiliates for
all its reasonable out-of-pocket costs and expenses incurred in connection with
the development, syndication, preparation and execution of, and any amendment,
supplement or modification to, this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and including such costs and expenses incurred under
Section 6.10 and 6.11, with statements with respect to the foregoing to be
submitted to the Borrower prior to the Funding Date (in the case of amounts to
be paid on the Funding Date) and from time to time thereafter on a quarterly
basis or such other periodic basis as the Administrative Agent shall deem
appropriate, (b) to pay or reimburse each Lender and the Administrative Agent
for all its documented out-of-pocket costs and expenses incurred in connection
with the enforcement or preservation of any rights under this Agreement, the
other Loan Documents and any such other documents (including any workout or
restructuring or negotiations in respect thereof) , including the documented
fees and disbursements and other out-of-pocket costs of counsel to each Lender
and of counsel to the Administrative Agent, (c) to pay, indemnify, and hold each
Lender and the Administrative Agent harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other taxes, if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify, and hold each Lender and the
Administrative Agent and their respective officers, directors, employees,
affiliates, advisors, trustees, agents and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (except for Taxes,
other than Taxes that represent losses, costs or expenses arising from any
non-Tax claims) incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any Loan Party with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of any Group Member or any of the Properties and the reasonable
documented fees and expenses

 

-108-



--------------------------------------------------------------------------------

of legal counsel in connection with claims, actions or proceedings by any
Indemnitee against any Loan Party under any Loan Document or asserted against
any Indemnitee (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence, willful misconduct or material breach of Loan Document obligations
of such Indemnitee. Without limiting the foregoing, and to the extent permitted
by applicable law, the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 10.5 shall
be payable not later than ten (10) Business Days after written demand therefor.
Statements payable by the Borrower pursuant to this Section 10.5 shall be
submitted to R. Steven Hamner (Telephone No. (205) 969-3755) (Telecopy No. (205)
969-3756), at the address of the Borrower set forth in Section 10.2, or to such
other Person or address as may be hereafter designated by the Borrower in a
written notice to the Administrative Agent. The agreements in this Section 10.5
shall survive repayment of the Loans and all other amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Lender and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons that are Eligible Assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent of:

(A) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default has occurred and is continuing, any other Person that is an
Eligible Assignee; and provided further that the Borrower shall be deemed to
have consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof;

 

-109-



--------------------------------------------------------------------------------

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed); provided that no consent of the Administrative Agent shall be required
for the assignment of Term Loans to a Lender, an Affiliate of a Lender or an
Approved Fund; and

(C) solely in the case of the Revolving Facility, the Issuing Lender and the
Swingline Lender (such consent not to be unreasonably withheld or delayed).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Borrower and the Administrative Agent otherwise consent, provided that
(1) no such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its affiliates or Approved Funds, if any;

(B) the assigning Lender and the Assignee party to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under

 

-110-



--------------------------------------------------------------------------------

this Agreement that does not comply with this Section 10.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Administrative Agent, and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Lender and any Lender, at any reasonable
time and from time to time upon reasonable prior notice. The obligations of
Borrower under the Loan Documents are registered obligations and the right,
title and interest of the Lenders and their Assignees in and to such obligations
shall be transferable only upon notation of such transfer in the Register. This
Section 10.6(b)(iv) shall be construed so that such obligations are at all times
maintained in “registered from” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code and any related regulations (and any other relevant or
successor provisions of the Code or such regulations).

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than the Company, the Borrower or any of their respective Subsidiaries or
Affiliates) or a natural person (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver

 

-111-



--------------------------------------------------------------------------------

that (1) requires the consent of each Lender directly affected thereby pursuant
to the proviso to the second sentence of Section 10.1 and (2) directly affects
such Participant. Subject to paragraph (c)(ii) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.18,
2.19 and 2.20 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7(b) as though it were a Lender, provided such Participant shall be
subject to Section 10.7(a) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register. The obligations of Borrower under the Loan Documents are registered
obligations and the right, title and interest of the Lenders and their
Participants in and to such obligations shall be transferable only upon notation
of such transfer in the Participant Register. This Section 10.6(c)(i) shall be
construed so that such obligations are at all times maintained in “registered
from” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code
and any related regulations (and any other relevant or successor provisions of
the Code or such regulations).

(ii) Each Participant shall agree to be subject to the provisions of
Section 2.22 as though it were a Lender. A Participant shall not be entitled to
receive any greater payment under Section 2.18 or 2.19 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent, which consent
specifically refers to this Section 10.6(c)(ii). Any Participant that is a
Non-U.S. Lender shall not be entitled to the benefits of Section 2.19 unless
such Participant complies with Section 2.19(f).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central bank having jurisdiction over such Lender, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.

 

-112-



--------------------------------------------------------------------------------

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each of Holdings, the Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.

(g) Disqualified Institutions. (i) No assignment or participation shall be made
to any Person that was a Disqualified Institution as of the date (the “Trade
Date”) on which the assigning Lender entered into a binding agreement to sell
and assign or grant a participation in all or a portion of its rights and
obligations under this Agreement to such Person (unless the Borrower has
consented to such assignment or participation in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee or Participant that
becomes a Disqualified Institution after the applicable Trade Date (including as
a result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Disqualified Institution”), (x)
such assignee or Participant shall not retroactively be disqualified from
becoming a Lender or Participant and (y) the execution by the Borrower of an
Assignment and Assumption with respect to such assignee will not by itself
result in such assignee no longer being considered a Disqualified Institution.
Any assignment or participation in violation of this clause (g)(i) shall not be
void, but the other provisions of this clause (g) shall apply.

(ii) If any assignment or participation is made to any Disqualified Institution
without the Borrower’s prior written consent in violation of clause (i) above or
if any Person becomes a Disqualified Institution after the applicable Trade
Date, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, (A) terminate
any Revolving Commitment of such Disqualified Institution and repay all
obligations of the Borrower owing to such Disqualified Institution in connection
with such Revolving Commitment plus accrued interest, accrued fees and all other
amounts payable to it hereunder, (B) in the case of outstanding Term Loans held
by Disqualified Institutions, purchase or prepay such Term Loans by paying the
principal amount thereof plus accrued interest fees and other amounts payable to
it hereunder and/or (C) require such Disqualified Institution to assign, without
recourse (in accordance with and subject to the restrictions contained in this
Section 10.6), all of its interest, rights and obligations under this Agreement
to one or more Eligible Assignees at the principal amount thereof plus accrued
interest, accrued fees and all other amounts payable to it hereunder.

 

-113-



--------------------------------------------------------------------------------

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions to whom an assignment or participation is made in
violation of clause (i) above (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) for purposes of any consent to any amendment, waiver or modification of, or
any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter.

(iv) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “Disqualified Institution List”) on the
Electronic System, including that portion of the Electronic System that is
designated for “public side” Lenders and/or (B) provide the Disqualified
Institution List to each Lender requesting the same.

(h) The parties hereby agree that Merrill Lynch, Pierce, Fenner & Smith
Incorporated may, without notice to the Loan Parties, assign its rights and
obligations under this Agreement to any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement.

10.7 Adjustments; Set-off.

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefitted Lender”) shall receive any payment of all
or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

 

-114-



--------------------------------------------------------------------------------

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to Holdings or the Borrower,
any such notice being expressly waived by Holdings and the Borrower to the
extent permitted by applicable law, upon any amount becoming due and payable by
Holdings or the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of Holdings or the Borrower,
as the case may be. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

10.8 Counterparts; Integration; Effectiveness; Electronic Execution. (a)This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed .pdf or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrower, the Administrative Agent and the
Lenders with respect to

 

-115-



--------------------------------------------------------------------------------

the subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

10.11 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers. Each of Holdings and the Borrower
hereby irrevocably and unconditionally:

(a) submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County, Borough of
Manhattan, and of the United States District Court for the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or the
Borrower, as the case may be at its address set forth in Section 10.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.13 Acknowledgements. Each of Holdings and the Borrower hereby acknowledges
that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

-116-



--------------------------------------------------------------------------------

(b) none of the Administrative Agent, the other Agents, the Arrangers or any
Lender has any fiduciary or advisory relationship with or duty to Holdings or
the Borrower arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between Administrative Agent, the
other Agents, the Arrangers and the Lenders, on one hand, and Holdings and the
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor;

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders; and

(d) each Agent, Issuing Bank, Swing Line Lender, Lender and their Affiliates may
have economic interests that conflict with those of the Loan Parties, their
stockholders and/or their affiliates.

10.14 Releases of Guarantees. (a) Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 10.1) to take
any action requested by the Borrower having the effect of releasing any
guarantee obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 10.1 or (ii) under the circumstances described in
paragraphs (b) and (c) below.

(b) At such time as the Loans, the Reimbursement Obligations, obligations under
Lender Swap Agreements due to any Lender or its Affiliate by the Loan Parties
and the other Obligations shall have been paid in full, the Commitments have
been terminated and no Letters of Credit shall be outstanding, the Guarantors
shall be released from their obligations under the Guarantee Agreement (other
than those expressly stated to survive such termination), all without delivery
of any instrument or performance of any act by any Person.

10.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all Information (as defined below); provided that nothing
herein shall prevent the Administrative Agent or any Lender from disclosing any
such Information (a) to the Administrative Agent, any other Lender or any
affiliate thereof, (b) subject to an agreement to comply with the provisions of
this Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Swap Agreement (or any professional advisor to such
counterparty) (it being understood that the Disqualified Institution List may be
disclosed to any assignee or Participant, or prospective assignee or
Participant, in reliance on this clause (b) so long as such Person is not listed
on such Disqualified Institution List), (c) to its Affiliates and to its and its
Affiliates’ employees, directors, agents, attorneys, accountants and other
professional advisors or those of any of its affiliates in connection with their
rights and obligations hereunder and under the other Loan Documents, (d) upon
the request or demand of any Governmental Authority or any regulatory authority
(including any self-regulatory authority), (e) in response to any order of any
court or other Governmental Authority or as may otherwise be required pursuant
to any Requirement of Law, (f) if requested or required to do so in connection
with any litigation or similar proceeding, (g) that has been publicly disclosed
or becomes publicly

 

-117-



--------------------------------------------------------------------------------

available, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, or (i) in connection with the
exercise of any remedy hereunder or under any other Loan Document. For the
purposes of this Section, “Information” means all information received from the
Loan Parties relating to the Loan Parties or their business, other than any such
information that is available to the Administrative Agent, any Issuing Lender or
any Lender on a non-confidential basis prior to disclosure by the Borrower and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such information as such
Person would accord to its own confidential information.

10.16 WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND FOR ANY COUNTERCLAIM THEREIN. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.17 USA PATRIOT Act. Each Lender that is subject to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies the Borrower that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender to identify the Borrower in
accordance with the Act.

10.18 Transitional Arrangements.

(a) Existing Credit Agreement Superseded. This Agreement shall supersede the
Existing Credit Agreement in its entirety, except as provided in this
Section 10.18. On the Closing Date, (i) the Term Loans outstanding under the
Existing Credit Agreement and the Revolving Loans outstanding under the Existing
Credit Agreement shall become Dollar Term Loans and Revolving Loans hereunder,
respectively, (ii) the rights and obligations of the parties under each of the
Existing Credit Agreement and the “Notes” defined therein shall be subsumed
within and be governed by this Agreement and the Notes; provided however, that

 

-118-



--------------------------------------------------------------------------------

for purposes of this clause (ii) any of the “Obligations” (as defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement
shall, for purposes of this Agreement, be Obligations hereunder, (iii) this
Agreement shall not in any way release or impair the rights, duties or
Obligations created pursuant to the Existing Credit Agreement or any other Loan
Document or affect the relative priorities thereof, in each case to the extent
in force and effect thereunder as of the Closing Date, except as modified hereby
or by documents, instruments and agreements executed and delivered in connection
herewith, and all of such rights, duties and Obligations are assumed, ratified
and affirmed by the Borrower; (iv) the Obligations incurred under each of the
Existing Credit Agreement shall, to the extent outstanding on the Closing Date,
continue outstanding under this Agreement and shall not be deemed to be paid,
released, discharged or otherwise satisfied by the execution of this Agreement,
and this Agreement shall not constitute a refinancing, substitution or novation
of such Obligations or any of the other rights, duties and obligations of the
parties hereunder; and (v) the execution, delivery and effectiveness of this
Agreement shall not operate as a waiver of any right, power or remedy of Lenders
or the Administrative Agent under the Existing Credit Agreement, nor constitute
a waiver of any covenant, agreement or obligation under the Existing Credit
Agreement, except to the extent that any such covenant, agreement or obligation
is no longer set forth herein or is modified hereby. The Lenders’ interests in
such Obligations, and participations in such Letters of Credit, shall be
reallocated on the Closing Date in accordance with each Lender’s applicable
Revolving Percentages and Term Percentages. On the Closing Date, (a) the
“Revolving Commitment” and “Term Commitment” (as defined in the Existing Credit
Agreement) of each Lender that is a party to the Existing Credit Agreement but
is not a party to this Agreement (an “Exiting Lender”) shall be terminated, all
outstanding Obligations owing to the Exiting Lenders under the Existing
Agreement on the Closing Date shall be paid in full, and each Exiting Lender
shall cease to be a Lender under this Agreement, and (b) each Person listed on
Schedule 1.1A attached to this Agreement shall be a Lender under this Agreement
with the Commitments set forth opposite its name on such Schedule 1.1A.

(b) Interest and Fees under Existing Credit Agreement. All interest and all
commitment, facility and other fees and expenses owing or accruing under or in
respect of the Existing Credit Agreement shall be calculated as of the Closing
Date (prorated in the case of any fractional periods), and shall be paid on the
Closing Date in accordance with the method specified in the Existing Credit
Agreement as if such agreement were still in effect.

10.19 Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

10.20 Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and,

 

-119-



--------------------------------------------------------------------------------

to the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

10.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document (provided, however, that Borrower shall be entitled to
transfer, assign or waive its right to receive any such shares or other
instruments to the extent necessary or prudent to preserve its status as a
REIT), to the extent permitted by applicable law; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.22 Subsidiary Borrowers.

(a) At the election of the Borrower at any time and from time to time, upon not
less than seven (7) Business Days’ notice (or 15 days’ notice in the event the
Subsidiary is organized under the laws of a jurisdiction other than the United
States (a “Foreign Subsidiary Borrower”)) to the Administrative Agent and each
Lender, at the time of such election, one or more Wholly Owned Subsidiaries
shall become a Borrower hereunder (each, a “Subsidiary Borrower”) by (A) the
Borrower’s and such Subsidiary Borrower’s executing and delivering to the
Administrative Agent, as applicable, (i) an Adherence Agreement, (ii) an
incumbency certificate as to the names, titles and specimen signatures of such
Wholly Owned Subsidiary’s officers or other representatives authorized to act on
its behalf in connection with this Agreement, and (iii) if and to the extent
generally issued by the applicable jurisdiction, a current good standing
certificate as to such Wholly Owned Subsidiary from its jurisdiction of

 

-120-



--------------------------------------------------------------------------------

organization and a certified copy of its organizational or constituent documents
(such as a certificate or articles of incorporation or formation and by-laws,
limited liability company agreement or limited partnership agreement, as
applicable); provided that (x) each such Wholly Owned Subsidiary shall satisfy
the Baseline Conditions on and as of the date such Wholly Owned Subsidiary
delivers its Adherence Agreement, (y) the Borrower shall be deemed to represent
and warrant as of such date that such proposed Subsidiary Borrower is a Wholly
Owned Subsidiary, and (z) no Subsidiary Borrower shall cease to be a Subsidiary
Borrower solely because it ceases to be a Wholly-Owned Subsidiary so long as it
remains a Subsidiary and (B) the Borrower’s executing a Qualified Borrower
Guaranty. Following the giving of any notice pursuant to this Section 10.22(a)
and prior to the effectiveness of any such Subsidiary becoming a Subsidiary
Borrower, if the designation of such Subsidiary Borrower obligates the
Administrative Agent or any Lender to comply with “know your customer” or
similar identification procedures in accordance with applicable laws and
regulations in circumstances where the necessary information is not already
available to it, the applicable Subsidiary Borrower shall, promptly upon the
request of the Administrative Agent or such Lender, supply such documentation
and other evidence as is reasonably and customarily requested by the
Administrative Agent or such Lender in order for the Administrative Agent or
such Lender to be satisfied (in good faith) it has complied with all necessary
“know your customer” or other similar verifications under all applicable laws
and regulations. Notwithstanding the foregoing, (x) with respect to any Foreign
Subsidiary Borrower, any Lender may, with notice to the Administrative Agent and
the Borrower, fulfill its Commitment by causing an Affiliate of such Lender to
act as the Lender in respect of such Foreign Subsidiary Borrower (and such
Lender shall, to the extent of Loans made to and participations in Letters of
Credit issued for the account of such Foreign Subsidiary Borrower, be deemed for
all purposes hereof to have pro tanto assigned such Loans and participations to
such Affiliate in compliance with the provisions of Section 10.6; and (y) as
soon as practicable and in any event within seven (7) Business Days after notice
of the designation under this Section of a Foreign Subsidiary Borrower, any
Lender that (I) may not legally lend to such Foreign Subsidiary Borrower,
(II) by policy or practice does not lend to entities in the jurisdiction of
formation of such Foreign Subsidiary Borrower, or (III) would incur or suffer
adverse regulatory or legal consequences by lending to such Foreign Subsidiary
Borrower and, in any case (I) or (II) or (III), is generally not lending to
other borrowers similarly situated to such Foreign Subsidiary Borrower (a
“Protesting Lender”) shall so notify the Borrower and the Administrative Agent
in writing. With respect to each Protesting Lender, the Borrower shall,
effective on or before the date that such Foreign Subsidiary Borrower shall have
the right to borrow hereunder, either (I) (A) replace such Protesting Lender in
accordance with Section 2.22 or (B) notify the Administrative Agent and such
Protesting Lender that the Commitments of such Protesting Lender shall be
terminated (whereupon such Commitments shall be terminated); provided that, in
the case of this clause (B) with respect to Revolving Commitments, (1) the
Borrower shall have received the prior written consent of the Administrative
Agent and each Issuing Lender, which consents shall not unreasonably be
withheld, and (2) such Protesting Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the relevant Borrower (in the case of all other amounts), or
(II) cancel its request to designate such Subsidiary as a “Subsidiary Borrower”
hereunder.

 

-121-



--------------------------------------------------------------------------------

(b) A Subsidiary Borrower shall be released as a Borrower hereunder upon written
request by the Borrower; provided that (i) any Loans to and/or other obligations
of such Subsidiary Borrower proposed to be released shall have been either
(A) repaid (and any outstanding Letters of Credit issued for its account shall
have been fully cash collateralized unless the Borrower is a co-applicant
thereof) or (B) assumed (pursuant to a written agreement reasonably satisfactory
in form and substance to the Administrative Agent), concurrently with or prior
to such release, by the Borrower or by another Subsidiary Borrower (which other
Subsidiary Borrower satisfies the Baseline Conditions at the time of such
assumption), (ii) there is no Event of Default after giving effect to such
release, (iii) the Borrower is in compliance with each of the financial
covenants set forth in Section 7.1 if the ratio or amount referred to therein
were to be calculated as of such date, but after giving effect to such release,
and (iv) the Borrower has furnished to the Administrative Agent a certificate of
its chief financial officer or other authorized officer as to the matters
referred in the preceding sub-clauses (ii) and (iii).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-122-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

MEDICAL PROPERTIES TRUST, INC. By:  

/s/ R. Steven Hamner

  Name:   R. Steven Hamner   Title:   Executive Vice President and Chief
Financial Officer MPT OPERATING PARTNERSHIP, L.P. By:   MEDICAL PROPERTIES
TRUST, LLC, its general partner   By:   MEDICAL PROPERTIES TRUST, INC., its sole
member     By:  

/s/ R. Steven Hamner

      Name:   R. Steven Hamner       Title:   Executive Vice President and Chief
Financial Officer

AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender, Issuing
Lender and Swingline Lender By:  

/s/ Jaime Gitler

  Name: Jaime Gitler   Title: Vice President

 

AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, Issuing Lender and Swingline Lender By:  

/s/ H. Hope Walker

  Name: H. Hope Walker   Title: V.P.

 

AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender, Issuing Lender and Swingline Lender By:  

/s/ Christopher M. Aitkin

  Name: Christopher M. Aitkin   Title: Assistant Vice President

 

AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender, Issuing Lender and Swingline Lender
By:  

/s/ Laura Conway

  Name: Laura Conway   Title: SVP

 

AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender, Issuing Lender and Swingline Lender By:  

/s/ Josh Rosenthal

  Name: Josh Rosenthal   Title: Authorized Signatory By:  

 

  Name:   Title:

 

AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Brian Tuerff

  Name: Brian Tuerff   Title: Senior Vice President

 

AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender By:  

/s/ Karen Ramos

  Name: Karen Ramos   Title: Managing Director By:  

/s/ Gordon Yip

  Name: Gordon Yip   Title: Director

 

AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Rina Kansagra

  Name: Rina Kansagra   Title: Authorized Signatory

 

AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Philip VanFossan

  Name: Philip VanFossan   Title: Vice President

 

AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Andrea S. Chen

  Name: Andrea Chen   Title: Director

 

AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

CITIZENS BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ David R. Jablonowski

  Name: David R. Jablonowski   Title: Senior Vice President

 

AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ William O’ Daly

  Name: William O’ Daly   Title: Authorized Signatory By:  

/s/ D. Andrew Maletta

  Name: D. Andrew Maletta   Title: Authorized Signatory

 

AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

CADENCE BANK, N.A., as a Lender By:  

/s/ William H. Crawford

  Name: William H. Crawford   Title: EVP - Healthcare Banking

 

AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Cathy Wind

  Name: Cathy Wind   Title: SVP

 

AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Scott O’Connell

  Name: Scott O’Connell   Title: Director

 

AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Michelle C. Phillips

  Name: Michelle C. Phillips   Title: Execution Head and Director

 

AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

Schedule EGL

Eligible Ground Leased Property

 

Property    Owner/Ground Lessor/Mortgagor    Capacity Elkhorn Valley
Rehabilitation Hospital    MPT of Casper, LLC    Owner Rehabilitation Hospital
of Northwestern Ohio    MPT of Toledo, LLC    Owner Park Klinik    MPT RHM Park
S.à r.l.    Owner Psychotherapeutische Klinik    MPT RHM Fontana S à r l   
Owner Bad Gottleuba Klinik    MPT RHM Gottleuba S à r l    Owner Hohenlohe
Klinik    MPT RHM Hohenlohe S à r l    Owner Berlin Kladow Klinic    MPT RHM
Kladow S à r l    Owner North Aurora Medical Center    MPT of Aurora FCER, LLC
   Owner East Riverside Medical Center    MPT of Austin Riverside FCER, LLC   
Owner Chandler Germann Medical Center    MPT of Chandler FCER, LLC    Owner
Cinco Ranch Medical Center    MPT of Cinco Ranch FCER, LLC    Owner Creekside
Forest Medical Center    MPT of Creekside FCER, LLC    Owner Northwest Harris
County Medical Center    MPT of Cypress Fry FCER, LLC    Owner



--------------------------------------------------------------------------------

Green Valley Medical Center    MPT of Denver 48th FCER, LLC    Owner De Zavala
Medical Center    MPT of Dezavala FCER, LLC    Owner Haslet Medical Center   
MPT of Fort Worth FCER, LLC    Owner Custer Bridges Medical Center    MPT of
Frisco Custer FCER, LLC    Owner Garland Centerville Medical Center    MPT of
Garland FCER, LLC    Owner Glendale Medical Center    MPT of Glendale FCER, LLC
   Owner Highland Village Medical Center    MPT of Highland Village FCER, LLC   
Owner Spring Green Medical Center    MPT of Katy 1463 FCER, LLC    Owner Horizon
Park Medical Center    MPT of Longmont FCER, LLC    Owner Marrero Medical Center
   MPT of Marrero FCER, LLC    Owner McKinney El Dorado Medical Center    MPT of
McKinney FCER, LLC    Owner Plano Medical Center    MPT of Plano Preston FCER,
LLC    Owner Legacy Trails Medical Center    MPT of Potranco FCER, LLC    Owner
Rosenberg Medical Center    MPT of Rosenberg FCER, LLC    Owner Victory Lakes
Medical Center    MPT of Victory Lakes FCER, LLC    Owner Medical West FED   
MPT of Hoover-Medical West, LLC    Owner Medical West MOB    MPT of
Hoover-Medical West, LLC    Owner

 

2



--------------------------------------------------------------------------------

Schedule PUP

Subsidiary Guarantors

N/A



--------------------------------------------------------------------------------

Schedule SG

Subsidiary Guarantors

None.



--------------------------------------------------------------------------------

Schedule 1.1A

Loan Commitments

 

Lender

   Revolving Commitment  

JPMorgan Chase Bank, N.A.

   $ 104,000,000  

Bank of America, N.A.

   $ 104,000,000  

Barclays Bank PLC

   $ 104,000,000  

Goldman Sachs Bank USA

   $ 104,000,000  

KeyBank National Association

   $ 104,000,000  

Citizens Bank, National Association

   $ 90,000,000  

Compass Bank

   $ 90,000,000  

Credit Agricole Corporate and Investment Bank

   $ 90,000,000  

Credit Suisse AG, Cayman Islands Branch

   $ 90,000,000  

Royal Bank of Canada

   $ 90,000,000  

SunTrust Bank

   $ 90,000,000  

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 90,000,000  

Wells Fargo Bank, National Association

   $ 90,000,000  

The Bank of Nova Scotia

   $ 38,000,000  

First Tennessee Bank National Association

   $ 22,000,000     

 

 

     $ 1,300,000,000  



--------------------------------------------------------------------------------

Lender

   Dollar Term Commitment      Euro Term Commitment  

JPMorgan Chase Bank, N.A.

   $ 15,000,000      € 16,140,000  

Bank of America, N.A.

   $ 15,000,000      € 16,140,000  

Barclays Bank PLC

   $ 15,000,000      € 16,140,000  

Goldman Sachs Bank USA

   $ 15,000,000      € 16,140,000  

KeyBank National Association

   $ 15,000,000      € 16,140,000  

Citizens Bank, National Association

   $ 12,000,000      € 14,200,000  

Compass Bank

   $ 12,000,000      € 14,200,000  

Credit Agricole Corporate and Investment Bank

   $ 12,000,000      € 14,200,000  

Credit Suisse AG, Cayman Islands Branch

   $ 12,000,000      € 14,200,000  

Royal Bank of Canada

   $ 12,000,000      € 14,200,000  

SunTrust Bank

   $ 12,000,000      € 14,200,000  

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 12,000,000      € 14,200,000  

Wells Fargo Bank, National Association

   $ 12,000,000      € 14,200,000  

The Bank of Nova Scotia

   $ 6,000,000      € 5,700,000  

Cadence Bank, N.A.

   $ 20,000,000      € 0  

First Tennessee Bank National Association

   $ 3,000,000      € 0     

 

 

    

 

 

     $ 200,000,000      € 200,000,000  



--------------------------------------------------------------------------------

Schedule 1.1C

Issuing Lender Commitments

 

Issuing Lender

   Issuing Lender Commitment  

JPMorgan Chase Bank, N.A.

   $ 26,000,000  

Bank of America, N.A.

   $ 26,000,000  

Barclays Bank PLC

   $ 26,000,000  

KeyBank National Association

   $ 26,000,000  

Goldman Sachs Bank USA

   $ 26,000,000  



--------------------------------------------------------------------------------

Schedule 3.1(a)

Existing Letters of Credit

 

  •   Letter of Credit issued to the order of Tishman Speyer Properties, L.P. in
an amount of $199,447.50.



--------------------------------------------------------------------------------

Schedule 4.4

Consents, Authorizations, Filings and Notices

None.



--------------------------------------------------------------------------------

Schedule 4.15

Subsidiaries

 

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

Medical Properties Trust, LLC    DE    100% of limited liability company
interests owned by Medical Properties Trust, Inc. Capella Health Holdings, LLC
   DE    100% of limited liability company interests owned by MPT Development
Services, Inc GL6010, LLC    DE    100% of limited liability company interests
owned by GL6010P, LLC GL6010P, LLC    DE    100% of limited liability company
interests owned by MPT Development Services, Inc Mountain View-MPT Hospital, LLC
   DE   

100% of limited liability company interests owned by MPT of Mountain View, LLC*

 

(* 20% interest in distributions from Mountain View- MPT Hospital, LLC is owned
by Mountain View Hospital, LLC and such interest will increase by 2% annually to
a maximum of 40% in 2021)

MPT Aztec Opco, LLC    DE    100% of limited liability company interests owned
by MPT Development Services, Inc.



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT Corinth Hospital, LLC    DE    100% of limited liability company interests
owned by MPT Development Services, Inc. MPT Covington TRS, Inc.    DE    100% of
outstanding stock owned by MPT Operating Partnership, L.P. MPT Development
Services, Inc.    DE    100% of outstanding stock owned by MPT Operating
Partnership, L.P. MPT DS Equipment Holding, LLC    DE    100% of limited
liability company interests owned by MPT Development Services, Inc. MPT Finance
Corporation    DE    100% of limited liability company interests owned by MPT
Operating Partnership, L.P. MPT Legacy of Montclair, LLC    DE    100% of
limited liability company interests owned by MPT Operating Partnership, L.P. MPT
of 69th Street, LLC    DE    100% of limited liability company interests owned
by MPT Operating Partnership, LLC



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT of Allen FCER, LLC    DE    100% of limited liability company interests
owned by MPT Operating Partnership, L.P. MPT of Altoona, LLC    DE    100% of
limited liability company interests owned by MPT Operating Partnership, L.P. MPT
of Alvarado, L.P.    DE    99.9% of partnership interests owned by MPT Operating
Partnership, L.P.; 0.1% of partnership interests owned by MPT of Alvarado, LLC
MPT of Alvarado, LLC    DE    100% of limited liability company interests owned
by MPT Operating Partnership, L.P. MPT of Alvin FCER, LLC    DE    100% of
limited liability company interests owned by MPT Operating Partnership, L.P. MPT
of Aurora FCER, LLC    DE    100% of limited liability company interests owned
by MPT Operating Partnership, L.P. MPT of Austin Riverside FCER, LLC    DE   
100% of limited liability company interests owned by MPT Operating Partnership,
L.P.



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT of Ayer-Steward, LLC    DE    100% of limited liability company interests
owned by MPT Operating Partnership, L.P. MPT of Bayonne, LLC    DE    100% of
limited liability company interests owned by MPT Operating Partnership, L.P. MPT
of Bennettsville, LLC    DE    100% of limited liability company interests owned
by MPT Operating Partnership, L.P. MPT of Billings Hospital, LLC    DE    100%
of limited liability company interests owned by MPT Development Services, Inc.
MPT of Billings, LLC    DE    100% of limited liability company interests owned
by MPT Operating Partnership, L.P. MPT of Bloomington, LLC    DE    100% of
limited liability company interests owned by MPT Operating Partnership, L.P. MPT
of Blue Springs, LLC    DE    100% of limited liability company interests owned
by MPT Operating Partnership, L.P. MPT of Boise Hospital, LLC    DE    100% of
limited liability company interests owned by MPT Development Services, Inc. MPT
of Boise, LLC    DE    100% of limited liability company interests owned by MPT
Operating Partnership, L.P.



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT of Bossier City, LLC    DE    100% of limited liability company interests
owned by MPT Operating Partnership, L.P. MPT of Brighton-Steward, LLC    DE   
100% of limited liability company interests owned by MPT Operating Partnership,
L.P. MPT of Brockton-Steward, LLC    DE    100% of limited liability company
interests owned by MPT Operating Partnership, L.P. MPT of Brodie FCER, LLC    DE
   100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of Broomfield FCER, LLC    DE    100% of limited liability
company interests owned by MPT Operating Partnership, L.P. MPT of Brownsville
Hospital, LLC    DE    100% of limited liability company interests owned by MPT
Development Services, Inc. MPT of Brownsville, LLC    DE    100% of limited
liability company interests owned by MPT Operating Partnership, L.P. MPT of
Camaro Opco, LLC    DE    100% of limited liability company interests owned by
MPT Development Services, Inc



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT of Carrollton AD, LLC    DE    100% of limited liability company interests
owned by MPT Operating Partnership, L.P. MPT of Casper Hospital, LLC    DE   
100% of limited liability company interests owned by MPT Development Services,
Inc. MPT of Casper, LLC    DE    100% of limited liability company interests
owned by MPT Operating Partnership, L.P. MPT of Cedar Hill FCER, LLC    DE   
100% of limited liability company interests owned by MPT Operating Partnership,
L.P. MPT of Champion Forest FCER, LLC    DE    100% of limited liability company
interests owned by MPT Operating Partnership, L.P. MPT of Chandler FCER, LLC   
DE    100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of Chandler-Ray FCER, LLC    DE    100% of limited
liability company interests owned by MPT Operating Partnership, L.P. MPT of
Cheraw, LLC    DE    100% of limited liability company interests owned by MPT
Operating Partnership, L.P. MPT of Chino, L.P.    DE    99.9% of partnership
interests owned by MPT Operating Partnership, LP and 0.1% of partnership
interests owned by MPT of Chino, LLC



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT of Cinco Ranch FCER, LLC    DE    100% of limited liability company
interests owned by MPT Operating Partnership, L.P. MPT of Clear Lake, L.P.    DE
   99.9% of partnership interests owned by MPT Operating Partnership, L.P.; 0.1%
of partnership interests owned by MPT of Clear Lake, LLC MPT of Clear Lake, LLC
   DE    100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of Comal County Hospital, LLC    DE    100% of limited
liability company interests owned by MPT Development Services, Inc. MPT of Comal
County, LLC    DE    100% of limited liability company interests owned by MPT
Operating Partnership, L.P. MPT of Commerce City FCER, LLC    DE    100% of
limited liability company interests owned by MPT Operating Partnership, L.P. MPT
of Conroe FCER, LLC    DE    100% of limited liability company interests owned
by MPT Operating Partnership, L.P.



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT of Converse FCER, LLC    DE    100% of limited liability company interests
owned by MPT Operating Partnership, L.P. MPT of Corinth, L.P.    DE    99.9% of
partnership interests owned by MPT Operating Partnership, L.P.; 0.1% of
partnership interests owned by MPT of Corinth, LLC MPT of Corinth, LLC    DE   
100% of limited liability company interests owned by MPT Operating Partnership,
L.P. MPT of Corpus Christi Hospital, LLC    DE    100% of limited liability
company interests owned by MPT Development Services, Inc. MPT of Corpus Christi,
LLC    DE    100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of Creekside FCER, LLC    DE    100% of limited liability
company interests owned by MPT Operating Partnership, L.P. MPT of Cypress Fry
FCER, LLC    DE    100% of limited liability company interests owned by MPT
Operating Partnership, L.P. MPT of Dallas LTACH, LLC    DE    100% of limited
liability company interests owned by MPT Operating Partnership, L.P.



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT of Dallas LTACH, L.P.    DE    99.9% of partnership interests owned by MPT
Operating Partnership, L.P.; 0.1% of partnership interests owned by MPT of
Dallas LTACH, LLC MPT of Dallas, LLC    DE    100% of limited liability company
interests owned by MPT Operating Partnership, L.P. MPT of Denver 48th FCER, LLC
   DE    100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT Desoto Hospital, LLC    DE    100% of limited liability
company interests owned by MPT Development Services, Inc. MPT of Desoto, L.P.   
DE    99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Desoto, LLC MPT of Desoto, LLC   
DE    100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of DeSoto FCER, LLC    DE    100% of limited liability
company interests owned by MPT Operating Partnership, L.P. MPT of Detroit, LLC
   DE    100% of limited liability company interests owned by MPT Operating
Partnership, L.P.



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT of DeZavala FCER, LLC    DE    100% of limited liability company interests
owned by MPT Operating Partnership, L.P. MPT of Dorchester-Steward, LLC    DE   
100% of limited liability company interests owned by MPT Operating Partnership,
L.P. MPT of Enfield, LLC    DE    100% of limited liability company interests
owned by MPT Operating Partnership, L.P. MPT Europe Opportunities, LLC    DE   
100% of limited liability company interests owned by MPT Operating Partnership,
L.P. MPT of Fairmount-Alecto, LLC    DE    100% of limited liability company
interests owned by MPT Operating Partnership, L.P. MPT of Fairmount-Alecto
Hospital, LLC    DE    100% of limited liability company interests owned by MPT
Development Services, Inc MPT of Fall River-Steward, LLC    DE    100% of
limited liability company interests owned by MPT Operating Partnership, L.P.



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT of Firestone FCER, LLC    DE    100% of limited liability company interests
owned by MPT Operating Partnership, L.P. MPT of Flagstaff, LLC    DE    100% of
limited liability company interests owned by MPT Operating Partnership, L.P. MPT
of Flagstaff Hospital, LLC    DE    100% of limited liability company interests
owned by MPT Development Services, Inc MPT of Florence, LLC    DE    100% of
limited liability company interests owned by MPT Operating Partnership, L.P. MPT
of Fort Worth FCER, LLC    DE    100% of limited liability company interests
owned by MPT Operating Partnership, L.P. MPT of Fountain FCER, LLC    DE    100%
of limited liability company interests owned by MPT Operating Partnership, L.P.
MPT of Foxborough-Steward, LLC    DE    100% of limited liability company
interests owned by MPT Operating Partnership, L.P.



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT of Frisco-Eldorado FCER, LLC    DE    100% of limited liability company
interests owned by MPT Operating Partnership, L.P. MPT of Frisco FCER, LLC    DE
   100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of Frisco-Custer FCER, LLC    DE    100% of limited
liability company interests owned by MPT Operating Partnership, L.P. MPT of Ft.
Lauderdale, LLC    DE    100% of limited liability company interests owned by
MPT Operating Partnership, L.P. MPT of Garden Grove Hospital, L.P.    DE   
99.9% of partnership interests owned by MPT Operating Partnership, L.P.; 0.1% of
partnership interests owned by MPT of Garden Grove Hospital, LLC MPT of Garden
Grove Hospital, LLC    DE    100% of limited liability company interests owned
by MPT Operating Partnership, L.P. MPT of Garden Grove MOB, L.P.    DE    99.9%
of partnership interests owned by MPT Operating Partnership, L.P.; 0.1% of
partnership interests owned by MPT of Garden Grove MOB, LLC MPT of Garden Grove
MOB, LLC    DE    100% of limited liability company interests owned by MPT
Operating Partnership, L.P.



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT of Garland FCER, LLC    DE    100% of limited liability company interests
owned by MPT Operating Partnership, L.P. MPT of Gilbert, LLC    DE    100% of
limited liability company interests owned by MPT Operating Partnership, L.P. MPT
of Gilbert FCER, LLC    DE    100% of limited liability company interests owned
by MPT Operating Partnership, L.P. MPT of Glendale FCER, LLC    DE    100% of
limited liability company interests owned by MPT Operating Partnership, L.P. MPT
of Glendale Camelback FCER, LLC    DE    100% of limited liability company
interests owned by MPT Operating Partnership, L.P. MPT of Goodyear FCER, LLC   
DE    100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of Greenwood Hospital, LLC    DE    100% of limited
liability company interests owned by MPT Development Services, Inc.



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT of Greenwood, LLC    DE    100% of limited liability company interests owned
by MPT Operating Partnership, L.P. MPT of Hartsville-Capella, LLC    DE    100%
of limited liability company interests owned by MPT Operating Partnership, L.P.
MPT of Hartsville-Capella Hospital, LLC    DE    100% of limited liability
company interests owned by MPT Development Services, Inc MPT of Hausman, LLC   
DE    100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of Haverhill-Steward, LLC    DE    100% of limited
liability company interests owned by MPT Operating Partnership, L.P. MPT of
Helotes FCER, LLC    DE    100% of limited liability company interests owned by
MPT Operating Partnership, L.P. MPT of Highland Village FCER, LLC    DE    100%
of limited liability company interests owned by MPT Operating Partnership, L.P.



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT of Highlands Ranch FCER, LLC    DE    100% of limited liability company
interests owned by MPT Operating Partnership, L.P. MPT of Hillsboro, L.P.    DE
   99.9% of partnership interests owned by MPT Operating Partnership, L.P.; 0.1%
of partnership interests owned by MPT of Hillsboro, LLC MPT of Hillsboro, LLC   
DE    100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of Hoboken Hospital, LLC    DE    100% of limited
liability company interests owned by MPT Development Services, Inc MPT of
Hoboken Real Estate, LLC    DE    100% of limited liability company interests
owned by MPT Operating Partnership, L.P. MPT of Hoboken TRS, LLC    DE    100%
of limited liability company interests owned by MPT Development Services, Inc.
MPT of Hoover-Medical West, LLC    DE    100% of limited liability company
interests owned by MPT Operating Partnership, L.P. MPT of Hot Springs-Capella,
LLC    DE    100% of limited liability company interests owned by MPT Operating
Partnership, L.P.



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT of Hot Springs-Capella Hospital, LLC    DE    100% of limited liability
company interests owned by MPT Development Services, Inc. MPT of Houston Antoine
FCER, LLC    DE    100% of limited liability company interests owned by MPT
Operating Partnership, L.P. MPT of Houston-Eldridge FCER, LLC    DE    100% of
limited liability company interests owned by MPT Operating Partnership, L.P. MPT
of Houston Vintage AD, LLC    DE    100% of limited liability company interests
owned by MPT Operating Partnership, L.P. MPT of Idaho Falls, LLC    DE    100%
of limited liability company interests owned by MPT Operating Partnership, L.P.
MPT of Inglewood, L.P.    DE    99.9% of partnership interests owned by MPT
Operating Partnership, L.P.; 0.1% of partnership interests owned by MPT of
Inglewood, LLC MPT of Inglewood, LLC    DE    100% of limited liability company
interests owned by MPT Operating Partnership, L.P. MPT of Johnstown Hospital,
LLC    DE    100% of limited liability company interests owned by MPT
Development Services, Inc.



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT of Johnstown, LLC    DE    100% of limited liability company interests owned
by MPT Operating Partnership, L.P. MPT of Kansas City, LLC    DE    100% of
limited liability company interests owned by MPT Operating Partnership, L.P. MPT
of Katy 1463 FCER, LLC    DE    100% of limited liability company interests
owned by MPT Operating Partnership, L.P. MPT of Kershaw-Capella, LLC    DE   
100% of limited liability company interests owned by MPT Operating Partnership,
L.P. MPT of Kershaw-Capella Hospital, LLC    DE    100% of limited liability
company interests owned by MPT Development Services, Inc MPT of Lafayette
Hospital, LLC    DE    100% of limited liability company interests owned by MPT
Development Services, Inc. MPT of Lafayette, LLC    DE    100% of limited
liability company interests owned by MPT Operating Partnership, L.P. MPT of
Laredo Hospital, LLC    DE    100% of limited liability company interests owned
by MPT Development Services, Inc. MPT of Laredo, LLC    DE    100% of limited
liability company interests owned by MPT Operating Partnership, L.P.



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT of Las Cruces Hospital, LLC    DE    100% of limited liability company
interests owned by MPT Development Services, Inc. MPT of Las Cruces, LLC    DE
   100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of Lawton-Capella, LLC    DE    100% of limited liability
company interests owned by MPT Operating Partnership, L.P. MPT of Lawton-Capella
Hospital, LLC    DE    100% of limited liability company interests owned by MPT
Development Services, Inc MPT of Leavenworth, LLC    DE    100% of limited
liability company interests owned by MPT Operating Partnership, L.P. MPT of
Lewistin-RCCH, LLC    DE    100% of limited liability company interests owned by
MPT Operating Partnership, L.P. MPT of Little Elm FCER, LLC    DE    100% of
limited liability company interests owned by MPT Operating Partnership, L.P. MPT
of Longmont FCER, LLC    DE    100% of limited liability company interests owned
by MPT Operating Partnership, L.P.



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT of Los Angeles, L.P.    DE    99.9% of partnership interests owned by MPT
Operating Partnership, L.P.; 0.1% of partnership interests owned by MPT of Los
Angeles, LLC MPT of Los Angeles, LLC    DE    100% of limited liability company
interests owned by MPT Operating Partnership, L.P. MPT of Lubbock, LLC    DE   
100% of limited liability company interests owned by MPT Operating Partnership,
L.P. MPT of Lubbock Hospital, LLC    DE    100% of limited liability company
interests owned by MPT Development Services, Inc MPT of Mandeville FCER, LLC   
DE    100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of Marrero FCER, LLC    DE    100% of limited liability
company interests owned by MPT Operating Partnership, L.P. MPT of McKinney FCER,
LLC    DE    100% of limited liability company interests owned by MPT Operating
Partnership, L.P.



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT of McMinnville-Capella, LLC    DE    100% of limited liability company
interests owned by MPT Operating Partnership, L.P. MPT of McMinnville-Capella
Hospital, LLC    DE    100% of limited liability company interests owned by MPT
Development Services, Inc MPT of Mesa, LLC    DE    100% of limited liability
company interests owned by MPT Operating Partnership, L.P. MPT of Mesa-Ellsworth
AD, LLC    DE    100% of limited liability company interests owned by MPT
Operating Partnership, L.P. MPT of Mesquite Hospital, LLC    DE    100% of
limited liability company interests owned by MPT Development Services, Inc. MPT
of Mesquite, LLC    DE    100% of limited liability company interests owned by
MPT Operating Partnership, L.P. MPT of Methuen-Steward, LLC    DE    100% of
limited liability company interests owned by MPT Operating Partnership, L.P.



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT of Missouri, LLC    DE    100% of limited liability company interests owned
by MPT Operating Partnership, L.P. MPT of Missouri City FCER, LLC    DE    100%
of limited liability company interests owned by MPT Operating Partnership, L.P.
MPT of Missouri City-Dulles FCER, LLC    DE    100% of limited liability company
interests owned by MPT Operating Partnership, L.P. MPT of Morris, LLC    DE   
100% of limited liability company interests owned by MPT Operating Partnership,
L.P. MPT of Mountain View, LLC    DE    100% of limited liability company
interests owned by MPT Operating Partnership, LP MPT of Muskogee-Capella, LLC   
DE    100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of Muskogee-Capella Hospital, LLC    DE    100% of limited
liability company interests owned by MPT Development Services, Inc MPT of
Nacogdoches FCER, LLC    DE    100% of limited liability company interests owned
by MPT Operating Partnership, L.P.



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT of Newark, LLC    DE    100% of limited liability company interests owned by
MPT Operating Partnership, L.P. MPT of New Orleans Canal FCER, LLC    DE    100%
of limited liability company interests owned by MPT Operating Partnership, L.P.
MPT of North Cypress, L.P.    DE    99.9% of partnership interests owned by MPT
Operating Partnership, L.P.; 0.1% of partnership interests owned by MPT of North
Cypress, LLC MPT of North Cypress, LLC    DE    100% of limited liability
company interests owned by MPT Operating Partnership, L.P. MPT of North Gate
FCER, LLC    DE    100% of limited liability company interests owned by MPT
Operating Partnership, L.P. MPT of Norwood-Steward, LLC    DE    100% of limited
liability company interests owned by MPT Operating Partnership, L.P. MPT of
Ogden Hospital, LLC    DE    100% of limited liability company interests owned
by MPT Development Services, Inc. MPT of Ogden, LLC    DE    100% of limited
liability company interests owned by MPT Operating Partnership, L.P.



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT of Olympia, LLC    DE    100% of limited liability company interests owned
by MPT Operating Partnership, L.P. MPT of Olympia-Capella, LLC    DE    100% of
limited liability company interests owned by MPT Operating Partnership, L.P. MPT
of Olympia-Capella Hospital, LLC    DE    100% of limited liability company
interests owned by MPT Development Services, Inc MPT of Overlook Parkway, LLC   
DE    100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of Paradise Valley, L.P.    DE    99.9% of partnership
interests owned by MPT Operating Partnership, L.P.; 0.1% of partnership
interests owned by MPT of Paradise Valley, LLC MPT of Paradise Valley, LLC    DE
   100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of Parker FCER, LLC    DE    100% of limited liability
company interests owned by MPT Operating Partnership, L.P.



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT of Pasco-RCCH, LLC    DE    100% of limited liability company interests
owned by MPT Operating Partnership, L.P. MPT of Pearland FCER, LLC    DE    100%
of limited liability company interests owned by MPT Operating Partnership, L.P.
MPT of Petersburg, LLC    DE    100% of limited liability company interests
owned by MPT Operating Partnership, L.P. MPT of Plano Preston FCER, LLC    DE   
100% of limited liability company interests owned by MPT Operating Partnership,
L.P. MPT of Poplar Bluff, LLC    DE    100% of limited liability company
interests owned by MPT Operating Partnership, L.P. MPT of Port Arthur, LLC    DE
   100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of Port Huron, LLC    DE    100% of limited liability
company interests owned by MPT Operating Partnership, L.P. MPT of Portland, LLC
   DE    100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of Post Falls Hospital, LLC    DE    100% of limited
liability company interests owned by MPT Development Services, Inc.



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT of Post Falls, LLC    DE    100% of limited liability company interests
owned by MPT Operating Partnership, L.P. MPT of Potranco FCER, LLC    DE    100%
of limited liability company interests owned by MPT Operating Partnership, L.P.
MPT of Prescott Valley Hospital, LLC    DE    100% of limited liability company
interests owned by MPT Development Services, Inc. MPT of Prescott Valley, LLC   
DE    100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of Provo Hospital, LLC    DE    100% of limited liability
company interests owned by MPT Development Services, Inc. MPT of Provo, LLC   
DE    100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of Redding, LLC    DE    100% of limited liability company
interests owned by MPT Operating Partnership, L.P. MPT of Reno, LLC    DE   
100% of limited liability company interests owned by MPT Operating Partnership,
L.P. MPT of Richardson, L.P.    DE    99.9% of partnership interests owned by
MPT Operating Partnership, L.P.; 0.1% of partnership interests owned by MPT of
Richardson, LLC



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT of Richardson, LLC    DE    100% of limited liability company interests
owned by MPT Operating Partnership, L.P. MPT of Rosenberg FCER, LLC    DE   
100% of limited liability company interests owned by MPT Operating Partnership,
L.P. MPT of Round Rock, L.P.    DE    99.9% of partnership interests owned by
MPT Operating Partnership, L.P.; 0.1% of partnership interests owned by MPT of
Round Rock, LLC MPT of Round Rock, LLC    DE    100% of limited liability
company interests owned by MPT Operating Partnership, L.P. MPT of Roxborough,
L.P.    DE    99.9% of partnership interests owned by MPT Operating Partnership,
L.P.; 0.1% of partnership interests owned by MPT of Roxborough, LLC MPT of
Roxborough, LLC    DE    100% of limited liability company interests owned by
MPT Operating Partnership, L.P. MPT of Rowlett FCER, LLC    DE    100% of
limited liability company interests owned by MPT Operating Partnership, L.P. MPT
of Russellville-Capella, LLC    DE    100% of limited liability company
interests owned by MPT Operating Partnership, L.P.



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT of Russellville-Capella Hospital, LLC    DE    100% of limited liability
company interests owned by MPT Development Services, Inc MPT of San Dimas
Hospital, L.P.    DE    99.9% of partnership interests owned by MPT Operating
Partnership, L.P.; 0.1% of partnership interests owned by MPT of San Dimas
Hospital, LLC MPT of San Dimas Hospital, LLC    DE    100% of limited liability
company interests owned by MPT Operating Partnership, L.P. MPT of San Dimas MOB,
L.P.    DE    99.9% of partnership interests owned by MPT Operating Partnership,
L.P.; 0.1% of partnership interests owned by MPT of San Dimas MOB, LLC MPT of
San Dimas MOB, LLC    DE    100% of limited liability company interests owned by
MPT Operating Partnership, L.P. MPT of San Tan Valley FCER, LLC    DE    100% of
limited liability company interests owned by MPT Operating Partnership, L.P. MPT
of Shasta, L.P.    DE    99.9% of partnership interests owned by MPT Operating
Partnership, L.P.; 0.1% of partnership interests owned by MPT of Shasta, LLC



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT of Shasta, LLC    DE    100% of limited liability company interests owned by
MPT Operating Partnership, L.P. MPT of Shenandoah, L.P.    DE    99.9% of
partnership interests owned by MPT Operating Partnership, L.P.; 0.1% of
partnership interests owned by MPT of Shenandoah, LLC MPT of Shenandoah, LLC   
DE    100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of Sherman-Alecto, LLC    DE    100% of limited liability
company interests owned by MPT Operating Partnership, L.P. MPT of Sherman-Alecto
Hospital, LLC    DE    100% of limited liability company interests owned by MPT
Development Services, Inc MPT of Southern California, L.P.    DE    99.9% of
partnership interests owned by MPT Operating Partnership, L.P.; 0.1% of
partnership interests owned by MPT of Southern California, LLC MPT of Southern
California, LLC    DE    100% of limited liability company interests owned by
MPT Operating Partnership, L.P. MPT of Spartanburg Hospital, LLC    DE    100%
of limited liability company interests owned by MPT Development Services, Inc.



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT of Spartanburg, LLC    DE    100% of limited liability company interests
owned by MPT Operating Partnership, L.P. MPT of Summerwood FCER, LLC    DE   
100% of limited liability company interests owned by MPT Operating Partnership,
L.P. MPT of Taunton-Steward, LLC    DE    100% of limited liability company
interests owned by MPT Operating Partnership, L.P. MPT of Tempe FCER, LLC    DE
   100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of Thornton FCER, LLC    DE    100% of limited liability
company interests owned by MPT Operating Partnership, L.P. MPT of Toledo, LLC   
DE    100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of Toledo Hospital, LLC    DE    100% of limited liability
company interests owned by MPT Development Services, Inc



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT of Tomball, L.P.    DE    99.9% of partnership interests owned by MPT
Operating Partnership, L.P.; 0.1% of partnership interests owned by MPT of
Tomball, LLC MPT of Tomball, LLC    DE    100% of limited liability company
interests owned by MPT Operating Partnership, L.P. MPT of Twelve Oaks, L.P.   
DE    99.9% of partnership interests owned by MPT Operating Partnership, L.P.;
0.1% of partnership interests owned by MPT of Twelve Oaks, LLC MPT of Twelve
Oaks, LLC    DE    100% of limited liability company interests owned by MPT
Operating Partnership, L.P. MPT of Victory Lakes FCER, LLC    DE    100% of
limited liability company interests owned by MPT Operating Partnership, L.P. MPT
of Victorville, L.P.    DE    99.9% of partnership interests owned by MPT
Operating Partnership, L.P. and 0.1% of partnership interests owned by MPT of
Victorville, LLC MPT of Weslaco, LLC    DE    100% of limited liability company
interests owned by MPT Operating Partnership, L.P.



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT of Weslaco Hospital, LLC    DE    100% of limited liability company
interests owned by MPT Development Services, Inc MPT of West Anaheim, L.P.    DE
   99.9% of partnership interests owned by MPT Operating Partnership, L.P.; 0.1%
of partnership interests owned by MPT of West Anaheim, LLC MPT of West Anaheim,
LLC    DE    100% of limited liability company interests owned by MPT Operating
Partnership, L.P. MPT of West Monroe, LLC    DE    100% of limited liability
company interests owned by MPT Operating Partnership, L.P. MPT of West Valley
City, LLC    DE    100% of limited liability company interests owned by MPT
Operating Partnership, L.P. MPT of Westover Hills, LLC    DE    100% of limited
liability company interests owned by MPT Operating Partnership, L.P. MPT of
Wichita, LLC    DE    100% of limited liability company interests owned by MPT
Operating Partnership, L.P. MPT of Wyandotte County, LLC    DE    100% of
limited liability company interests owned by MPT Operating Partnership, L.P. MPT
RHM Holdco S.à r.l.    Luxembourg    100% of limited liability company interests
owned by MPT Operating Partnership, L.P.



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT RHM Sonnenwende S.à r.l.    Luxembourg    100% owned by MPT RHM Holdco S.à
r.l MPT RHM Klaus S.à r.l.    Luxembourg    100% owned by MPT RHM Holdco S.à r.l
MPT RHM Vesalius S.à r.l.    Luxembourg    100% owned by MPT RHM Holdco S.à r.l
MPT RHM Park S.à r.l.    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT
RHM Fontana S.à r.l.    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT
RHM Christiaan S.à r.l.    Luxembourg    100% owned by MPT RHM Holdco S.à r.l
MPT RHM Hillersbach S.à r.l.    Luxembourg    100% owned by MPT RHM Holdco S.à
r.l MPT RHM Achertal Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l
MPT RHM Adelsberg Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT
RHM Aukammtal Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT RHM
Bad Lausick Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT RHM Bad Sulze Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT
RHM Berggiesshubel Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l
MPT RHM Hannover Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT
RHM Braunfels Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT RHM
Buchberg Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT RHM Burg
Landshut Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT AHG
Odenwald Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT AHG
Richelsdorf Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT RHM
Flechtingen Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT RHM
Flechtingen II Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT
RHM Franz-Alexander Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT RHM Gottleuba Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT
RHM Grunheide Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT RHM
Gunzenbach Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT RHM
Gyhum Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT RHM
Heidelberg Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT RHM
Heiligendamm Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT RHM
Heinrich Mann Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT RHM
Hohenfeld Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT RHM
Hohenlohe Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT RHM
Hoppegarten Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT AHG
Wigbertshohe Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT RHM Kaiserberg Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l
MPT RHM Kalbe Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT RHM
Kinzigtal Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT RHM
Kladow Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT RHM
Lobenstein Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT RHM
Magdeburg Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT AHG
Lubeck Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT RHM
Moselschleife Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT AHG
Mecklenburg Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT AHG
Ravensrush Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT RHM
Schlangenbad Sarl    Luxembourg    100% owned by MPT RHM Holdco S.à r.l



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT RHM St. George Bad Durrheim Sarl    Luxembourg    100% owned by MPT RHM
Holdco S.à r.l MPT RHM St. George Bad Krotzingen Sarl    Luxembourg    100%
owned by MPT RHM Holdco S.à r.l MPT AHG Romhild Sarl    Luxembourg    100% owned
by MPT RHM Holdco S.à r.l MPT RHM Sudpark Sarl    Luxembourg    100% owned by
MPT RHM Holdco S.à r.l MPT RHM Tennstedt Sarl    Luxembourg    100% owned by MPT
RHM Holdco S.à r.l MPT RHM Weserklinik Sarl    Luxembourg    100% owned by MPT
RHM Holdco S.à r.l MPT RHM Wismar Sarl    Luxembourg    100% owned by MPT RHM
Holdco S.à r.l MPT RHM TRS Sarl    Luxembourg    100% owned by MPT Development
Services, Inc MPT JV Holdco Sarl    Luxembourg    100% owned by MPT Operating
Partnership, L.P. MPT UK Holdco S.a r.l.    Luxembourg    100% owned by MPT
Operating Partnership, L.P. MPT Bath S.a r.l.    Luxembourg    100% owned by MPT
UK Holdco S.a.r.l.



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

Med Valencia S.a r.l.    Luxembourg    50% owned by MPT RHM Holdco S.à r.l
Bacoreta Investments S.L.    Spain    100% owned by Med Valencia S.à r.l
Healthcare Properties Fund Italy    Italy    50% owned by MPT RHM Holdco S.à r.l
MPT MEDIAN Münchwies S.a r.l.    Luxembourg    100% owned by MPT RHM Holdco S.à
r.l MPT MEDIAN Schweriner See S.a r.l.    Luxembourg    100% owned by MPT RHM
Holdco S.à r.l MPT MEDIAN Bad Pyrmont S.a r.l.    Luxembourg    100% owned by
MPT RHM Holdco S.à r.l MPT MEDIAN Bad Pyrmont II S.a r.l.    Luxembourg    100%
owned by MPT RHM Holdco S.à r.l MPT MEDIAN Psychosomatik S.a r.l.    Luxembourg
   100% owned by MPT RHM Holdco S.à r.l MPT MEDIAN Wilhelmsheim S.a r.l.   
Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT MEDIAN Daun - Thommener
Höhe S.a r.l.    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT MEDIAN
Daun - Am Rosenberg S.a r.l.    Luxembourg    100% owned by MPT RHM Holdco S.à
r.l



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT MEDIAN Tönisstein S.a r.l.    Luxembourg    100% owned by MPT RHM Holdco S.à
r.l MPT MEDIAN Haus Dondert S.a r.l.    Luxembourg    100% owned by MPT RHM
Holdco S.à r.l MPT MEDIAN Germersheim S.a r.l.    Luxembourg    100% owned by
MPT RHM Holdco S.à r.l MPT MEDIAN am Waldsee S.a r.l.    Luxembourg    100%
owned by MPT RHM Holdco S.à r.l MPT MEDIAN Haus Willich S.a r.l.    Luxembourg
   100% owned by MPT RHM Holdco S.à r.l MPT MEDIAN Daun - Altburg S.a r.l.   
Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT MEDIAN Salze S.a r.l.   
Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT MEDIAN Saale S.a r.l.   
Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT MEDIAN Saale II S.a r.l.
   Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT MEDIAN Children’s
Rehab S.a r.l.    Luxembourg    100% owned by MPT RHM Holdco S.à r.l MPT MEDIAN
Meduna S.a r.l.    Luxembourg    100% owned by MPT RHM Holdco S.à r.l



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization

  

Percentage of Capital Stock Owned

by any Loan Party

MPT MEDIAN Meduna Park S.a r.l.    Luxembourg    100% owned by MPT RHM Holdco
S.à r.l MPT Acute JV Holdco S.a r.l.    Luxembourg    100% owned by MPT
Operating Partnership, L.P. MPT ATOS Cologne S.a r.l.    Luxembourg    100%
owned by MPT Acute JV Holdco S.a.r.l. MPT Circle-Birmingham S.a r.l.   
Luxembourg    100% owned by MPT UK Holdco S.a.r.l. MPT Sycamore Opco, LLC    DE
   100% of limited liability company interests owned by MPT Operating
Partnership, L.P. N650MP, LLC    DE    100% of limited liability company
interests owned by MPT Operating Partnership, L.P. Wichita Health Associates,
Limited Partnership    DE    100% of partnership interests owned by MPT of
Wichita, LLC



--------------------------------------------------------------------------------

Schedule 4.23(a)

Properties

 

    

Property

  

Owner/Ground Lessor/Mortgagor

 

Capacity

1    Desert Valley Hospital    MPT of Victorville, L.P.   Mortgagee 2   
Northern California Rehabilitation Hospital    MPT of Redding, LLC   Owner 3   
Chino Valley Medical Center    MPT of Chino, L.P.   Mortgagee 4    LifeCare
Hospital of Dallas    MPT of Dallas LTACH, L.P.   Owner 5    Vibra Specialty
Hospital of Portland    MPT of Portland, LLC   Owner 6    West Anaheim Medical
Center    MPT of West Anaheim, L.P.   Owner 7    Paradise Valley Hospital    MPT
of Paradise Valley, L.P.   Owner 8    Paradise Valley Hospital    MPT of
Southern California, L.P.   Mortgagee 9    Shasta Regional Medical Center    MPT
of Shasta, L.P.   Owner 10    Vibra Hospital of Southeastern Michigan    MPT of
Detroit, LLC   Owner 11    Garden Grove Medical Center    MPT of Garden Grove
Hospital, LPLPL.P.   Owner 12    Garden Grove MOB    MPT of Garden Grove MOB,
L.P.   Owner 13    Cornerstone Hospital of Bossier City    MPT of Bossier City,
LLC   Owner 14    Mountain View Hospital    Mountain View-MPT Hospital, LLC  
Owner 15    Jordan Valley Medical Center – West Valley    MPT of West Valley
City, LLC   Owner 16    Poplar Bluff Regional Medical Center-North    MPT of
Poplar Bluff, LLC   Owner 17    Sunrise Rehabilitation Hospital    MPT of Ft.
Lauderdale, LLC   Owner 18    Healthsouth Rehabilitation Hospital of Petersburg
   MPT of Petersburg, LLC   Owner



--------------------------------------------------------------------------------

    

Property

  

Owner/Ground Lessor/Mortgagor

 

Capacity

19    North Cypress Medical Center    MPT of North Cypress, L.P.   Owner 20   
Wesley Rehabilitation Hospital    MPT of Wichita, LLC   Owner 21    Westside
Surgical Hospital    MPT of Twelve Oaks, L.P.   Owner 22    Monroe Hospital   
MPT of Bloomington, LLC   Owner 23    San Dimas Community Hospital    MPT of San
Dimas Hospital, L.P.   Owner 24    San Dimas Medical Office Buildings    MPT of
San Dimas MOB, L.P.   Owner 25    Marlboro Park Hospital    MPT of
Bennettsville, LLC   Owner 26    Chesterfield General Hospital    MPT of Cheraw,
LLC   Owner 27    Hill Regional Hospital    MPT of Hillsboro, L.P.   Owner 28   
Florence Hospital at Anthem    MPT of Florence, LLC   Owner 29    Gilbert
Hospital    MPT of Gilbert, LLC   Owner 30    Kindred Hospital Clear Lake    MPT
of Clear Lake, L.P.   Owner 31    Kindred Hospital Tomball    MPT of Tomball,
L.P.   Owner 32    Bayonne Medical Center    MPT of Bayonne, LLC   Owner 33   
Alvarado Hospital Medical Center    MPT of Alvarado, L.P.   Owner 34    Kindred
Northland Hospital    MPT of Kansas City, LLC   Owner 35    Vibra Specialty
Hospital of Desoto    MPT of Desoto, LLC   Owner 36    Baptist Health System –
Hausman    MPT of Hausman, LLC   Owner 37    Baptist Health System – Overlook
Parkway    MPT of Overlook Parkway, LLC   Owner 38    Baptist Health System –
Westover Hills    MPT of Westover Hills, LLC   Owner 39    Hoboken University
Medical Center    MPT of Hoboken Real Estate, LLC   Owner



--------------------------------------------------------------------------------

    

Property

  

Owner/Ground Lessor/Mortgagor

 

Capacity

40    Advanced Care Hospital of Northern Colorado    MPT of Johnstown, LLC  
Owner 41    Northern Colorado Rehabilitation Hospital    MPT of Johnstown, LLC  
Owner 42    Southwest Idaho Advanced Care Hospital    MPT of Boise, LLC   Owner
43    Advanced Care Hospital of Montana    MPT of Billings, LLC   Owner 44   
Greenwood Regional Rehabilitation Hospital    MPT of Greenwood, LLC   Owner 45
   Mesquite Specialty Hospital    MPT of Mesquite, LLC   Owner 46    Mesquite
Rehabilitation Institute    MPT of Mesquite, LLC   Owner 47    Laredo Specialty
Hospital    MPT of Laredo, LLC   Owner 48    Utah Valley Specialty Hospital   
MPT of Provo, LLC   Owner 49    Elkhorn Valley Rehabilitation Hospital    MPT of
Casper, LLC   Owner* 50    Mountain Valley Regional Rehabilitation Hospital   
MPT of Prescott Valley, LLC   Mortgagee 51    South Texas Rehabilitation
Hospital    MPT of Brownsville, LLC   Mortgagee 52    Advanced Care Hospital of
Southern New Mexico    MPT of Las Cruces, LLC   Mortgagee 53    Rehabilitation
Hospital of Southern New Mexico    MPT of Las Cruces, LLC   Mortgagee 54   
Northern Idaho Advanced Care Hospital    MPT of Post Falls, LLC   Owner 55   
New Braunfels Regional Rehabilitation Hospital    MPT of Comal County, LLC  
Owner 56    Lafayette Regional Rehabilitation Hospital    MPT of Lafayette, LLC
  Owner 57    Centinela Hospital Medical Center    MPT of Inglewood, L.P.  
Mortgagee 58    St. Mary’s Regional Medical Center    MPT of Reno, LLC   Owner



--------------------------------------------------------------------------------

    

Property

  

Owner/Ground Lessor/Mortgagor

 

Capacity

59    Roxborough Memorial Hospital    MPT of Roxborough, L.P.   Owner 60    Oak
Leaf Surgical Hospital    MPT of Altoona, LLC   Owner 61    Spartanburg
Rehabilitation Institute    MPT of Spartanburg, LLC   Owner 62    Northern Utah
Rehabilitation Hospital    MPT of Ogden, LLC   Owner 63    Corpus Christi
Rehabilitation Hospital    MPT of Corpus Christi, LLC   Owner 64    Providence
Medical Center    MPT of Wyandotte County, LLC   Owner 65    St. John Hospital
   MPT of Leavenworth, LLC   Owner 66    First Choice Little Elm    MPT of
Little Elm FCER, LLC   Owner 67    First Choice Austin Brodie    MPT of Brodie
FCER, LLC   Owner 68    Mountain Vista Medical Center    MPT of Mesa, LLC  
Owner 69    The Medical Center of Southeast Texas    MPT of Port Arthur, LLC  
Owner 70    Glenwood Regional Medical Center    MPT of West Monroe, LLC   Owner
71    First Choice Nacogdoches    MPT of Nacogdoches FCER, LLC   Owner 72   
Dallas Medical Center    MPT of Dallas, LLC   Owner 73    Klinik Sonnenwende   
MPT RHM Sonnenwende S.à.r.l.   Owner 74    Klaus Miehlke Klinik    MPT RHM Klaus
S.à.r.l.   Owner 75    Vesalius Klinik    MPT RHM Vesalius S.à.r.l.   Owner 76
   Park Klinik    MPT RHM Park S.à.r.l.   Owner* 77    Fontana Klinik    MPT RHM
Fontana S.à.r.l.   Owner 78    Christiaan Barnard Klinik    MPT RHM Christiaan
S.à.r.l.   Owner



--------------------------------------------------------------------------------

    

Property

  

Owner/Ground Lessor/Mortgagor

 

Capacity

79    Wohnheim Hillersbach    MPT RHM Hillersbach S.à.r.l.   Owner 80   
Antoniusstift    MPT RHM Vesalius S.à.r.l.   Owner 81    Dürkheimer Höhe    MPT
RHM Sonnenwende S.à.r.l.   Owner 82    Psychotherapeutische Klinik    MPT RHM
Fontana S.à.r.l.   Owner 83    Olympia Medical Center    MPT of Los Angeles,
L.P.   Mortgagee 84    Mountainside Hospital    MPT Legacy of Montclair, LLC  
Owner 85    First Choice Alvin    MPT of Alvin FCER, LLC   Owner 86    First
Choice Firestone    MPT of Firestone FCER, LLC   Owner 87    First Choice
Eldridge    MPT of Houston-Eldridge FCER, LLC   Owner 88    First Choice Cedar
Hill    MPT of Cedar Hill FCER, LLC   Owner 89    First Choice Allen    MPT of
Allen FCER, LLC   Owner 90    First Choice Frisco    MPT of Frisco FCER, LLC  
Owner 91    First Choice Broomfield    MPT of Broomfield FCER, LLC   Owner 92   
First Choice Champion Forest    MPT of Champion Forest FCER, LLC   Owner 93   
First Choice North Gate    MPT of North Gate FCER, LLC   Owner 94    First
Choice Thornton    MPT of Thornton FCER, LLC   Owner 95    First Choice Fountain
   MPT of Fountain FCER, LLC   Owner 96    First Choice Missouri City Sienna   
MPT of Missouri City FCER, LLC   Owner 97    First Choice Pearland    MPT of
Pearland FCER, LLC   Owner 98    First Choice Missouri City Dulles    MPT of
Missouri City-Dulles FCER, LLC   Owner



--------------------------------------------------------------------------------

    

Property

  

Owner/Ground Lessor/Mortgagor

 

Capacity

99    Fairmont Regional Medical Center    MPT of Fairmont – Alecto Hospital, LLC
  Owner 100    Wilson N. Jones Medical Center    MPT of Sherman- Alecto
Hospital, LLC   Owner 101    Capital Medical Center    MPT of Olympia – Capella,
LLC   Owner 102    Carolina Pines Regional Medical Center    MPT of Hartsville –
Capella, LLC   Owner 103    EASTAR Health System    MPT of Muskogee-Capella, LLC
  Owner 104    National Park Medical Center    MPT of Hot Springs – Capella, LLC
  Owner 105    Willlamette Valley Medical Center    MPT of McMinnville-Capella,
LLC   Owner 106    KershawHealth    MPT of Kershaw-Capella, LLC   Owner 107   
CircleBath    Health Properties (Bath) Limited   Owner 108    Laredo
Rehabilitation Hospital    MPT of Laredo, LLC   Owner 109    Mesquite
Rehabilitation Hospital    MPT of Mesquite, LLC   Owner 110    Rehabilitation
Hospital of the Northwest    MPT of Post Falls, LLC   Owner 111    Weslaco
Regional Rehabilitation Hospital    MPT of Weslaco, LLC   Owner 112   
University Rehabilitation Institute at the University of Toledo Medical Center
   MPT of Toledo, LLC   Owner 113    Trustpoint Rehabilitation Hospital of
Lubbock    MPT of Lubbock, LLC   Owner 114    Rehabilitation Hospital of
Northern Arizona    MPT of Flagstaff, LLC   Owner 115    First Choice Commerce
City    MPT of Commerce City FCER, LLC   Owner 116    First Choice Summerwood   
MPT of Summerwood FCER, LLC   Owner 117    First Choice Avondale Haslet    MPT
of Fort Worth FCER, LLC   Owner 118    Texas Regional Hospital    MPT of
Carrollton AD, LLC   Owner



--------------------------------------------------------------------------------

    

Property

  

Owner/Ground Lessor/Mortgagor

 

Capacity

119    First Choice Chandler    MPT of Chandler FCER, LLC   Owner 120    First
Choice Converse    MPT of Converse FCER, LLC   Owner 121    First Choice Denver
48th    MPT of Denver 48th FCER, LLC   Owner 122    First Choice McKinney    MPT
of McKinney FCER, LLC   Owner 123    First Choice Victory Lakes    MPT of
Victory Lakes FCER, LLC   Owner 124    First Choice Glendale    MPT of Glendale
FCER, LLC   Owner 125    First Choice Gilbert    MPT of Gilbert FCER, LLC  
Owner 126    First Choice Conroe    MPT of Conroe FCER, LLC   Owner 127   
Vintage Preserve Hospital    MPT of Houston Vintage AD, LLC   Owner 128    First
Choice Denver Mississippi    MPT of Aurora FCER, LLC   Owner 129    First Choice
Chandler Ray    MPT of Chandler Ray FCER, LLC   Owner 130    First Choice
Helotes    MPT of Helotes FCER, LLC   Owner 131    First Choice Highland Village
   MPT of Highland Village FCER, LLC   Owner 132    First Choice Parker Lincoln
Jordan    MPT of Parker FCER, LLC   Owner 133    First Choice Cinco Ranch    MPT
of Cinco Ranch FCER, LLC   Owner 134    First Choice Frisco Eldorado    MPT of
Frisco Eldorado FCER, LLC   Owner 135    First Choice Rosenberg    MPT of
Rosenberg FCER, LLC   Owner 136    First Choice Goodyear    MPT of Goodyear
FCER, LLC   Owner 137    First Choice Longmont    MPT of Longmont FCER, LLC  
Owner 138    First Choice Creekside    MPT of Creekside FCER, LLC   Owner



--------------------------------------------------------------------------------

    

Property

  

Owner/Ground Lessor/Mortgagor

 

Capacity

139    First Choice Frisco Custer    MPT of Frisco Custer, LLC   Owner 140   
First Choice DeSoto    MPT of DeSoto FCER, LLC   Owner 141    First Choice
Marrero    MPT of Marreo FCER, LLC   Owner 142    First Choice Highlands Ranch
   MPT of Highlands Ranch FCER, LLC   Owner 143    Adeptus Mesa Eastmark    MPT
of Mesa Eastmark AD, LLC   Owner 144    First Choice San Tan Valley    MPT of
San Tan Valley FCER, LLC   Owner 145    First Choice Canal    MPT of New Orleans
Canal FCER, LLC   Owner 146    First Choice Plano Preston    MPT of Plano
Preston FCER, LLC   Owner 147    First Choice Houston Antoine 249    MPT of
Houston Antoine FCER, LLC   Owner 148    First Choice Katy 1463    MPT of Katy
1463 FCER, LLC   Owner 149    First Choice Potranco    MPT of Potranco FCER, LLC
  Owner 150    First Choice Mandeville    MPT of Mandeville FCER, LLC   Owner
151    First Choice Garland    MPT of Garland FCER, LLC   Owner 152    First
Choice Glendale Camelback    MPT of Glendale Camelback FCER, LLC   Owner 153   
First Choice De Zavala    MPT of De Zavala FCER, LLC   Owner 154    First Choice
Riverside    MPT of Austin Riverside FCER, LLC   Owner 155    First Choice Salem
   MPT of Columbus Salem FCER, LLC   Owner 156    First Choice Cypress Fry   
MPT of Cypress Fry FCER, LLC   Owner 157    Medical West Freestanding ER    MPT
of Hoover-Medical West, LLC   Owner 158    Medical West MOB    MPT of
Hoover-Medical West, LLC   Owner



--------------------------------------------------------------------------------

    

Property

  

Owner/Ground Lessor/Mortgagor

 

Capacity

159    Lake Huron Medical Center    MPT of Port Huron, LLC   Owner 160    Lake
Huron Medical Center    MPT of Port Huron, LLC   Mortgagee 161    St. Clare’s
Hospital – Denville    MPT of Morris, LLC   Owner 162    St. Clare’s Hospital –
Boonton    MPT of Morris, LLC   Owner 163    St. Clare’s Hospital – Dover    MPT
of Morris, LLC   Owner 164    St. Clare’s Health Center at Sussex    MPT of
Morris, LLC   Owner 165    St. Joseph Medical Center    MPT of Missouri, LLC  
Owner 166    St. Joseph’s Medical Center    MPT of Kansas City, LLC   Mortgagee
167    St. Michael’s Medical Center    MPT of Newark, LLC   Owner 168    St.
Mary’s Medical Center    MPT of Blue Springs, LLC   Owner 169    St. Mary’s
Medical Center    MPT of Blue Springs, LLC   Mortgagee 170    ATOS Heidelberg
Klinik    MPT RHM Heidelberg S.à.r.l.   Owner 171    Orthopadische Kinik
Braunfels    MPT RHM Braunfels S.à.r.l.   Owner 172    Rhein-Haardt-Klinik   
MPT RHM Sonnenwende S.à.r.l.   Owner 173    Heinrich Mann Klinik    MPT RHM
Heinrich Mann S.à.r.l.   Owner 174    Buchberg Klinik    MPT RHM Buchberg
S.à.r.l.   Owner 175    Klinik Hohenlohe    MPT RHM Hohenlohe S.à.r.l.   Owner
176    Gesundheitszentrum Hannover    MPT RHM Hannover S.à.r.l.   Owner 177   
Klinik Bad Lausick    MPT RHM Bad Lausick S.à.r.l.   Owner 178    Klinik Bad
Sulze    MPT RHM Bad Bulze S.À.R.L.   Owner



--------------------------------------------------------------------------------

    

Property

  

Owner/Ground Lessor/Mortgagor

 

Capacity

179    Klinik Bad Tennstedt    MPT RHM Bad Tennstedt S.À.R.L.   Owner 180   
Klinikum Flechtingen    MPT RHM Flechtingen S.À.R.L.   Owner 181    Klinik
Helligendamm    MPT RHM Helligendamm S.À.R.L.   Owner 182    Klinik Bad
Lobenstein    MPT RHM Lobenstein S.À.R.L.   Owner 183    Klinik Wismar    MPT
RHM Wismar S.À.R.L.   Owner 184    Klinik Gunzenbachof Baden-Baden    MPT RHM
Gunzenbachof S.À.R.L.   Owner 185    Kinzigtal Klinik    MPT RHM Kinzigtal
S.À.R.L.   Owner 186    Hohenfeld Klinik    MPT RHM Hohenfeld S.À.R.L.   Owner
187    Kaiserberg Klinik    MPT RHM Kaiserberg S.À.R.L.   Owner 188    Klinik am
Sudpark    MPT RHM Sudpark S.À.R.L.   Owner 189    Rehaklinkik Aukammtal    MPT
RHM Aukammtal S.À.R.L.   Owner 190    Reha-Zentrum Schlangenbad    MPT RHM
Schlangenbad S.À.R.L.   Owner 191    Reha-Zentrium Gyhum    MPT RHM Gyhum
S.À.R.L.   Owner 192    Klinik NRZ Magdeburg    NRZ Gruppe S.À.R.L.   Owner 193
   Klink Grunheide    MPT RHM Grunheide S.À.R.L.   Owner 194    Klinik
Hoppegarten    MPT RHM Hoppegarten S.À.R.L.   Owner 195    Klinik Kalbe    MPT
RHM Kalbe S.À.R.L.   Owner 196    Klinik Berlin-Kladow    MPT RHM Kladow
S.À.R.L.   Owner 197    Gesundheitspark Bad Gottleuba    MPT RHM Gottleuba
S.À.R.L.   Owner 198    Adelsberg Klinik Bad Berka    MPT RHM Adelsberg S.À.R.L.
  Owner



--------------------------------------------------------------------------------

    

Property

  

Owner/Ground Lessor/Mortgagor

 

Capacity

199    Berggisshubel    MPT RHM Berggisshubel S.À.R.L.   Owner 200    Klinik
Burg Landshut    MPT RHM Burg Landshut S.À.R.L.   Owner 201    Achertal Klinik
   MPT RHM Achertal S.À.R.L.   Owner 202    Klinik St. Georg Bad Durrheim    MPT
RHM St. Georg Bad Durrheim S.À.R.L.   Owner 203    Klinik St. Georg Bad
Krozingen    MPT RHM St. Georg Bad Krozingen S.À.R.L.   Owner 204    Klinik
Moselschieife    MPT RHM Moselschieife S.À.R.L.   Owner 205    Franz Alexander
Klinik    MPT RHM Franz Alexander S.À.R.L.   Owner 206    Klinikum Flechtingen
II    MPT RHM Flechtingen II S.À.R.L.   Owner 207    Klinik am Park    MPT
MEDIAN Meduna S.À.R.L.   Owner 208    MEDIAN Haus Fortuna    MPT MEDIAN Meduna
Park S.À.R.L.   Owner 209    MEDIAN Haus Meduna    MPT MEDIAN Meduna S.À.R.L.  
Owner 210    MEDIAN Haus Diana    MPT MEDIAN Meduna Park S.À.R.L.   Owner 211   
MEDIAN Salze Klinik    MPT MEDIAN Salze S.À.R.L.   Owner 212    MEDIAN Saale I
   MPT MEDIAN Saale S.À.R.L.   Owner 213    MEDIAN Saale II    MPT MEDIAN Salle
II S.À.R.L.   Owner 214    MEDIAN Children’s Rehab    MPT MEDIAN Children’s
Rehab S.À.R.L.   Owner 215    MEDIAN Klinik im Odenwald and im Odenwal Akut   
MPT AHG Odenwald S.À.R.L.   Owner 216    MEDIAN Klinik Romhild    MPT AHG
Romhild S.À.R.L.   Owner 217    MEDIAN Ravensruh    MPT AHG Ravensruh S.À.R.L.  
Owner 218    MEDIAN Klinik Lubeck and Klinik Lubeck Akut    MPT AHG Lubeck
S.À.R.L.   Owner



--------------------------------------------------------------------------------

    

Property

  

Owner/Ground Lessor/Mortgagor

 

Capacity

219    MEDIAN Klinik Richelsdorf    MPT AHG Richelsdorft S.À.R.L.   Owner 220   
MEDIAN Klinik Wigbertshohe    MPT AHG Wigbertshohe S.À.R.L.   Owner 221   
MEDIAN Klink Mecklenberg    MPT AHG Mecklenburg S.À.R.L.   Owner 222    Nashoba
Valley Medical Center    MPT of Ayer – Steward, LLC   Mortgagee 223    St.
Elizabeth’s Medical Center    MPT of Brighton – Steward, LLC   Owner 224    Good
Samaritan Medical Center    MPT of Brockton – Steward, LLC   Owner 225    Carney
Hospital    MPT of Dorchester – Steward, LLC   Mortgagee 226    Saint Anne’s
Hospital    MPT of Fall River – Steward, LLC   Owner 227    Holy Family Hospital
   MPT of Methuen – Steward, LLC   Owner 228    Holy Family Methuen Hospital -
Haverhall    MPT of Methuen – Steward, LLC   Mortgagee 229    Norwood Hospital
   MPT of Norwood – Steward, LLC   Mortgagee 230    Morton Hospital    MPT of
Taunton – Steward, LLC   Owner 231    IMED Valencia    MPT RHM Holdco S.À.R.L.  
Owner** 232    Policlinico di Monza    MPT RHM Holdco S.À.R.L.   Owner** 233   
Istituto Clinico Universitario    MPT RHM Holdco S.À.R.L.   Owner** 234    Casa
di Cura Citta di Alessandria    MPT RHM Holdco S.À.R.L.   Owner** 235    Clinica
Salus    MPT RHM Holdco S.À.R.L.   Owner** 236    Clinica Santa Rita    MPT RHM
Holdco S.À.R.L.   Owner** 237    Clinica Eporediese    MPT RHM Holdco S.À.R.L.  
Owner** 238    Clinica La Vialarda    MPT RHM Holdco S.À.R.L.   Owner** 239   
Clinica San Gaudenzio    MPT RHM Holdco S.À.R.L.   Owner**



--------------------------------------------------------------------------------

Schedule 4.23(b)

Unencumbered Properties

 

    

Property

  

Owner/Ground Lessor/Mortgagor

 

Capacity

1    Desert Valley Hospital    MPT of Victorville, L.P.   Mortgagee 2   
Northern California Rehabilitation Hospital    MPT of Redding, LLC   Owner 3   
Chino Valley Medical Center    MPT of Chino, L.P.   Mortgagee 4    LifeCare
Hospital of Dallas    MPT of Dallas LTACH, L.P.   Owner 5    Vibra Specialty
Hospital of Portland    MPT of Portland, LLC   Owner 6    West Anaheim Medical
Center    MPT of West Anaheim, L.P.   Owner 7    Paradise Valley Hospital    MPT
of Paradise Valley, L.P.   Owner 8    Paradise Valley Hospital    MPT of
Southern California, L.P.   Mortgagee 9    Shasta Regional Medical Center    MPT
of Shasta, L.P.   Owner 10    Vibra Hospital of Southeastern Michigan    MPT of
Detroit, LLC   Owner 11    Garden Grove Medical Center    MPT of Garden Grove
Hospital, LPLPL.P.   Owner 12    Garden Grove MOB    MPT of Garden Grove MOB,
L.P.   Owner 13    Cornerstone Hospital of Bossier City    MPT of Bossier City,
LLC   Owner 14    Mountain View Hospital    Mountain View-MPT Hospital, LLC  
Owner 15    Jordan Valley Medical Center – West Valley    MPT of West Valley
City, LLC   Owner 16    Poplar Bluff Regional Medical Center-North    MPT of
Poplar Bluff, LLC   Owner 17    Sunrise Rehabilitation Hospital    MPT of Ft.
Lauderdale, LLC   Owner 18    Healthsouth Rehabilitation Hospital of Petersburg
   MPT of Petersburg, LLC   Owner



--------------------------------------------------------------------------------

    

Property

  

Owner/Ground Lessor/Mortgagor

 

Capacity

19    North Cypress Medical Center    MPT of North Cypress, L.P.   Owner 20   
Wesley Rehabilitation Hospital    MPT of Wichita, LLC   Owner 21    Westside
Surgical Hospital    MPT of Twelve Oaks, L.P.   Owner 22    Monroe Hospital   
MPT of Bloomington, LLC   Owner 23    San Dimas Community Hospital    MPT of San
Dimas Hospital, L.P.   Owner 24    San Dimas Medical Office Buildings    MPT of
San Dimas MOB, L.P.   Owner 25    Marlboro Park Hospital    MPT of
Bennettsville, LLC   Owner 26    Chesterfield General Hospital    MPT of Cheraw,
LLC   Owner 27    Hill Regional Hospital    MPT of Hillsboro, L.P.   Owner 28   
Florence Hospital at Anthem    MPT of Florence, LLC   Owner 29    Gilbert
Hospital    MPT of Gilbert, LLC   Owner 30    Kindred Hospital Clear Lake    MPT
of Clear Lake, L.P.   Owner 31    Kindred Hospital Tomball    MPT of Tomball,
L.P.   Owner 32    Bayonne Medical Center    MPT of Bayonne, LLC   Owner 33   
Alvarado Hospital Medical Center    MPT of Alvarado, L.P.   Owner 34    Vibra
Specialty Hospital of Desoto    MPT of Desoto, LLC   Owner 35    Baptist Health
System – Hausman    MPT of Hausman, LLC   Owner 36    Baptist Health System –
Overlook Parkway    MPT of Overlook Parkway, LLC   Owner 37    Baptist Health
System – Westover Hills    MPT of Westover Hills, LLC   Owner 38    Hoboken
University Medical Center    MPT of Hoboken Real Estate, LLC   Owner 39   
Advanced Care Hospital of Northern Colorado    MPT of Johnstown, LLC   Owner 40
   Northern Colorado Rehabilitation Hospital    MPT of Johnstown, LLC   Owner



--------------------------------------------------------------------------------

    

Property

  

Owner/Ground Lessor/Mortgagor

 

Capacity

41    Southwest Idaho Advanced Care Hospital    MPT of Boise, LLC   Owner 42   
Advanced Care Hospital of Montana    MPT of Billings, LLC   Owner 43   
Greenwood Regional Rehabilitation Hospital    MPT of Greenwood, LLC   Owner 44
   Mesquite Specialty Hospital    MPT of Mesquite, LLC   Owner 45    Mesquite
Rehabilitation Institute    MPT of Mesquite, LLC   Owner 46    Laredo Specialty
Hospital    MPT of Laredo, LLC   Owner 47    Utah Valley Specialty Hospital   
MPT of Provo, LLC   Owner 48    Elkhorn Valley Rehabilitation Hospital    MPT of
Casper, LLC   Owner* 49    Mountain Valley Regional Rehabilitation Hospital   
MPT of Prescott Valley, LLC   Mortgagee 50    South Texas Rehabilitation
Hospital    MPT of Brownsville, LLC   Mortgagee 51    Advanced Care Hospital of
Southern New Mexico    MPT of Las Cruces, LLC   Mortgagee 52    Rehabilitation
Hospital of Southern New Mexico    MPT of Las Cruces, LLC   Mortgagee 53   
Northern Idaho Advanced Care Hospital    MPT of Post Falls, LLC   Owner 54   
New Braunfels Regional Rehabilitation Hospital    MPT of Comal County, LLC  
Owner 55    Lafayette Regional Rehabilitation Hospital    MPT of Lafayette, LLC
  Owner 56    Centinela Hospital Medical Center    MPT of Inglewood, L.P.  
Mortgagee 57    St. Mary’s Regional Medical Center    MPT of Reno, LLC   Owner
58    Roxborough Memorial Hospital    MPT of Roxborough, L.P.   Owner 59    Oak
Leaf Surgical Hospital    MPT of Altoona, LLC   Owner



--------------------------------------------------------------------------------

    

Property

  

Owner/Ground Lessor/Mortgagor

 

Capacity

60    Spartanburg Rehabilitation Institute    MPT of Spartanburg, LLC   Owner 61
   Northern Utah Rehabilitation Hospital    MPT of Ogden, LLC   Owner 62   
Corpus Christi Rehabilitation Hospital    MPT of Corpus Christi, LLC   Owner 63
   Providence Medical Center    MPT of Wyandotte County, LLC   Owner 64    St.
John Hospital    MPT of Leavenworth, LLC   Owner 65    First Choice Little Elm
   MPT of Little Elm FCER, LLC   Owner 66    First Choice Austin Brodie    MPT
of Brodie FCER, LLC   Owner 67    Mountain Vista Medical Center    MPT of Mesa,
LLC   Owner 68    The Medical Center of Southeast Texas    MPT of Port Arthur,
LLC   Owner 69    Glenwood Regional Medical Center    MPT of West Monroe, LLC  
Owner 70    First Choice Nacogdoches    MPT of Nacogdoches FCER, LLC   Owner 71
   Dallas Medical Center    MPT of Dallas, LLC   Owner 72    Klinik Sonnenwende
   MPT RHM Sonnenwende S.à.r.l.   Owner 73    Klaus Miehlke Klinik    MPT RHM
Klaus S.à.r.l.   Owner 74    Vesalius Klinik    MPT RHM Vesalius S.à.r.l.  
Owner 75    Park Klinik    MPT RHM Park S.à.r.l.   Owner* 76    Fontana Klinik
   MPT RHM Fontana S.à.r.l.   Owner 77    Christiaan Barnard Klinik    MPT RHM
Christiaan S.à.r.l.   Owner 78    Wohnheim Hillersbach    MPT RHM Hillersbach
S.à.r.l.   Owner 79    Antoniusstift    MPT RHM Vesalius S.à.r.l.   Owner



--------------------------------------------------------------------------------

    

Property

  

Owner/Ground Lessor/Mortgagor

 

Capacity

80    Dürkheimer Höhe    MPT RHM Sonnenwende S.à.r.l.   Owner 81   
Psychotherapeutische Klinik    MPT RHM Fontana S.à.r.l.   Owner 82    Olympia
Medical Center    MPT of Los Angeles, L.P.   Mortgagee 83    Mountainside
Hospital    MPT Legacy of Montclair, LLC   Owner 84    First Choice Alvin    MPT
of Alvin FCER, LLC   Owner 85    First Choice Firestone    MPT of Firestone
FCER, LLC   Owner 86    First Choice Eldridge    MPT of Houston-Eldridge FCER,
LLC   Owner 87    First Choice Cedar Hill    MPT of Cedar Hill FCER, LLC   Owner
88    First Choice Allen    MPT of Allen FCER, LLC   Owner 89    First Choice
Frisco    MPT of Frisco FCER, LLC   Owner 90    First Choice Broomfield    MPT
of Broomfield FCER, LLC   Owner 91    First Choice Champion Forest    MPT of
Champion Forest FCER, LLC   Owner 92    First Choice North Gate    MPT of North
Gate FCER, LLC   Owner 93    First Choice Thornton    MPT of Thornton FCER, LLC
  Owner 94    First Choice Fountain    MPT of Fountain FCER, LLC   Owner 95   
First Choice Missouri City Sienna    MPT of Missouri City FCER, LLC   Owner 96
   First Choice Pearland    MPT of Pearland FCER, LLC   Owner 97    First Choice
Missouri City Dulles    MPT of Missouri City-Dulles FCER, LLC   Owner 98   
Fairmont Regional Medical Center    MPT of Fairmont – Alecto Hospital, LLC  
Owner 99    Wilson N. Jones Medical Center    MPT of Sherman- Alecto Hospital,
LLC   Owner



--------------------------------------------------------------------------------

    

Property

  

Owner/Ground Lessor/Mortgagor

 

Capacity

100    Capital Medical Center    MPT of Olympia – Capella, LLC   Owner 101   
Carolina Pines Regional Medical Center    MPT of Hartsville – Capella, LLC  
Owner 102    EASTAR Health System    MPT of Muskogee-Capella, LLC   Owner 103   
National Park Medical Center    MPT of Hot Springs – Capella, LLC   Owner 104   
Willlamette Valley Medical Center    MPT of McMinnville-Capella, LLC   Owner 105
   KershawHealth    MPT of Kershaw-Capella, LLC   Owner 106    CircleBath   
Health Properties (Bath) Limited   Owner 107    Laredo Rehabilitation Hospital
   MPT of Laredo, LLC   Owner 108    Mesquite Rehabilitation Hospital    MPT of
Mesquite, LLC   Owner 109    Rehabilitation Hospital of the Northwest    MPT of
Post Falls, LLC   Owner 110    Weslaco Regional Rehabilitation Hospital    MPT
of Weslaco, LLC   Owner 111    University Rehabilitation Institute at the
University of Toledo Medical Center    MPT of Toledo, LLC   Owner 112   
Trustpoint Rehabilitation Hospital of Lubbock    MPT of Lubbock, LLC   Owner 113
   Rehabilitation Hospital of Northern Arizona    MPT of Flagstaff, LLC   Owner
114    First Choice Commerce City    MPT of Commerce City FCER, LLC   Owner 115
   First Choice Summerwood    MPT of Summerwood FCER, LLC   Owner 116    First
Choice Avondale Haslet    MPT of Fort Worth FCER, LLC   Owner 117    Texas
Regional Hospital    MPT of Carrollton AD, LLC   Owner 118    First Choice
Chandler    MPT of Chandler FCER, LLC   Owner 119    First Choice Converse   
MPT of Converse FCER, LLC   Owner



--------------------------------------------------------------------------------

    

Property

  

Owner/Ground Lessor/Mortgagor

 

Capacity

120    First Choice Denver 48th    MPT of Denver 48th FCER, LLC   Owner 121   
First Choice McKinney    MPT of McKinney FCER, LLC   Owner 122    First Choice
Victory Lakes    MPT of Victory Lakes FCER, LLC   Owner 123    First Choice
Glendale    MPT of Glendale FCER, LLC   Owner 124    First Choice Gilbert    MPT
of Gilbert FCER, LLC   Owner 125    First Choice Conroe    MPT of Conroe FCER,
LLC   Owner 126    Vintage Preserve Hospital    MPT of Houston Vintage AD, LLC  
Owner 127    First Choice Denver Mississippi    MPT of Aurora FCER, LLC   Owner
128    First Choice Chandler Ray    MPT of Chandler Ray FCER, LLC   Owner 129   
First Choice Helotes    MPT of Helotes FCER, LLC   Owner 130    First Choice
Highland Village    MPT of Highland Village FCER, LLC   Owner 131    First
Choice Parker Lincoln Jordan    MPT of Parker FCER, LLC   Owner 132    First
Choice Cinco Ranch    MPT of Cinco Ranch FCER, LLC   Owner 133    First Choice
Frisco Eldorado    MPT of Frisco Eldorado FCER, LLC   Owner 134    First Choice
Rosenberg    MPT of Rosenberg FCER, LLC   Owner 135    First Choice Goodyear   
MPT of Goodyear FCER, LLC   Owner 136    First Choice Longmont    MPT of
Longmont FCER, LLC   Owner 137    First Choice Creekside    MPT of Creekside
FCER, LLC   Owner 138    First Choice Frisco Custer    MPT of Frisco Custer, LLC
  Owner 139    First Choice DeSoto    MPT of DeSoto FCER, LLC   Owner



--------------------------------------------------------------------------------

    

Property

  

Owner/Ground Lessor/Mortgagor

 

Capacity

140    First Choice Marrero    MPT of Marreo FCER, LLC   Owner 141    First
Choice Highlands Ranch    MPT of Highlands Ranch FCER, LLC   Owner 142   
Adeptus Mesa Eastmark    MPT of Mesa Eastmark AD, LLC   Owner 143    First
Choice San Tan Valley    MPT of San Tan Valley FCER, LLC   Owner 144    First
Choice Canal    MPT of New Orleans Canal FCER, LLC   Owner 145    First Choice
Plano Preston    MPT of Plano Preston FCER, LLC   Owner 146    First Choice
Houston Antoine 249    MPT of Houston Antoine FCER, LLC   Owner 147    First
Choice Katy 1463    MPT of Katy 1463 FCER, LLC   Owner 148    First Choice
Potranco    MPT of Potranco FCER, LLC   Owner 149    First Choice Mandeville   
MPT of Mandeville FCER, LLC   Owner 150    First Choice Garland    MPT of
Garland FCER, LLC   Owner 151    First Choice Glendale Camelback    MPT of
Glendale Camelback FCER, LLC   Owner 152    First Choice De Zavala    MPT of De
Zavala FCER, LLC   Owner 153    First Choice Riverside    MPT of Austin
Riverside FCER, LLC   Owner 154    First Choice Salem    MPT of Columbus Salem
FCER, LLC   Owner 155    First Choice Cypress Fry    MPT of Cypress Fry FCER,
LLC   Owner 156    Medical West Freestanding ER    MPT of Hoover-Medical West,
LLC   Owner 157    Medical West MOB    MPT of Hoover-Medical West, LLC   Owner
158    Lake Huron Medical Center    MPT of Port Huron, LLC   Owner 159    St.
Clare’s Hospital – Denville    MPT of Morris, LLC   Owner



--------------------------------------------------------------------------------

    

Property

  

Owner/Ground Lessor/Mortgagor

 

Capacity

160    St. Clare’s Hospital – Boonton    MPT of Morris, LLC   Owner 161    St.
Clare’s Hospital – Dover    MPT of Morris, LLC   Owner 162    St. Clare’s Health
Center at Sussex    MPT of Morris, LLC   Owner 163    St. Joseph Medical Center
   MPT of Missouri, LLC   Owner 164    St. Michael’s Medical Center    MPT of
Newark, LLC   Owner 165    St. Mary’s Medical Center    MPT of Blue Springs, LLC
  Owner 166    ATOS Heidelberg Klinik    MPT RHM Heidelberg S.à.r.l.   Owner 167
   Orthopadische Kinik Braunfels    MPT RHM Braunfels S.à.r.l.   Owner 168   
Rhein-Haardt-Klinik    MPT RHM Sonnenwende S.à.r.l.   Owner 169    Heinrich Mann
Klinik    MPT RHM Heinrich Mann S.à.r.l.   Owner 170    Buchberg Klinik    MPT
RHM Buchberg S.à.r.l.   Owner 171    Klinik Hohenlohe    MPT RHM Hohenlohe
S.à.r.l.   Owner 172    Gesundheitszentrum Hannover    MPT RHM Hannover S.à.r.l.
  Owner 173    Klinik Bad Lausick    MPT RHM Bad Lausick S.à.r.l.   Owner 174   
Klinik Bad Sulze    MPT RHM Bad Bulze S.À.R.L.   Owner 175    Klinik Bad
Tennstedt    MPT RHM Bad Tennstedt S.À.R.L.   Owner 176    Klinikum Flechtingen
   MPT RHM Flechtingen S.À.R.L.   Owner 177    Klinik Helligendamm    MPT RHM
Helligendamm S.À.R.L.   Owner 178    Klinik Bad Lobenstein    MPT RHM Lobenstein
S.À.R.L.   Owner 179    Klinik Wismar    MPT RHM Wismar S.À.R.L.   Owner



--------------------------------------------------------------------------------

    

Property

  

Owner/Ground Lessor/Mortgagor

 

Capacity

180    Klinik Gunzenbachof Baden-Baden    MPT RHM Gunzenbachof S.À.R.L.   Owner
181    Kinzigtal Klinik    MPT RHM Kinzigtal S.À.R.L.   Owner 182    Hohenfeld
Klinik    MPT RHM Hohenfeld S.À.R.L.   Owner 183    Kaiserberg Klinik    MPT RHM
Kaiserberg S.À.R.L.   Owner 184    Klinik am Sudpark    MPT RHM Sudpark S.À.R.L.
  Owner 185    Rehaklinkik Aukammtal    MPT RHM Aukammtal S.À.R.L.   Owner 186
   Reha-Zentrum Schlangenbad    MPT RHM Schlangenbad S.À.R.L.   Owner 187   
Reha-Zentrium Gyhum    MPT RHM Gyhum S.À.R.L.   Owner 188    Klinik NRZ
Magdeburg    NRZ Gruppe S.À.R.L.   Owner 189    Klink Grunheide    MPT RHM
Grunheide S.À.R.L.   Owner 190    Klinik Hoppegarten    MPT RHM Hoppegarten
S.À.R.L.   Owner 191    Klinik Kalbe    MPT RHM Kalbe S.À.R.L.   Owner 192   
Klinik Berlin-Kladow    MPT RHM Kladow S.À.R.L.   Owner 193    Gesundheitspark
Bad Gottleuba    MPT RHM Gottleuba S.À.R.L.   Owner 194    Adelsberg Klinik Bad
Berka    MPT RHM Adelsberg S.À.R.L.   Owner 195    Berggisshubel    MPT RHM
Berggisshubel S.À.R.L.   Owner 196    Klinik Burg Landshut    MPT RHM Burg
Landshut S.À.R.L.   Owner 197    Achertal Klinik    MPT RHM Achertal S.À.R.L.  
Owner 198    Klinik St. Georg Bad Durrheim    MPT RHM St. Georg Bad Durrheim
S.À.R.L.   Owner 199    Klinik St. Georg Bad Krozingen    MPT RHM St. Georg Bad
Krozingen S.À.R.L.   Owner



--------------------------------------------------------------------------------

    

Property

  

Owner/Ground Lessor/Mortgagor

 

Capacity

200    Klinik Moselschieife    MPT RHM Moselschieife S.À.R.L.   Owner 201   
Franz Alexander Klinik    MPT RHM Franz Alexander S.À.R.L.   Owner 202   
Klinikum Flechtingen II    MPT RHM Flechtingen II S.À.R.L.   Owner 203    Klinik
am Park    MPT MEDIAN Meduna S.À.R.L.   Owner 204    MEDIAN Haus Fortuna    MPT
MEDIAN Meduna Park S.À.R.L.   Owner 205    MEDIAN Haus Meduna    MPT MEDIAN
Meduna S.À.R.L.   Owner 206    MEDIAN Haus Diana    MPT MEDIAN Meduna Park
S.À.R.L.   Owner 207    MEDIAN Salze Klinik    MPT MEDIAN Salze S.À.R.L.   Owner
208    MEDIAN Saale I    MPT MEDIAN Saale S.À.R.L.   Owner 209    MEDIAN Saale
II    MPT MEDIAN Salle II S.À.R.L.   Owner 210    MEDIAN Children’s Rehab    MPT
MEDIAN Children’s Rehab S.À.R.L.   Owner 211    MEDIAN Klinik im Odenwald and im
Odenwal Akut    MPT AHG Odenwald S.À.R.L.   Owner 212    MEDIAN Klinik Romhild
   MPT AHG Romhild S.À.R.L.   Owner 213    MEDIAN Ravensruh    MPT AHG Ravensruh
S.À.R.L.   Owner 214    MEDIAN Klinik Lubeck and Klinik Lubeck Akut    MPT AHG
Lubeck S.À.R.L.   Owner 215    MEDIAN Klinik Richelsdorf    MPT AHG Richelsdorft
S.À.R.L.   Owner 216    MEDIAN Klinik Wigbertshohe    MPT AHG Wigbertshohe
S.À.R.L.   Owner 217    MEDIAN Klink Mecklenberg    MPT AHG Mecklenburg S.À.R.L.
  Owner 218    Nashoba Valley Medical Center    MPT of Ayer – Steward, LLC  
Mortgagee 219    St. Elizabeth’s Medical Center    MPT of Brighton – Steward,
LLC   Owner



--------------------------------------------------------------------------------

    

Property

  

Owner/Ground Lessor/Mortgagor

 

Capacity

220    Good Samaritan Medical Center    MPT of Brockton – Steward, LLC   Owner
221    Carney Hospital    MPT of Dorchester – Steward, LLC   Mortgagee 222   
Saint Anne’s Hospital    MPT of Fall River – Steward, LLC   Owner 223    Holy
Family Hospital    MPT of Methuen – Steward, LLC   Owner 224    Norwood Hospital
   MPT of Norwood – Steward, LLC   Mortgagee 225    Morton Hospital    MPT of
Taunton – Steward, LLC   Owner



--------------------------------------------------------------------------------

Schedule 7.2(d)

Existing Indebtedness

 

MPT Entity

  

Indebtedness

   Amount  

MPT of Kansas City, LLC

  

40/86 Mortgage Capital, Inc.

   $ 13,101,296  

MPT Operating Partnership, L.P.

  

Tetra Financial Group Guarantee of Ernest Equipment Financing

   $ 1,466,753  

MPT Operating Partnership L.P.

  

Celtic Commercial Finance Guarantee of Ernest Equipment Financing

   $ 1,362,825  

MPT Operating Partnership, L.P.

  

IBM Credit LLC

   $ 1,465,629  

MPT Operating Partnership, L.P.

  

Lease Agreement from EverBank Commercial Finance, Inc.

  



--------------------------------------------------------------------------------

Schedule 7.3(f)

Existing Liens

 

EverBank Commercial Finance, Inc.    Lease Agreement dated March 6, 2015



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GUARANTEE AGREEMENT

 

A-1



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT

GUARANTEE AGREEMENT, dated as of February 1, 2017, among MEDICAL PROPERTIES
TRUST, INC., a Maryland corporation (“Holdings”), and each other entity that may
become a party hereto as provided herein (the “Subsidiary Guarantors,” and
together with Holdings, the “Guarantors”), in favor of JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) for
the banks, financial institutions and other entities (the “Lenders”) from time
to time party as Lenders to the Amended and Restated Revolving Credit and Term
Loan Agreement, dated as of the date hereof (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among MPT OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(the “Borrower”), Holdings, the Lenders, and the Administrative Agent.

RECITALS

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans to the Borrower upon the terms and subject to the conditions set
forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each Guarantor;

WHEREAS, the proceeds of the Loans under the Credit Agreement, will be used in
part to finance the working capital needs and for other general corporate
purposes of the Borrower and its Subsidiaries (including the Subsidiary
Guarantors), including to repay Indebtedness and finance acquisitions and
Investments;

WHEREAS, the Borrower and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
making of the Loans under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Loans to the Borrower under the Credit Agreement that the
Guarantors shall have executed and delivered this Agreement to the
Administrative Agent for the benefit of the Credit Parties.

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and to induce the Agents and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective Loans to the
Borrower thereunder, each Guarantor hereby agrees with the Administrative Agent,
for the benefit of the Credit Parties, as follows:

 

A-2



--------------------------------------------------------------------------------

SECTION 1. DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

(b) The following terms shall have the following meanings:

“Agreement”: this Guarantee Agreement, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time.

“Borrower Obligations”: the collective reference to the unpaid principal of and
interest on the Loans and all other obligations (and specifically including the
Reimbursement Obligations) and liabilities of the Borrower (including any
Subsidiary Borrowers) to any Agent, Lender or Indemnitee, whether direct or
indirect, absolute or contingent, due or to become due or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Credit Agreement, this Agreement, the other Loan Documents or any other document
made, delivered or given in connection therewith or pursuant thereto, in each
case whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including, without limitation, attorney’s fees and
legal expenses) or otherwise (including interest accruing at the then applicable
rate provided in the Credit Agreement after the maturity of the Loans and
interest accruing at the then applicable rate provided in the Credit Agreement
after the commencement of any bankruptcy case or insolvency, reorganization,
liquidation or like proceeding relating to the Borrower, whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding and all
expense reimbursement and indemnity obligations arising or incurred as provided
in the Loan Documents after the commencement of any such case or proceeding,
whether or not a claim for such obligations is allowed in such case or
proceeding).

“Guaranteed Obligations”: collectively, (a) the Borrower Obligations and (b) the
Guarantor Obligations.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor with respect to the Credit Agreement which may
arise under or in connection with this Agreement (including Section 2) or any
other Loan Document to which such Guarantor is a party, in each case whether on
account of guarantee obligations, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, attorney’s fees and legal
expenses) or otherwise (including all expense reimbursement and indemnity
obligations arising or incurred as provided in the Loan Documents after the
commencement of any bankruptcy case or insolvency, reorganization, liquidation
or like proceeding, whether or not a claim for such obligations is allowed in
such case or proceeding).

“Indemnitee”: as defined in Section 10.5 of the Credit Agreement.

“Luxembourg Commercial Register Law”: the Luxembourg law of December 19, 2002 on
the Trade and Companies’ Register, on accounting and on annual accounts of the
companies, as amended.

 

A-3



--------------------------------------------------------------------------------

“Luxembourg Guarantor”: any Guarantor incorporated or established (as
applicable) in Luxembourg.

“Luxembourg Guarantor’s Group”: with respect to any Luxembourg Guarantor, such
Luxembourg Guarantor and each subsidiary undertaking or parent undertaking of
such Luxembourg Guarantor and each subsidiary undertaking of such parent
undertaking from time to time.

“Organizational Documents”: as to any Person, its certificate or articles of
incorporation and by-laws if a corporation, or its certificate of formation and
its partnership agreement if a partnership, its limited liability company
agreement if a limited liability company, or other organizational or governing
documents of such person.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Unasserted Obligations”: shall mean, at any time, Guaranteed Obligations for
taxes, costs, indemnifications, reimbursements, damages and other liabilities
(except for (i) the principal of interest on, and fees relating to, any
Guaranteed Obligations and (ii) contingent reimbursement obligations in respect
of any amounts that may be drawn under Letters of Credit) in respect of which no
claim or demand for payment has been made (or, in the case of Guaranteed
Obligations for indemnification, no notice for indemnification has been issued
by the indemnitee) at such time.

1.2 Other Definitional Provisions.

(a) As used herein and in any certificate or other document made or delivered
pursuant hereto, (i) accounting terms relating to any Guarantor not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP,
(ii) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation,” (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), and (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties of every type and nature, and
(v) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time (subject to any applicable restrictions hereunder).

(b) The words “hereof,” “herein,” “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and Schedule
references are to this Agreement unless otherwise specified.

 

A-4



--------------------------------------------------------------------------------

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(d) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to any Obligation shall mean the
payment in full of such Obligation in cash in immediately available funds.

SECTION 2. GUARANTEE

2.1 Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the benefit of the
Credit Parties, the prompt and complete payment and performance by the Borrower
when due (whether at the stated maturity, by acceleration or otherwise) of each
and all of the Borrower Obligations. The Guarantors agree that this guarantee is
a guarantee of payment and performance and not of collection.

(b) Each Guarantor shall be liable under its guarantee set forth in Section
2.1(a), without any limitation as to amount, for all present and future Borrower
Obligations, including specifically all future increases in the outstanding
amount of the Loans under the Credit Agreement and other future increases in the
Borrower Obligations, whether or not any such increase is committed,
contemplated or provided for by the Loan Documents on the date hereof; provided,
that (i) enforcement of such guarantee against such Guarantor will be limited as
necessary to limit the recovery under such guarantee to the maximum amount which
may be recovered without causing such enforcement or recovery to constitute a
fraudulent transfer or fraudulent conveyance under any applicable law, including
any applicable federal or state fraudulent transfer or fraudulent conveyance law
(after giving effect, to the fullest extent permitted by law, to the
reimbursement and contribution rights set forth in Section 2.2) and (ii) to the
fullest extent permitted by applicable law, the foregoing clause (i) shall be
for the benefit solely of creditors and representatives of creditors of each
Guarantor and not for the benefit of such Guarantor or the holders of any equity
interest in such Guarantor. Each Guarantor shall be regarded, and shall be in
the same position, as principal debtor with respect to the Guaranteed
Obligations.

(c) The guarantee contained in this Section 2.1 (i) shall remain in full force
and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2.1 (other than
Unasserted Obligations) have been paid in full, and all commitments to extend
credit under the Credit Agreement have terminated, notwithstanding that from
time to time during the term of the Credit Agreement the Borrower may be free
from any Borrower Obligations, (ii) unless released as provided in clause
(iii) below, shall survive the repayment of the Loans under the Credit Agreement
and remain enforceable as to all Borrower Obligations that survive such
repayment, termination and release and (iii) shall be released when and as set
forth in Section 5.15.

(d) No payment (other than payment in full of all the Guaranteed Obligations)
made by the Borrower, any of the Guarantors, any other guarantor or any other
Person or received or collected by any Credit Party from the Borrower, any of
the Guarantors, any other guarantor or

 

A-5



--------------------------------------------------------------------------------

any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder in respect
of any other Borrower Obligations then outstanding or thereafter incurred.

2.2 Reimbursement, Contribution and Subrogation. In case any payment is made on
account of the Borrower Obligations by any Guarantor or is received or collected
on account of the Borrower Obligations from any Guarantor:

(a) Such Guarantor shall be entitled, subject to and upon payment in full of all
outstanding Guaranteed Obligations, (i) to demand and enforce reimbursement for
the full amount of such payment from the Borrower and (ii) to demand and enforce
contribution in respect of such payment from each other Guarantor which has not
paid its fair share of such payment, as necessary to ensure that (after giving
effect to any enforcement of reimbursement rights provided hereby) each
Guarantor pays its fair share of the unreimbursed portion of such payment. For
this purpose, the fair share of each Guarantor as to any unreimbursed payment
shall be determined based on an equitable apportionment of such unreimbursed
payment among all Guarantors based on the relative value of their assets (net of
their liabilities, other than Guaranteed Obligations) and any other equitable
considerations deemed appropriate by the court.

(b) If and whenever any right of reimbursement or contribution becomes
enforceable by any Guarantor against the Borrower or any other Guarantor under
Section 2.2(a), such Guarantor shall be entitled, subject to and upon payment in
full of all outstanding Guaranteed Obligations, to be subrogated (equally and
ratably with all other Guarantors entitled to reimbursement from the Borrower or
contribution from any other Guarantor under Section 2.2(a)) to any interest that
may then be held by the Administrative Agent upon any collateral granted to it
for the Guaranteed Obligations, if any. To the fullest extent permitted under
applicable law, such right of subrogation shall be enforceable solely against
the Borrower and the Guarantors, and not against the Credit Parties, and neither
the Administrative Agent nor any Credit Party shall have any duty whatsoever to
warrant, ensure or protect any such right of subrogation or to obtain, perfect,
maintain, hold, enforce or retain any collateral for any purpose related to any
such right of subrogation. If subrogation is demanded in writing by any
Guarantor, then (subject to and upon payment in full of all outstanding
Guaranteed Obligations) the Administrative Agent shall deliver to the Guarantors
making such demand, or to a representative of such Guarantors or of the
Guarantors generally, an instrument reasonably satisfactory to the
Administrative Agent transferring, on a quitclaim basis without (to the fullest
extent permitted under applicable law) any recourse, representation, warranty or
obligation whatsoever, whatever interest the Administrative Agent then may hold
in whatever collateral may then exist that was not previously released or
disposed of by the Administrative Agent.

(c) All rights and claims arising under this Section 2.2 or based upon or
relating to any other right of reimbursement, indemnification, contribution or
subrogation that may at any time arise or exist in favor of any Guarantor as to
any payment on account of the Guaranteed Obligations made by it or received
shall be fully subordinated in all respects to the prior payment in full of all
of the Guaranteed Obligations. Until payment in full of the Guaranteed
Obligations, no Guarantor shall demand or receive any collateral security,
payment or distribution whatsoever (whether in cash, property or securities or
otherwise) on account of any such right or claim. If

 

A-6



--------------------------------------------------------------------------------

any such payment or distribution is made or becomes available to any Guarantor,
such payment or distribution shall be delivered by the person making such
payment or distribution directly to the Administrative Agent, for application to
the payment of the Guaranteed Obligations. If any such payment or distribution
is received by any Guarantor, it shall be held by such Guarantor in trust, as
trustee of an express trust for the benefit of the Credit Parties, and shall
forthwith be transferred and delivered by such Guarantor to the Administrative
Agent, in the exact form received and, if necessary, duly endorsed.

(d) The obligations of the Guarantors under the Loan Documents, including their
liability for the Guaranteed Obligations are not contingent upon the validity,
legality, enforceability, collectibility or sufficiency of any right of
reimbursement, contribution or subrogation arising under this Section 2.2. To
the fullest extent permitted under applicable law, the invalidity,
insufficiency, unenforceability or uncollectibility of any such right shall not
in any respect diminish, affect or impair any such obligation or any other
claim, interest, right or remedy at any time held by any Credit Party against
any Guarantor. The Credit Parties make no representations or warranties in
respect of any such right and shall, to the fullest extent permitted under
applicable law, have no duty to assure, protect, enforce or ensure any such
right or otherwise relating to any such right.

(e) Each Guarantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Guarantor, but (i) the exercise and enforcement of such rights shall be subject
to this Section 2.2 and (ii) to the fullest extent permitted by applicable law,
neither the Administrative Agent nor any Credit Party shall ever have any duty
or liability whatsoever in respect of any such right.

2.3 Amendments, etc. with respect to the Borrower Obligations. To the fullest
extent permitted by applicable law, each Guarantor shall remain obligated
hereunder notwithstanding that, without any reservation of rights against any
Guarantor and without notice to or further assent by any Guarantor, any demand
for payment of any of the Borrower Obligations made by any Credit Party may be
rescinded by such Credit Party and any of the Borrower Obligations continued,
and the Borrower Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Credit Party, and the Credit Agreement and the
other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, amended and restated, supplemented,
replaced, refinanced, otherwise modified or terminated, in whole or in part, as
the Administrative Agent (or the requisite Credit Parties) may deem advisable
from time to time, and any cash collateral security, guarantee or right of
offset at any time held by any Credit Party for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released. No Credit
Party shall have any obligation to protect, secure, perfect or insure any Lien
on cash collateral held by it pursuant to Section 8 of the Credit Agreement, if
any, except to the extent required by applicable law. Each Guarantor hereby
acknowledges and agrees that the Administrative Agent and the Credit Parties may
at any time or from time to time, with or without the consent of, or notice to,
Guarantors or any of them:

(a) change or extend the manner, place or terms of payment of, or renew or alter
all or any portion of, the Guaranteed Obligations;

 

A-7



--------------------------------------------------------------------------------

(b) take any action under or in respect of the Loan Documents in the exercise of
any remedy, power or privilege contained therein or available to it at law,
equity or otherwise, or waive or refrain from exercising any such remedies,
powers or privileges;

(c) amend or modify, in any manner whatsoever, the Loan Documents;

(d) extend or waive the time for any Loan Party’s performance of, or compliance
with, any term, covenant or agreement on its part to be performed or observed
under the Loan Documents, or waive such performance or compliance or consent to
a failure of, or departure from, such performance or compliance;

(e) take and hold collateral for the payment of the Guaranteed Obligations
guaranteed hereby or sell, exchange, release, dispose of, or otherwise deal
with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent and the Credit Parties have been granted a Lien, to secure
any Guaranteed Obligations;

(f) release anyone who may be liable in any manner for the payment of any
amounts owed by Guarantors or any Loan Party to the Administrative Agent or any
Credit Party;

(g) modify or terminate the terms of any intercreditor or subordination
agreement pursuant to which claims of other creditors of any Guarantor or any
Loan Party are subordinated to the claims of the Administrative Agent and the
Credit Parties; and/or

(h) apply any sums by whomever paid or however realized to any amounts owing by
any Guarantor or any Loan Party to the Administrative Agent or any Credit Party
in such manner as the Administrative Agent or any Credit Party shall determine
in its discretion.

The Administrative Agent and the Credit Parties shall not incur any liability to
Guarantors as a result thereof, and no such action shall impair or release the
Guaranteed Obligations of Guarantors or any of them under this Agreement.

2.4 Limitations on guarantees by Luxembourg Guarantors. Notwithstanding anything
to the contrary contained in this Agreement (including Section 2) or in the
Credit Agreement, the aggregate maximum amount payable by any Luxembourg
Guarantor in respect of the aggregate amount of its Guaranteed Obligations shall
be limited at any time to an amount not exceeding:

(a) the aggregate of all principal amounts (if any) borrowed directly or
indirectly by or made available by whatever means to the Luxembourg Guarantor or
any of its direct or indirect subsidiaries or any other members of the
Luxembourg Guarantor’s Group that have been financed by a borrowing under the
Credit Agreement;

(b) plus the balance (if positive) between

(X) the greater of:

(i) 95 percent of the Luxembourg Guarantor’s net assets (capitaux propres) and
the subordinated debt (dettes subordonnées) owed by such Luxembourg Guarantor
(excluding however any amounts taken into

 

A-8



--------------------------------------------------------------------------------

account under (a) above) (the “Luxembourg Subordinated Debt”), as determined by
article 34 of the Luxembourg Commercial Register Law at the date of this
Agreement; and

(ii) 95 percent of the Luxembourg Guarantor’s net assets (capitaux propres) and
the Luxembourg Subordinated Debt as determined by article 34 of the Luxembourg
Commercial Register Law at the date the guarantee under this Section 2 is
called,

(Y) less (i.e. to avoid double-counting) the aggregate of all principal amounts
(if any) borrowed directly or indirectly by or made available by whatever means
to the Luxembourg Guarantor or any of its direct or indirect subsidiaries from
one or more other members of the Luxembourg Guarantor’s Group that have been
financed by a borrowing under the Credit Agreement.

2.5 Guarantee Absolute and Unconditional. To the fullest extent permitted by
applicable law, each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Borrower Obligations and notice of
or proof of reliance by any Credit Party upon the guarantee contained in this
Section 2 or acceptance of the guarantee contained in this Section 2. The
Borrower Obligations, and each of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained in this Section 2. All dealings between
the Borrower and any of the Guarantors, on the one hand, and the Credit Parties,
on the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. Each
Guarantor understands and agrees that the guarantee contained in this Section 2
shall be construed, to the fullest extent permitted by applicable law, as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity, genuineness, regularity, enforceability or any future
amendment of, or change in the Credit Agreement or any other Loan Document, any
of the Borrower Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by any Credit Party, (b) the absence of any action to enforce this
Agreement or any other Loan Document or the waiver or consent by the
Administrative Agent and/or the Credit Parties with respect to any of the
provisions thereof, (c) the existence, value or condition of, or failure to
perfect its security interest in cash collateral granted pursuant to Section 8
of the Credit Agreement, if any, or any action, or the absence of any action, by
the Administrative Agent in respect thereof (including, without limitation, the
release of any such security), (d) the insolvency of any Loan Party, or (e) any
other action or circumstance whatsoever which might otherwise constitute a legal
or equitable discharge of the Borrower for the Borrower Obligations, a defense
of a surety or guarantor or a legal or equitable discharge of such Guarantor
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, any Credit Party may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against the Borrower, any other Guarantor or any
other Person or against any cash collateral pledged pursuant to Section 8 of the
Credit Agreement, if any, or guarantee for the Borrower Obligations or any right
of offset with respect thereto, and any failure by any Credit Party to make any
such demand, to pursue such other rights or

 

A-9



--------------------------------------------------------------------------------

remedies or to collect any payments from the Borrower, any Guarantor or any
other Person or to realize upon any such cash collateral security or guarantee
or to exercise any such right of offset, or any release of the Borrower, any
other Guarantor or any other Person or any such cash collateral security,
guarantee or right of offset, shall not relieve any Guarantor of any obligation
or liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of any Credit Party
against any Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

2.6 Reinstatement. The guarantee contained in this Section 2 shall be reinstated
and shall remain in all respects enforceable to the extent that, at any time,
any payment of any of the Borrower Obligations is set aside, avoided or
rescinded or must otherwise be restored or returned by any Credit Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
in whole or in part, and such reinstatement and enforceability shall, to the
fullest extent permitted by applicable law, be effective as fully as if such
payment had not been made.

2.7 Demand by Agent or Lenders. In addition to the terms of the guarantee set
forth in this Section 2, and in no manner imposing any limitation on such terms,
it is expressly understood and agreed that, if, at any time, the outstanding
principal amount of the Guaranteed Obligations under the Credit Agreement
(including all accrued interest thereon) is declared to be immediately due and
payable, then Guarantors shall, without demand, pay to the holders of the
Guaranteed Obligations the entire outstanding Guaranteed Obligations due and
owing to such holders.

2.8 Enforcement. In no event shall the Administrative Agent have any obligation
(although it is entitled, at its option) to proceed against the Borrower or any
other Loan Party or any cash collateral pledged pursuant to Section 8 of the
Credit Agreement before seeking satisfaction from any or all of the Guarantors,
and the Administrative Agent may proceed, prior or subsequent to, or
simultaneously with, the enforcement of the Administrative Agent’s rights
hereunder, to exercise any right or remedy which it may have against any
collateral, as a result of any Lien it may have as security for all or any
portion of the Guaranteed Obligations.

2.9 Waiver. In addition to the waivers contained in Section 2.4 hereof,
Guarantors waive, and agree that they shall not at any time insist upon, plead
or in any manner whatever claim or take the benefit or advantage of, any
appraisal, valuation, stay, extension, marshaling of assets or redemption laws,
or exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by Guarantors of their Guaranteed
Obligations under, or the enforcement by the Administrative Agent or the Credit
Parties of, this Agreement. Guarantors hereby waive diligence, presentment and
demand (whether for non-payment or protest or of acceptance, maturity, extension
of time, change in nature or form of the Guaranteed Obligations, acceptance of
further security, release of further security, composition or agreement arrived
at as to the amount of, or the terms of, the Guaranteed Obligations, notice of
adverse change in any Borrower’s financial condition or any other fact which
might increase the risk to Guarantors) with respect to any of the Guaranteed
Obligations or all other demands whatsoever and waive the benefit of all
provisions of law which are or might be in conflict with the terms of this
Agreement. Guarantors represent, warrant and jointly and severally agree that,
as of the date

 

A-10



--------------------------------------------------------------------------------

of this Agreement, their obligations under this Agreement are not subject to any
offsets or defenses against the Administrative Agent or the Credit Parties or
any Loan Party of any kind. Guarantors further jointly and severally agree that
their obligations under this Agreement shall not be subject to any
counterclaims, offsets or defenses against the Administrative Agent or any
Credit Party or against any Loan Party of any kind which may arise in the future
except for those arising by operation of law.

2.10 Severability, etc. It is the intention and agreement of each Guarantor, the
Administrative Agent and the Credit Parties that the obligations of each
Guarantor under this Agreement shall be valid and enforceable against such
Guarantors to the maximum extent permitted by applicable law. Accordingly, if
any provision of this Agreement creating any obligation of the Guarantors in
favor of the Administrative Agent and the Credit Parties shall be declared to be
invalid or unenforceable in any respect or to any extent, it is the stated
intention and agreement of each Guarantor, the Administrative Agent and the
Credit Parties that any balance of the obligation created by such provision and
all other obligations of the Guarantors to the Administrative Agent and the
Credit Parties created by other provisions of this Agreement shall remain valid
and enforceable. Likewise, if by final order a court of competent jurisdiction
shall declare any sums which the Administrative Agent and the Credit Parties may
be otherwise entitled to collect from the Guarantors under this Agreement to be
in excess of those permitted under any law (including any federal or state
fraudulent conveyance or like statute or rule of law) applicable to the
obligations of the Guarantors under this Agreement, it is the stated intention
and agreement of each Guarantor and the Administrative Agent and the Credit
Parties that all sums not in excess of those permitted under such applicable law
shall remain fully collectible by the Administrative Agent and the Credit
Parties from the Guarantors.

2.11 Payments. Each Guarantor hereby agrees to pay all amounts payable by it
under this Section 2 to the Administrative Agent without set-off or counterclaim
in Dollars in immediately available funds as specified in the Credit Agreement.

2.12 Assurances. Each Guarantor hereby agrees, upon the written request of the
Administrative Agent or any Credit Party, to execute and deliver to the
Administrative Agent or such Credit Party, from time to time, any additional
instruments or documents reasonably considered necessary by the Administrative
Agent or such Credit Party to cause this guarantee set forth in this Section 2
to be, become or remain valid and effective in accordance with its terms.

SECTION 3. REPRESENTATIONS AND WARRANTIES

Each Guarantor hereby represents and warrants to each Credit Party that:

3.1 Representations in Credit Agreement. In the case of each Guarantor, the
representations and warranties set forth in Section 4 of the Credit Agreement as
they relate to such Guarantor or to the Loan Documents to which such Guarantor
is a party, each of which is hereby incorporated herein by reference, are true
and correct, and each Credit Party shall be entitled to rely on each of them as
if they were fully set forth herein; provided that each reference in each such
representation and warranty to the Borrower’s knowledge shall, for the purposes
of this Section 3.1, be deemed to be a reference to such Guarantor’s knowledge.

 

A-11



--------------------------------------------------------------------------------

3.2 Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Guarantor’s full and exact legal name, jurisdiction of organization,
organizational identification number from the jurisdiction of organization (if
any), and the location of such Guarantor’s chief executive office or principal
residence, as the case may be, are specified on Schedule 2. On the date hereof,
such Guarantor is organized solely under the law of the jurisdiction so
specified and has not filed any certificates of domestication, transfer or
continuance in any other jurisdiction. Except as otherwise indicated on Schedule
2, the jurisdiction of such Guarantor’s organization or formation is required to
maintain a public record showing the Guarantor to have been organized or formed.
On the date hereof, except as specified on Schedule 2, such Guarantor has not
changed its name, jurisdiction of organization, chief executive office or its
corporate or organizational structure in any way (e.g. by merger, consolidation,
change in corporate form or otherwise) within the past five years. Such
Guarantor has furnished to the Administrative Agent its Organizational Documents
as in effect as of a date which is recent to the date hereof and long-form good
standing certificate, or an equivalent certificate issued by its jurisdiction of
organization, as of a date which is recent to the date hereof.

3.3 Corporate Power; Authorization; Enforceable Guaranteed Obligations. The
execution, delivery and performance of the guarantee set forth in Section 2, and
all other Loan Documents and all instruments and documents to be delivered by
each Guarantor hereunder and under the Credit Agreement are within such
Guarantor’s organizational power, have been duly authorized by all necessary or
proper organizational action, including the consent of stockholders where
required, are not in contravention of any provision of such Guarantor’s
Organizational Documents, do not violate any law or regulation, or any order or
decree of any Governmental Authority, do not conflict with or result in the
breach of, or constitute a default under, or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which any Guarantor is a party or
by which any Guarantor or any of its property is bound, do not result in the
creation or imposition of any Lien upon any of the property of any Guarantor,
all of which have been duly obtained, made or complied with prior to the Closing
Date. On or prior to the Closing Date, this Agreement and each of the Loan
Documents to which any Guarantor is a party shall have been duly executed and
delivered for the benefit of or on behalf of such Guarantor, and each shall then
constitute a legal, valid and binding obligation of such Guarantor, enforceable
against such Guarantor in accordance with its terms.

3.4 Survival. The representations and warranties set forth in this Section 3
shall survive the execution and delivery of this Agreement.

SECTION 4. COVENANTS

4.1 Covenants in Credit Agreement. Each Guarantor covenants and agrees with the
Credit Parties that, from and after the date of this Agreement until this
Agreement is terminated pursuant to Section 5.15, that such Guarantor shall
take, or refrain from taking, as the case may be, each action that is necessary
to be taken or not taken, so that no breach of the covenants in the Credit
Agreement pertaining to actions to be taken, or not taken, by such Guarantor
will result.

 

A-12



--------------------------------------------------------------------------------

SECTION 5. MISCELLANEOUS

5.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.1 of the Credit Agreement.

5.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Guarantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1 or to such other address as such
Guarantor may notify the Administrative Agent in writing; provided further that
notices to the Administrative Agent shall be addressed as follows, or to such
other address as may be hereafter notified by the Administrative Agent:

 

Administrative Agent:   

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, NY 10179

   Attention: Jaime Gitler    Telecopy: (212) 270-2157    Telephone: (212)
270-1311

5.3 No Waiver by Course of Conduct; Cumulative Remedies. No Credit Party shall
by any act (except by a written instrument pursuant to Section 5.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Credit Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Credit Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Credit Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

5.4 Enforcement Expenses; Indemnification.

(a) Each Guarantor agrees to pay, or reimburse the Administrative Agent for, all
its reasonable documented out-of-pocket costs and expenses incurred in
collecting against such Guarantor under the guarantee contained in Section 2 or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which such Guarantor is a party, including the reasonable
documented out-of-pocket fees and disbursements of counsel to the Administrative
Agent.

(b) Each Guarantor agrees to pay, and to save the Credit Parties harmless from,
any and all liabilities with respect to, or resulting from any delay in paying,
any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable in connection with any of the transactions contemplated
by this Agreement.

 

A-13



--------------------------------------------------------------------------------

(c) Each Guarantor agrees to pay, and to save the Credit Parties harmless from,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement on the terms set forth in Section 10.5 of the
Credit Agreement.

(d) The agreements in this Section shall survive repayment of the Guaranteed
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

5.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the Credit
Parties and their successors and assigns; provided that no Guarantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Administrative Agent and, unless so
consented to, each such assignment, transfer or delegation by any Guarantor
shall be void.

5.6 Set-Off. Each Guarantor hereby irrevocably authorizes each Credit Party at
any time and from time to time while an Event of Default shall have occurred and
be continuing, without notice to such Guarantor or any other Guarantor, any such
notice being expressly waived by each Guarantor, to set-off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Credit Party to or for
the credit or the account of such Guarantor, or any part thereof in such amounts
as such Credit Party may elect, against and on account of the obligations and
liabilities of such Guarantor to such Credit Party hereunder and claims of every
nature and description of such Credit Party against such Guarantor, in any
currency, whether arising hereunder, under the Credit Agreement, any other Loan
Document or otherwise, as such Credit Party may elect, whether or not any Credit
Party has made any demand for payment and although such obligations, liabilities
and claims may be contingent or unmatured. Each Credit Party shall notify such
Guarantor promptly of any such set-off and the application made by such Credit
Party of the proceeds thereof, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Credit Party under this Section are in addition to other rights and
remedies (including other rights of set-off) which such Credit Party may have.

5.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

5.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

A-14



--------------------------------------------------------------------------------

5.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

5.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Guarantors and the Credit Parties with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Credit Party relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.

5.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

5.12 Submission To Jurisdiction; Waivers. Each Guarantor hereby irrevocably and
unconditionally:

(a) submits for itself in any legal action or proceeding relating to this
Agreement and the other Loan Documents to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the non
exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 5.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

5.13 Acknowledgements. Each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) no Credit Party has any fiduciary relationship with or duty to any Guarantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Guarantors, on the one hand, and the
Credit Parties, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or among the Guarantors and the Credit Parties.

 

A-15



--------------------------------------------------------------------------------

5.14 Additional Guarantors; Supplements to Schedules.

(a) Each Subsidiary of the Borrower that is required to become a party to this
Agreement pursuant to Section 6.10 of the Credit Agreement shall become a
Guarantor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement in the form of Annex I hereto.

(b) The Guarantors shall deliver to the Administrative Agent supplements to the
Schedules to this Agreement as necessary to reflect changes thereto arising
after the date hereof promptly after the occurrence of any such changes, unless
otherwise specified herein. Such Supplements shall become part of this Agreement
as of the date of delivery to the Administrative Agent.

5.15 Termination.

(a) At such time as the Loans and all other Guaranteed Obligations (other than
Unasserted Obligations) have been paid in full, this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Guarantor hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party.

(b) Any obligations of a Subsidiary Guarantor hereunder shall be released (i) at
the time such Subsidiary Guarantor is dissolved, consolidated or merged to the
extent permitted under the Credit Agreement, (ii) at the time of any Disposition
permitted under the Credit Agreement, or (iii) becomes an Excluded Foreign
Subsidiary as a result of a transaction or designation permitted hereunder;
provided that any property of such Subsidiary Guarantor has been disposed of in
a transaction permitted by the Credit Agreement.

(c) In connection with any termination or release pursuant to clauses (a) or (b)
above, the Administrative Agent and the Collateral Agent shall promptly execute
and deliver to any Guarantor, at such Guarantor’s expense, all documents that
such Guarantor shall reasonably request to evidence such termination or release.

5.16 WAIVER OF JURY TRIAL. EACH GUARANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, THE ADMINISTRATIVE AGENT AND EACH OTHER CREDIT PARTY, HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

 

A-16



--------------------------------------------------------------------------------

5.17 Credit Parties. By entering into this Agreement, each of the Credit Parties
agrees to be bound by the terms of the Loan Documents, including, without
limitation, Section 10 of the Credit Agreement.

5.18 ECP Rules; Keepwell. (a) No Guarantor hereunder shall be deemed to be a
guarantor of any Swap Obligations if such Guarantor is not an “Eligible Contract
Participant” as defined in § 1(a)(18) of the Commodity Exchange Act and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
Securities and Exchange Commission (collectively, and as now or hereafter in
effect, “the ECP Rules”) to the extent that the providing of such guaranty by
such Guarantor would violate the ECP Rules or any other applicable law or
regulation. This paragraph shall not affect any Guaranteed Obligations of a
Guarantor other than Swap Obligations, nor shall it affect the Obligations of
any Guarantor who qualifies as an “Eligible Contract Participant

(b) Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 5.18 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 5.18 or otherwise
under this Agreement voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 5.18 shall remain
in full force and effect until terminated in accordance with Section 5.15
hereof. Each Qualified ECP Guarantor intends that this Section 5.18 constitute,
and this Section 5.18 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

A-17



--------------------------------------------------------------------------------

MEDICAL PROPERTIES TRUST, INC. By:  

 

  Name:   R. Steven Hamner   Title:   Executive Vice President and     Chief
Financial Officer

 

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:  

 

  Name:   Title:

 

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

Annex I - Assumption Agreement

Schedule 1 - Notices

Schedule 2 - Guarantor Identification Information



--------------------------------------------------------------------------------

ANNEX I to

Guarantee Agreement

ASSUMPTION AGREEMENT, dated as of             , 200  , made
                             (the “Additional Guarantor”), in favor of JPMORGAN
CHASE BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions (the “Lenders”) parties
to the Credit Agreement referred to below. All capitalized terms not defined
herein shall have the meaning ascribed to them in such Credit Agreement.

W I T N E S S E T H:

WHEREAS, Medical Properties Trust, Inc. (“Holdings”), MPT Operating Partnership,
L.P. (the “Borrower”), the Lenders and the Administrative Agent have entered
into an Amended and Restated Revolving Credit and Term Loan Agreement, dated as
of February 1, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Guarantor), have entered into the
Guarantee Agreement, dated as of February 1, 2017 (as amended, supplemented or
otherwise modified from time to time, the “Guarantee Agreement”) in favor of the
Administrative Agent for the benefit of the Credit Parties;

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guarantee Agreement, and the Additional Guarantor’s failure to do
so shall constitute a breach of the Credit Agreement; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee Agreement. By executing and delivering this Assumption Agreement,
the Additional Guarantor, as provided in Section 5.14 of the Guarantee
Agreement, hereby becomes a party to the Guarantee Agreement as a Guarantor
thereunder with the same force and effect as if originally named therein as a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Guarantor thereunder and
shall jointly and severally guaranty the payment and performance of the Borrower
Obligations as set forth therein. The information set forth in Annex I-A hereto
is hereby added to the information set forth in Schedules to the Guarantee
Agreement. The Additional Guarantor hereby represents and warrants that each of
the representations and warranties contained in Section 3 of the Guarantee
Agreement is true and correct on and as the date hereof (after giving effect to
this Assumption Agreement) as if made on and as of such date.

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ANNEX I-A to

Assumption Agreement

Supplements to Schedules

Supplement to Schedule 1

Supplement to Schedule 2



--------------------------------------------------------------------------------

Schedule 1

Notices

Notices may be delivered to any of the Guarantors at the following address:

 

[Guarantor]

c/o Medical Properties Trust, Inc.

1000 Urban Center Drive, Suite 501

Birmingham, AL 35242

Attention:   R. Steven Hamner Telecopy:   (205) 969-3756 Telephone:     (205)
969-3755

 

-2-



--------------------------------------------------------------------------------

Schedule 2

Guarantor Identification Information

 

Legal Name

 

Jurisdiction of

Organization

 

Employer

Identification

Number

 

Chief Executive Office

Medical Properties Trust, Inc.   MD   20-0191742   1000 Urban Center Drive,
Suite 501 Birmingham, AL 35242

 

-3-



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

[Date]

MPT Operating Partnership, L.P. (the “Borrower”), hereby certifies as of the
date hereof the following:

 

1. Responsible Officer. The Responsible Officer signing this Compliance
Certificate on behalf of the Borrower has read a copy of the Amended and
Restated Revolving Credit and Term Loan Agreement dated as of February 1, 2017
(as amended, restated, replaced, supplemented or modified from time to time, the
“Credit Agreement”), among the Borrower, MEDICAL PROPERTIES TRUST, INC., a
Maryland corporation, the several banks and other financial institutions or
entities from time to time parties to the Credit Agreement and JPMORGAN CHASE
BANK, N.A., as Administrative Agent. Terms used herein and not otherwise defined
herein shall have the meanings set forth in the Credit Agreement. The
Responsible Officer further certifies that, to the best of such Responsible
Officer’s knowledge, each Loan Party during the period covered by the financial
statements identified below has observed or performed all of its covenants and
other agreements, and satisfied every condition contained in the Credit
Agreement and the other Loan Documents to which it is a party to be observed,
performed or satisfied by it, and that such Responsible Officer has obtained no
knowledge of any Default or Event of Default [except as specified herein].

 

2. Total Leverage Ratio. The ratio of (i) (A) Total Indebtedness minus
(B) unrestricted cash and Cash Equivalents of the Group Members in excess of
$10,000,000 that is being held to repay that portion of Total Indebtedness that
matures within twenty-four (24) months to (ii) Total Asset Value (the “Total
Leverage Ratio”) at the last day of the four consecutive fiscal quarters of the
Borrower prior to the execution of this certificate does not exceed 60% [or 65%
in order to permit the Borrower to consummate a Significant Acquisition so long
as such ratio does not exceed 60% as of the end of more than four
(4) consecutive fiscal quarters in any fiscal year].

 

3. Fixed Charge Coverage Ratio. The ratio of Total EBITDA to Total Fixed Charges
for the four consecutive fiscal quarters of the Borrower prior to execution of
this certificate is not less than 1.50 to 1.0.

 

4. Secured Leverage Ratio. The ratio of (A) (i) the aggregate amount of all
Secured Indebtedness minus (ii) as of such date of determination, unrestricted
cash and Cash Equivalents of the Group Members in excess of $10,000,000 that is
being held to repay that portion of Secured Indebtedness that matures within
twenty-four (24) months of such date of determination (the “Secured Debt
Reserve”), and without duplication of the Unsecured Debt Reserve in paragraph 6
below to (B) Total Asset Value at the last day of the four consecutive fiscal
quarters prior to the execution of this certificate does not exceed 40%.

 

B-1



--------------------------------------------------------------------------------

5. Consolidated Adjusted Net Worth. The Consolidated Tangible Net Worth is not
less than the sum of (i) $2,650,000,000 plus (ii) 75% of Net Cash Proceeds from
issuances of Capital Stock by the Borrower or Holdings after September 30, 2016.

 

6. Unsecured Leverage Ratio. The ratio of (i)(A) Unsecured Indebtedness minus
(B) as of such date of determination, unrestricted cash and Cash Equivalents of
the Group Members in excess of $10,000,000 that is being held to repay that
portion of Unsecured Indebtedness that matures within twenty-four (24) months of
such date of determination (“Unsecured Debt Reserve”), and without duplication
of the Secured Debt Reserve in paragraph 4 above to (ii) to Unencumbered Asset
Value at the last day of the four consecutive fiscal quarters of the Borrower
prior to the execution of this certificate does not exceed 65%.

 

7. Unsecured Interest Coverage Ratio. The ratio of Unencumbered NOI for any
period of four consecutive fiscal quarters of the Borrower to Unsecured Interest
Expense for such period is greater than 1.75 to 1.0 at the last day of the four
consecutive fiscal quarters of the Borrower prior to the execution of this
certificate.

 

8. Supporting Calculations. Attached hereto as Appendix I are all relevant
calculations needed to determine the foregoing, including as to the calculation
of Unencumbered Asset Value.

 

MPT OPERATING PARTNERSHIP, L.P. By:  

 

  Name:     Title:  

 

B-2



--------------------------------------------------------------------------------

APPENDIX I to

Compliance Certificate

[Insert relevant calculations.]

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CLOSING CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES SOLELY IN HIS CAPACITY AS AN OFFICER OF [LOAN
PARTY NAMED HEREIN] AND ON BEHALF OF [LOAN PARTY] IN ITS CAPACITY AS
[                    ] OF [                    ] AS FOLLOWS:

1. I am a [                                        ] of [Loan Party], a
[                    ] [entity] (“                    ”).

2. Reference is made to that certain Amended and Restated Revolving Credit and
Term Loan Agreement, dated as of February 1, 2017 (as it may be amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), by and among Medical Properties Trust, Inc., a Maryland
corporation, MPT Operating Partnership, L.P., a Delaware limited partnership,
the several banks and other financial institutions or entities from time to time
parties to the Credit Agreement, and JPMorgan Chase Bank, N.A., as
Administrative Agent. All capitalized terms used herein without definition shall
have the meanings ascribed to them in the Credit Agreement.

3. I have reviewed the terms of Section 5 of the Credit Agreement and the
definitions and provisions contained in such credit agreement relating thereto,
and in my opinion I have made, or have caused to be made under my supervision,
such examination or investigation as is necessary to enable me to express an
informed opinion as to the matters referred to herein.

4. Based on my review and examination described in paragraph 3 above, I hereby
certify, on behalf of [Loan Party], that as of the date hereof:

 

  a. all of the representations contained in Section 4 of the Credit Agreement
and in any of the other Loan Documents are true and correct in all material
respects (except for representations and warranties which are qualified by
materiality, which shall be true in all respects), on and as of the date hereof
(except to the extent that such representations and warranties expressly speak
as to a different specific date), and Goodwin Procter LLP is entitled to rely
upon such representations and warranties in rendering its opinion; and

 

  b. no Event of Default has occurred and is continuing or would result from the
making of the Loans.

 

5. [Attached hereto as Exhibit A is the certificate of incorporation of [Loan
Party], certified by the Secretary of State of [                    ].]*

 

6. [Attached hereto as Exhibit B is the long-form good standing certificate for
[Loan Party] certified by the Secretary of State of [                    ].]*

[Remainder of page intentionally left blank.]

 

* To be included only if it is being delivered pursuant to Section 6.10 of the
Credit Agreement



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered as of              , 2017.

 

[LOAN PARTY] By:  

 

  Name:     Title:  

 

C-2



--------------------------------------------------------------------------------

EXHIBIT A to

Closing Certificate

Certificate of Incorporation

 

C-3



--------------------------------------------------------------------------------

EXHIBIT B to

Closing Certificate

Good Standing Certificate

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

This ASSIGNMENT AND ASSUMPTION (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Amended and Restated Revolving
Credit and Term Loan Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and swingline loans included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.        Assignor:  

 

   2.   Assignee:  

 

       [indicate [Affiliate][Approved Fund] of [identify Lender]] 3.   Borrower:
  MPT Operating Partnership, L.P.

 

4. Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement



--------------------------------------------------------------------------------

5. Credit Agreement: Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of February 1, 2017, among Medical Properties Trust, Inc.,
MPT Operating Partnership, L.P., the institutions from time to time party
thereto as lenders, and JPMorgan Chase Bank, N.A., as Administrative Agent, as
amended and in effect from time to time.

 

6. Assigned Interest:

 

Assignor[s]1

   Assignee[s]2      Facility
Assigned3      Aggregate
Amount of
Commitment/
Loans
for all Lenders4      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans5            $                   $                          %           $
                  $                          %           $                   $
                         % 

[7. Trade Date:                     ]6

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

 

1  List each Assignee, as appropriate.

2  List each Assignee, as appropriate.

3  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment.

4  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

5  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

6  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

D-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:     Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:     Title:  

[Consented to and]7 Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

  Name:     Title:   [Consented to: JPMORGAN CHASE BANK, N.A., as Issuing
Lender/Swingline Lender By:  

 

  Name:     Title:]   [Consented to: BANK OF AMERICA, N.A., as Issuing Lender/
Swingline Lender By:  

 

  Name:     Title:]  

 

7  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

D-3



--------------------------------------------------------------------------------

[Consented to: [OTHER LENDERS, as Issuing Lender/Swingline Lender By:  

 

  Name:     Title:]8   [Consented to: MPT OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership By:  

 

  Name:     Title:]9  

 

8  To be added only if the consent of the Issuing Lender/Swingline Lender is
required by the terms of the Credit Agreement.

9  To be added if the consent of the Borrower is required pursuant to
Section 10.6 of the Credit Agreement (e.g., no Event of Default has occurred and
is continuing).

 

D-4



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Amended and Restated Revolving Credit and Term Loan

Agreement, dated as of February 1, 2017, by and among

Medical Properties Trust, Inc., MPT Operating Partnership, L.P.,

the several lenders from time to time parties thereto and JPMorgan

Chase Bank, N.A., as Administrative Agent

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.6 of the Credit Agreement,
including the definition of Eligible Assignee (subject to such consents, if any,
as may be required thereunder), (iii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase the Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase

 

D-5



--------------------------------------------------------------------------------

the Assigned Interest, and (vii) attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, the Assignor
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 

D-6



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

BORROWING REQUEST

             , 20    

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders party to the

Credit Agreement referred to below

500 Stanton Christiana Road, Ops 2, 3rd Floor

Newark, DE 19713

Attention: Loan and Agency Services Group

 

  Re: Borrowing Request

Ladies and Gentlemen:

Reference is hereby made to that certain Amended and Restated Revolving Credit
and Term Loan Agreement dated as of February 1, 2017 (as amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
given to them therein), among Medical Properties Trust, Inc., MPT Operating
Partnership, L.P. (the “Borrower”), the institutions from time to time party
thereto as lenders, and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”).

The Borrower hereby irrevocably requests, pursuant to Section [2.2] [2.3] [2.5]
[2.7] of the Credit Agreement, a borrowing under the Credit Agreement and, in
connection therewith, sets forth below the information relating to such
borrowing (the “Proposed Borrowing”) as required pursuant to the terms of the
Credit Agreement:

(i) The Proposed Borrowing is a borrowing of [Dollar Term Loans] [Euro Term
Loans] [Revolving Loans][Swingline Loans].

(ii) The funding date (which shall be a Business Day) of the Proposed Borrowing
is            , 20    .

(iii) The aggregate amount of the Proposed Borrowing is $         and the
requested currency of the Proposed Borrowing is             .1

 

1  Such amount for any Eurodollar borrowing shall be in an aggregate Dollar
Equivalent amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 or an integral multiple of €1,000,000 and not less than €5,000,000 in
the case of Euro Term Loans. At the time that each ABR borrowing is made, such
borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $1,000,000; provided that an ABR borrowing may be
in an aggregate amount that is equal to the entire unused balance of the total
Revolving Commitments. Each Swingline Loan shall be in an amount that is an
integral multiple of $100,000 and not less than $500,000.



--------------------------------------------------------------------------------

(iv) The Proposed Borrowing will be a borrowing of [Eurodollar Loans] [ABR
Loans][Swingline Loans].2

[(v) If the Proposed Borrowing is a borrowing of Eurodollar Loans, the requested
Interest Period for the Proposed Borrowing is from              and ending
             (for a total of      months).3]

[(vi) If the Proposed Borrowing is a borrowing of Revolving Loans, the requested
currency for the Proposed Borrowing is             .]4

[(vii) If the Proposed Borrowing is a borrowing of Revolving Loans, the amount
of the Available Revolving Commitments as of the date of this Borrowing Request
is $        , after giving effect to the amount of this Borrowing Request and of
any Proposed Borrowings of Revolving Loans in any prior Borrowing Requests
delivered by the Borrower, but not yet funded.]

[(viii) If the Proposed Borrowing is a borrowing of Revolving Loans in an
Alternative Currency, the amount by which the Alternative Currency Sublimit
exceeds the Total Revolving Extensions of Credit denominated in Alternative
Currencies (including the Proposed Borrowing) is $        .]

[(ix) If the Proposed Borrowing is a borrowing of Swingline Loans, the amount by
which the Swingline Commitment exceeds the aggregate principal amount of
outstanding Swingline Loans (including the Proposed Borrowing) is             .]

The Borrower hereby directs the Administrative Agent to disburse the proceeds of
the Loans comprising the Proposed Borrowing on the funding date therefor by
crediting the account of the Borrower on the books of the Administrative Agent,
whereupon the proceeds of such Loans shall be deemed received by or for the
benefit of the Borrower.

 

2  Provided that there shall not be at any time more than a total of 10
Eurodollar Tranches outstanding.

3  To be specified if the Proposed Borrowing is a borrowing of Eurodollar Loans.
Such Interest Period must comply with the definition of “Interest Period” in the
Credit Agreement.

4  Such currency must be Dollars or an Alternative Currency

 

E-2



--------------------------------------------------------------------------------

The Borrower hereby certifies that the conditions precedent contained in
Section 5.2 of the Credit Agreement are satisfied on the date hereof and will be
satisfied on the funding date of the Proposed Borrowing.

 

MPT OPERATING PARTNERSHIP, L.P. By:   Medical Properties Trust, LLC, its general
partner By:   Medical Properties Trust, Inc., its sole member By:  

 

  Name:     Title:  

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Revolving Credit and Term
Loan Agreement dated as of February 1, 2017 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Medical
Properties Trust, Inc., MPT Operating Partnership, L.P., as Borrower, JPMorgan
Chase Bank, N.A., as Administrative Agent, and each lender from time to time
party thereto.

Pursuant to the provisions of Section 2.19(f)(ii)(B)(3) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(c)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:

 

 

 

Name:

   

Title:

 

Date:              , 20    

 

F-1-1



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Revolving Credit and Term
Loan Agreement dated as of February 1, 2017 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Medical
Properties Trust, Inc., MPT Operating Partnership, L.P., as Borrower, JPMorgan
Chase Bank, N.A., as Administrative Agent, and each lender from time to time
party thereto.

Pursuant to the provisions of Section 2.19(f)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:     Title:  

Date:              , 20    

 

F-2-1



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Revolving Credit and Term
Loan Agreement dated as of February 1, 2017 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Medical
Properties Trust, Inc., MPT Operating Partnership, L.P., as Borrower, JPMorgan
Chase Bank, N.A., as Administrative Agent, and each lender from time to time
party thereto.

Pursuant to the provisions of Section 2.19(f)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:     Title:  

Date:              , 20    

 

F-3-1



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Revolving Credit and Term
Loan Agreement dated as of February 1, 2017 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Medical
Properties Trust, Inc., MPT Operating Partnership, L.P., as Borrower, JPMorgan
Chase Bank, N.A., as Administrative Agent, and each lender from time to time
party thereto.

Pursuant to the provisions of Section 2.19(f)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:     Title:  

Date:              , 20    

 

F-4-1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF ADHERENCE AGREEMENT

ADHERENCE AGREEMENT (this “Agreement”) dated as of      by     , a     , which
is a new Subsidiary Borrower (the “New Borrower”), and MPT Operating
Partnership, L.P., a Delaware limited partnership (“MOP”), the direct or
indirect parent of the New Borrower, in favor of JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders.

Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement dated as of February 1, 2017 among Medical Properties Trust, Inc.,
MOP, the Subsidiary Borrowers from time to time party thereto, the Lenders from
time to time party thereto, the Issuing Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the other agents party thereto (as
amended, supplemented, or otherwise modified from time to time, the “Credit
Agreement”). Terms used herein as defined terms and not otherwise defined herein
shall have the meanings given thereto in the Credit Agreement.

Section 10.22 of the Credit Agreement provides that, subject to certain
conditions, the undersigned New Borrower may become a party to, and a
“Subsidiary Borrower” under, the Credit Agreement by entering into an agreement
in the form of this Agreement.

Accordingly, and for other good and lawful consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. In accordance with Section 10.22 of the Credit Agreement, the New Borrower by
its signature below becomes a “Subsidiary Borrower” under the Credit Agreement
with the same force and effect as if originally named therein as a Subsidiary
Borrower. The New Borrower hereby agrees to all of the terms and provisions of
the Credit Agreement applicable to it as a Subsidiary Borrower thereunder.
Hereafter, each reference to a “Subsidiary Borrower” in the Credit Agreement
shall be deemed to include the New Borrower. The Credit Agreement is hereby
incorporated herein by reference.

2. The New Borrower represents and warrants to the Administrative Agent and the
Lenders that (a) this Agreement has been duly authorized, executed and delivered
by it and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally and
(ii) general equitable principles (whether considered in a proceeding in equity
or at law); (b) no Event of Default has occurred and is continuing immediately
after giving effect to the execution and delivery of this Agreement; (c) the
Baseline Conditions relating to it are satisfied in all material respects on and
as of the date hereof; and (d) it is a Wholly Owned Subsidiary of MOP.

3. This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which, when taken together, shall constitute but one agreement. This
Agreement shall become effective

 

G-1



--------------------------------------------------------------------------------

when the Administrative Agent shall have received counterparts of this Agreement
that bear the signatures of the New Borrower and MOP. Delivery of an executed
counterpart of a signature page of this Agreement by any electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.

4. Except as expressly supplemented hereby, the Credit Agreement shall remain in
full force and effect.

5. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

6. If any one or more of the provisions contained in this Agreement should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and in any other
Loan Document shall not in any way be affected or impaired. The parties hereto
shall endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

7. All communications and notices hereunder shall be in writing and given as
provided in Section 10.2 of the Credit Agreement. All communications and notices
hereunder to the New Borrower shall be given to it at the address set forth
under its signature hereto.

9. Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by all of the Borrowers at the time thereof and the Administrative Agent.

10. The New Borrower agrees to reimburse the Administrative Agent for its
expenses to the extent required by Section 10.5 of the Credit Agreement.

[SIGNATURE PAGE FOLLOWS]

 

G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Adherence Agreement to
be duly executed and delivered as of the day and year first above written.

 

[NEW BORROWER] By:  

 

  Name:     Title:   Address:

 

 

 

MPT OPERATING PARTNERSHIP, L.P.   By:   Medical Properties Trust, LLC, its    
general partner     By: Medical Properties Trust, Inc.,     its sole member By:
 

 

  Name:     Title:  

 

Acknowledged By: MEDICAL PROPERTIES TRUST, INC. By:  

 

Name:   Title:  

 

G-3



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF QUALIFIED BORROWER GUARANTY

This Guaranty is made as of                      by MPT Operating Partnership,
L.P., a Delaware limited partnership (the “Guarantor”), to and for the benefit
of JPMorgan Chase Bank, N.A., as Administrative Agent (“Administrative Agent”)
for itself and the lenders under the Credit Agreement (as defined below) and
their respective successors and assigns (collectively, the “Lenders”).

RECITALS

A. The Guarantor has requested and Lenders have agreed to make available to the
Guarantor a revolving credit and term loan facility (the “Facility”) pursuant to
the terms and conditions set forth in an Amended and Restated Revolving Credit
and Term Loan Agreement dated as of February 1, 2017, among Medical Properties
Trust, Inc., Guarantor, as borrower, the Administrative Agent, and the Lenders
named therein (as amended, modified or restated from time to time, the “Credit
Agreement”). All capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to such terms in the Credit Agreement.

B. The Credit Agreement allows, among other things, for Subsidiary Borrowers to
request Loans under the Facility provided, among other things, that Guarantor
execute and deliver this Guaranty. Each Subsidiary Borrower from time to time
will execute and deliver to the Lenders promissory notes as evidence of such
Subsidiary Borrower’s indebtedness to each such Lender with respect to the
Facility (the promissory notes described above, together with any amendments or
allonges thereto, or restatements, replacements or renewals thereof, and/or new
promissory notes to new Lenders under the Credit Agreement, are collectively
referred to herein as the “Notes”).

C. Each Subsidiary Borrower is directly or indirectly wholly owned by Guarantor.

AGREEMENTS

NOW, THEREFORE, Guarantor, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration, hereby agrees as follows:

1. Guarantor absolutely, unconditionally, and irrevocably guaranties to each of
the Lenders:

(a) the full and prompt payment of the principal of and interest on the Notes
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums which may now be or may
hereafter become due and owing from each Subsidiary Borrower under the Notes,
the Credit Agreement, and the other Loan Documents;

(b) the payment of all Enforcement Costs (as hereinafter defined in Paragraph 7
hereof); and

(c) the full, complete, and punctual observance, performance, and satisfaction
of all of the obligations, duties, covenants, and agreements of each Subsidiary
Borrower under the Credit Agreement and the Loan Documents.

 

H-1



--------------------------------------------------------------------------------

All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.”

2. In the event of any default by a Subsidiary Borrower in making payment of the
Facility Indebtedness, or in performance of the Obligations, as aforesaid, in
each case beyond the expiration of any applicable grace period, Guarantor
agrees, on demand by the Administrative Agent or the holder of a Note, to pay
all the Facility Indebtedness and to perform all the Obligations as are then or
thereafter become due and owing or are to be performed under the terms of the
Notes, the Credit Agreement, and the other Loan Documents. All references to
Borrower in this Guaranty shall refer to each Subsidiary Borrower.

3. Guarantor does hereby waive (i) notice of acceptance of this Guaranty by the
Administrative Agent and the Lenders and any and all notices and demands of
every kind which may be required to be given by any statute, rule or law,
(ii) any defense, right of set-off or other claim which Guarantor may have
against Borrower or which Guarantor or Borrower may have against the
Administrative Agent or the Lenders or the holder of a Note, (iii) presentment
for payment, demand for payment (other than as provided for in Paragraph 2
above), notice of nonpayment (other than as provided for in Paragraph 2 above)
or dishonor, protest and notice of protest, diligence in collection and any and
all formalities which otherwise might be legally required to charge Guarantor
with liability, (iv) any failure by the Administrative Agent and the Lenders to
inform Guarantor of any facts the Administrative Agent and the Lenders may now
or hereafter know about Borrower, the Facility, or the transactions contemplated
by the Credit Agreement, it being understood and agreed that the Administrative
Agent and the Lenders have no duty so to inform and that Guarantor is fully
responsible for being and remaining informed by Borrower of all circumstances
bearing on the existence or creation, or the risk of nonpayment of the Facility
Indebtedness or the risk of nonperformance of the Obligations, and (v) any and
all right to cause a marshalling of assets of Borrower or any other action by
any court or governmental body with respect thereto, or to cause the
Administrative Agent and the Lenders to proceed against any other security given
to a Lender in connection with the Facility Indebtedness or the Obligations.
Credit may be granted or continued from time to time by the Lenders to Borrower
without notice to or authorization from Guarantor, regardless of the financial
or other condition of Borrower at the time of any such grant or continuation.
The Administrative Agent and the Lenders shall have no obligation to disclose or
discuss with Guarantor the Lenders’ assessment of the financial condition of
Borrower. Guarantor acknowledges that no representations of any kind whatsoever
have been made by the Administrative Agent and the Lenders to Guarantor. No
modification or waiver of any of the provisions of this Guaranty shall be
binding upon the Administrative Agent and the Lenders except as expressly set
forth in a writing duly signed and delivered on behalf of the Administrative
Agent and the Lenders. Guarantor further agrees that any exculpatory language
contained in the Credit Agreement, the Notes, and the other Loan Documents shall
in no event apply to this Guaranty, and will not prevent the Administrative
Agent and the Lenders from proceeding against Guarantor to enforce this
Guaranty.

 

H-2



--------------------------------------------------------------------------------

4. Guarantor further agrees that Guarantor’s liability as guarantor shall in no
way be impaired by any renewals or extensions which may be made from time to
time, with or without the knowledge or consent of Guarantor of the time for
payment of interest or principal under a Note or by any forbearance or delay in
collecting interest or principal under a Note, or by any waiver by the
Administrative Agent and the Lenders under the Credit Agreement, or any other
Loan Documents, or by the Administrative Agent or the Lenders’ failure or
election not to pursue any other remedies they may have against Borrower, or by
any change or modification in a Note, the Credit Agreement, or any other Loan
Documents, or by the acceptance by the Administrative Agent or the Lenders of
any security or any increase, substitution or change therein, or by the release
by the Administrative Agent and the Lenders of any security or any withdrawal
thereof or decrease therein, or by the application of payments received from any
source to the payment of any obligation other than the Facility Indebtedness,
even though a Lender might lawfully have elected to apply such payments to any
part or all of the Facility Indebtedness, it being the intent hereof that
Guarantor shall remain liable as principal for payment of the Facility
Indebtedness and performance of the Obligations until all indebtedness has been
paid in full and the other terms, covenants and conditions of the Credit
Agreement, and other Loan Documents and this Guaranty have been performed,
notwithstanding any act or thing which might otherwise operate as a legal or
equitable discharge of a surety. Guarantor further understands and agrees that
the Administrative Agent and the Lenders may at any time enter into agreements
with Borrower to amend and modify a Note, the Credit Agreement or any of the
other Loan Documents, or any thereof, and may waive or release any provision or
provisions of a Note, the Credit Agreement, or any other Loan Document and, with
reference to such instruments, may make and enter into any such agreement or
agreements as the Administrative Agent, the Lenders and Borrower may deem proper
and desirable, without in any manner impairing this Guaranty or any of the
Administrative Agent and the Lenders’ rights hereunder or any of Guarantor’s
obligations hereunder.

5. This is an absolute, unconditional, complete, present and continuing guaranty
of payment and performance and not of collection. Guarantor agrees that its
obligations hereunder shall be joint and several with any and all other
guarantees given in connection with the Facility from time to time. Guarantor
agrees that this Guaranty may be enforced by the Administrative Agent and the
Lenders without the necessity at any time of resorting to or exhausting any
security or collateral, if any, given in connection herewith or with a Note, the
Credit Agreement, or any of the other Loan Documents or by or resorting to any
other guaranties, and Guarantor hereby waives the right to require the
Administrative Agent and the Lenders to join Borrower in any action brought
hereunder or to commence any action against or obtain any judgment against
Borrower or to pursue any other remedy or enforce any other right. Guarantor
further agrees that nothing contained herein or otherwise shall prevent the
Administrative Agent and the Lenders from pursuing concurrently or successively
all rights and remedies available to them at law and/or in equity or under a
Note, the Credit Agreement or any other Loan Documents, and the exercise of any
of their rights or the completion of any of their remedies shall not constitute
a discharge of any of Guarantor’s obligations hereunder, it being the purpose
and intent of Guarantor that the obligations of Guarantor hereunder shall be
primary, absolute, independent and unconditional under any and all circumstances
whatsoever. Neither Guarantor’s obligations under this Guaranty nor any remedy
for the enforcement thereof shall be impaired, modified, changed or released in
any manner whatsoever by any impairment, modification, change, release or
limitation of the liability of Borrower under a Note, the Credit Agreement or
any other Loan

 

H-3



--------------------------------------------------------------------------------

Document or by reason of Borrower’s bankruptcy or by reason of any creditor or
bankruptcy proceeding instituted by or against Borrower. This Guaranty shall
continue to be effective and be deemed to have continued in existence or be
reinstated (as the case may be) if at any time payment of all or any part of any
sum payable pursuant to a Note, the Credit Agreement or any other Loan Document
is rescinded or otherwise required to be returned by the payee upon the
insolvency, bankruptcy, or reorganization of the payor, all as though such
payment to such Lender had not been made, regardless of whether such Lender
contested the order requiring the return of such payment. The obligations of
Guarantor pursuant to the preceding sentence shall survive any termination,
cancellation, or release of this Guaranty.

6. This Guaranty shall be assignable by a Lender to any assignee of all or a
portion of such Lender’s rights under the Loan Documents made in accordance with
the Credit Agreement.

7. If: (i) this Guaranty, a Note, or any of the Loan Documents are placed in the
hands of an attorney for collection or is collected through any legal
proceeding; (ii) an attorney is retained to represent the Administrative Agent
or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty, a Note, the Credit Agreement, or any Loan Document; (iii) an attorney
is retained to enforce any of the other Loan Documents or to provide advice or
other representation with respect to the Loan Documents in connection with an
enforcement action or potential enforcement action; or (iv) an attorney is
retained to represent the Administrative Agent or any Lender in any other legal
proceedings whatsoever in connection with this Guaranty, a Note, the Credit
Agreement, any of the Loan Documents, or any property subject thereto (other
than any action or proceeding brought by any Lender or participant against the
Administrative Agent alleging a breach by the Administrative Agent of its duties
under the Loan Documents), then Guarantor shall pay to the Administrative Agent
or such Lender all its documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Guaranty, the other Loan Documents and any other such documents (including any
workout or restructuring or negoatiaions in respect thereof), including the
documented fees and disbursements and other out-of-pocket costs of counsel to
each Lender and of counsel to the Administrative Agent.

8. The parties hereto intend that each provision in this Guaranty comports with
all applicable local, state and federal laws and judicial decisions. However, if
any provision or provisions, or if any portion of any provision or provisions,
in this Guaranty is found by a court of law to be in violation of any applicable
local, state or federal ordinance, statute, law, administrative or judicial
decision, or public policy, and if such court should declare such portion,
provision or provisions of this Guaranty to be illegal, invalid, unlawful, void
or unenforceable as written, then it is the intent of all parties hereto that
such portion, provision or provisions shall be given force to the fullest
possible extent that they are legal, valid and enforceable, that the remainder
of this Guaranty shall be construed as if such illegal, invalid, unlawful, void
or unenforceable portion, provision or provisions were not contained therein,
and that the rights, obligations and interest of the Administrative Agent and
the Lender or the holder of a Note under the remainder of this Guaranty shall
continue in full force and effect.

9. Any indebtedness of Borrower to Guarantor now or hereafter existing is hereby
subordinated to the Facility Indebtedness. Guarantor will not seek, accept, or
retain for Guarantor’s own account, any payment from Borrower on account of such
subordinated debt at

 

H-4



--------------------------------------------------------------------------------

any time when a Default exists under the Credit Agreement or the Loan Documents,
and any such payments to Guarantor made while any Default then exists under the
Credit Agreement or the Loan Documents on account of such subordinated debt
shall be collected and received by Guarantor in trust for the Lenders and shall
be paid over to the Administrative Agent on behalf of the Lenders on account of
the Facility Indebtedness without impairing or releasing the obligations of
Guarantor hereunder.

10. Guarantor hereby subordinates to the Facility Indebtedness any and all
claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Guarantor
may have against Borrower arising from a payment made by Guarantor under this
Guaranty and agree that, until the entire Facility Indebtedness is paid in full,
not to assert or take advantage of any subrogation rights of Guarantor or the
Lenders or any right of Guarantor or the Lenders to proceed against (i) Borrower
for reimbursement, or (ii) any other guarantor or any collateral security or
guaranty or right of offset held by the Lenders for the payment of the Facility
Indebtedness and performance of the Obligations, nor shall Guarantor seek or be
entitled to seek any contribution or reimbursement from Borrower or any other
guarantor in respect of payments made by Guarantor hereunder. It is expressly
understood that the agreements of Guarantor set forth above constitute
additional and cumulative benefits given to the Lenders for their security and
as an inducement for their extension of credit to Borrower.

11. Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application, as a Lender may from time to
time elect.

12. Guarantor hereby:

(a) submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County, Borough of
Manhattan, and of the United States District Court for the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and Guarantor hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Guarantor hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or the
Borrower, as the case may be at its address set forth in Section 10.2 of the
Credit Agreement or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;

 

H-5



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

13. All notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing or by telex or by
facsimile and addressed or delivered to such party at its address set forth
below or at such other address as may be designated by such party in a notice to
the other parties. Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed given when received; any notice, if transmitted by
facsimile, shall be deemed given when transmitted. Notice may be given as set
forth in the Credit Agreement.

14. This Guaranty shall be binding upon the successors and assigns of Guarantor
and shall inure to the benefit of the Administrative Agent and the Lenders’
permitted successors and assigns.

15. THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

16. GUARANTOR, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR ACCEPTANCE
HEREOF, IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
FOR ANY COUNTERCLAIM THEREIN. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

H-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has delivered this Guaranty as of the date first
written above.

 

MPT OPERATING PARTNERSHIP, L.P. By:   Medical Properties Trust, LLC,   its
general partner   By:   Medical Properties Trust, Inc.,     its sole member By:
 

 

Name:     Title:    

 

H-7